Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 1 of 71 PageID# 3804


                                             Exhibit B - Musical Compositions

      Track                                         Reg.No.                     Plaintiff
                                                    PA0001207060
                                                    PA0000954422
  1 Guilty Conscience                               PA0000962146                Colgems-EMI Music Inc. / WB Music Corp.
                                                                                Colgems-EMI Music, Inc. / Screen Gems-EMI
                                                    PA0001158289
  2   Freak Like Me                                                             Music, Inc.
  3   Wasted Years                                  PA0001819821                Cotillion Music, Inc.
  4   When Something Is Wrong With My Baby          EU0000964275                Cotillion Music, Inc.
  5   (515)                                         PA0001062108                EMI April Music Inc.
  6   (sic)                                         PA0001040104                EMI April Music Inc.
  7   50 Ways To Say Goodbye                        PA0001799437                EMI April Music Inc.
  8   All I Need                                    PA0001104579                EMI April Music Inc.
  9   All I Wanted Was a Car                        PA0001167812                EMI April Music Inc.
 10   All That I Am                                 PA0001161185                EMI April Music Inc.
 11   All Your Reasons                              PA0001588610                EMI April Music Inc.
 12   B.O.B.                                        PA0001039708                EMI April Music Inc.
 13   Be The One                                    PA0000795267                EMI April Music Inc.
 14   Beautiful                                     PA0001850260                EMI April Music Inc.
 15   Before I Forget                               PA0001231062                EMI April Music Inc.
 16   Book Of John                                  PA0001910898                EMI April Music Inc.
 17   Break Your Heart                              PA0001687491                EMI April Music Inc.
 18   Bust Your Windows                             PA0001640781                EMI April Music Inc.
 19   By Your Side                                  PA0001159519                EMI April Music Inc.
 20   Can U Handle It?                              PA0001159345                EMI April Music Inc.
 21   Caught Up                                     PA0001159081                EMI April Music Inc.
 22   Choose                                        PA0001157849                EMI April Music Inc.
 23   Cleveland Is The City                         PA0001105255                EMI April Music Inc.
 24   Cold Case Love                                PA0001704466                EMI April Music Inc.
 25   Count On You                                  PA0001726662                EMI April Music Inc.
 26   Crazy World                                   PA0001831285                EMI April Music Inc.
 27   Creep                                         PA0000797832                EMI April Music Inc.
 28   Dance With My Father                          PA0001105451                EMI April Music Inc.
 29   dearjohn                                      PA0001624582                EMI April Music Inc.
 30   Digital (Did You Tell)                        PA0001722498                EMI April Music Inc.
 31   Dilemma                                       PA0001073273                EMI April Music Inc.

 32   Dirt                                          PA0001640796                EMI April Music Inc.
 33   Do The Right Thang                            PA0001706726                EMI April Music Inc.
 34   Dress On                                      PA0001843834                EMI April Music Inc.
 35   Drips                                         PA0001092246                EMI April Music Inc.
 36   Drive By                                      PA0001799432                EMI April Music Inc.
 37   Duality                                       PA0001231062                EMI April Music Inc.
 38   Ego Tripping Out                              PA0000065832                EMI April Music Inc.
 39   Elevate                                       PA0001825038                EMI April Music Inc.
 40   Ever The Same                                 PA0001161186                EMI April Music Inc.
 41   Every Now And Then                            PA0001131589                EMI April Music Inc.
 42   Everybody Needs Love                          PA0001738398                EMI April Music Inc.
 43   Everything Ends                               PA0001102120                EMI April Music Inc.
 44   Eyeless                                       PA0000965864                EMI April Music Inc.
 45   Fall                                          PA0001920169                EMI April Music Inc.
 46   Fallin' To Pieces                             PA0001161187                EMI April Music Inc.
 47   Feel                                          PA0001104645                EMI April Music Inc.
 48   Follow Me                                     PA0001159084                EMI April Music Inc.
 49   G Is For Girl (A-Z)                           PA0001649993                EMI April Music Inc.
 50   Get In My Car                                 PA0001723647                EMI April Music Inc.
 51   Get Inside                                    PA0001115051                EMI April Music Inc.
 52   Get Up Get Down                               PA0001839489                EMI April Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 2 of 71 PageID# 3805


 53   Go                              PA0001735199   EMI April Music Inc.
 54   God Bless                       PA0001111571   EMI April Music Inc.
 55   God In Me                       PA0001640766   EMI April Music Inc.
 56   Gone Be Fine                    PA0000914750   EMI April Music Inc.
 57   Good Girl                       PA0001807727   EMI April Music Inc.
 58   Good Girls Go Bad               PA0001662734   EMI April Music Inc.
 59   Guilty                          PA0001807273   EMI April Music Inc.
 60   Hand Me Down                    PA0001104642   EMI April Music Inc.
 61   Heaven Sent                     PA0001395845   EMI April Music Inc.
 62   How Far We've Come              PA0001588613   EMI April Music Inc.
 63   How I Feel                      PA0001159657   EMI April Music Inc.
 64   How Long                        PA0001850276   EMI April Music Inc.
 65   Human                           PA0001625982   EMI April Music Inc.
 66   I Can't Wait To Meetchu         PA0000986835   EMI April Music Inc.
 67   I Gotta Feeling                 PA0001396542   EMI April Music Inc.
 68   I Miss You                      PA0000978102   EMI April Music Inc.
 69   I Will                          PA0001850366   EMI April Music Inc.
 70   I Wish                          PA0001813030   EMI April Music Inc.
 71   I'll Believe You When           PA0001588615   EMI April Music Inc.
 72   I'm Running                     PA0001640785   EMI April Music Inc.
 73   I've Committed Murder           PA0000976706   EMI April Music Inc.
                                      PA0001645608
 74   Ice Box                         PA0001166658   EMI April Music Inc.
 75   If I Fall                       PA0001588611   EMI April Music Inc.
 76   If You're Out There             PA0001646374   EMI April Music Inc.
 77   In God's Hands                  PA0001164471   EMI April Music Inc.
 78   Inhale                          PA0001115050   EMI April Music Inc.
 79   Innocence                       PA0001194022   EMI April Music Inc.
 80   Iowa                            PA0001102120   EMI April Music Inc.
 81   Kissed It                       PA0001737022   EMI April Music Inc.
 82   Land of the Snakes              PA0001975666   EMI April Music Inc.
 83   Lately                          PA0001737021   EMI April Music Inc.
 84   Leaving California              PA0001831261   EMI April Music Inc.
 85   Left Behind                     PA0001102120   EMI April Music Inc.
 86   Let Me Love You                 PA0001160636   EMI April Music Inc.
 87   Let's Go Out Tonight            PA0001166136   EMI April Music Inc.
 88   Life Of The Party               PA0001831259   EMI April Music Inc.
 89   Like Sugar                      PA0001850238   EMI April Music Inc.
 90   Lions, Tigers & Bears           PA0001640779   EMI April Music Inc.
 91   Little Girl                     PA0001111575   EMI April Music Inc.
 92   Live A Lie                      PA0001640780   EMI April Music Inc.
 93   London Bridge                   PA0001165471   EMI April Music Inc.
 94   Lonely No More                  PA0001161188   EMI April Music Inc.
 95   Love Drunk                      PA0001735247   EMI April Music Inc.
 96   Love Sex Magic (Main Version)   PA0001649982   EMI April Music Inc.
 97   loveofmylife                    PA0001625858   EMI April Music Inc.
 98   Luxurious                       PA0001160424   EMI April Music Inc.
 99   Mannequin                       PA0001888782   EMI April Music Inc.
100   Mr. Man                         PA0001065080   EMI April Music Inc.
101   MVP                             PA0001706727   EMI April Music Inc.
102   My Fondest Childhood Memories   PA0001131694   EMI April Music Inc.
103   My My My                        PA0001161189   EMI April Music Inc.
104   My Plague                       PA0001102120   EMI April Music Inc.
105   Nasty Girl                      PA0001706696   EMI April Music Inc.
106   Nobody's Business               PA0001881665   EMI April Music Inc.
107   Now Comes The Night             PA0001161195   EMI April Music Inc.
108   Nylon 6/6                       PA0001718972   EMI April Music Inc.
109   Old Man & Me                    PA0000795267   EMI April Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 3 of 71 PageID# 3806


                                            PA0001735856
110   On Fire                               PA0001731108   EMI April Music Inc.
111   One Thing                             PA0001848513   EMI April Music Inc.
112   Only Wanna Be With You                PA0000734279   EMI April Music Inc.
113   Orchids                               PA0001115050   EMI April Music Inc.
114   Our Song                              PA0001850280   EMI April Music Inc.
115   Overjoyed                             PA0001850364   EMI April Music Inc.
116   Party Hard / Cadillac (Interlude)     PA0002094531   EMI April Music Inc.
117   Pieces                                PA0001718970   EMI April Music Inc.
118   Praise                                PA0000101381   EMI April Music Inc.
119   Prelude 3.0                           PA0001231062   EMI April Music Inc.
120   Pretty Girl Rock                      PA0001729610   EMI April Music Inc.
121   Problem Girl                          PA0001161191   EMI April Music Inc.
122   Put Your Hands Up                     PA0001850287   EMI April Music Inc.
123   Radio                                 PA0001850359   EMI April Music Inc.
124   Relating To A Psychopath              PA0001092131   EMI April Music Inc.
125   Remind Me                             PA0001743361   EMI April Music Inc.
126   Return The Favor                      PA0001667243   EMI April Music Inc.
127   Rock Me In                            PA0001626940   EMI April Music Inc.
128   Rock That Body                        PA0001666771   EMI April Music Inc.
129   Russian Roulette                      PA0001704500   EMI April Music Inc.
130   Say You'll Haunt Me                   PA0001722494   EMI April Music Inc.
131   Sexual Healing                        PA0000162210   EMI April Music Inc.
132   Shattered Heart                       PA0001624650   EMI April Music Inc.
133   She's Got A Boyfriend Now             PA0001736534   EMI April Music Inc.
134   She's So Mean                         PA0001850358   EMI April Music Inc.
135   Shotgun                               PA0001878368   EMI April Music Inc.
136   Show Me                               PA0001804834   EMI April Music Inc.
137   Sleeping At The Wheel                 PA0001850160   EMI April Music Inc.
138   So Beautiful                          PA0001624586   EMI April Music Inc.
139   Someone Like You                      PA0001735195   EMI April Music Inc.
140   Something Special                     PA0001602832   EMI April Music Inc.
141   Something To Be                       PA0001161192   EMI April Music Inc.
142   Space                                 PA0001194022   EMI April Music Inc.
143   Speechless                            PA0001131696   EMI April Music Inc.
144   Spit It Out                           PA0000965864   EMI April Music Inc.
145   Still                                 PA0000986836   EMI April Music Inc.
146   Still On My Brain                     PA0001118861   EMI April Music Inc.
147   Stuck in the Middle                   PA0001831360   EMI April Music Inc.
148   Superwoman                            PA0001590140   EMI April Music Inc.
149   Surfacing                             PA0000965864   EMI April Music Inc.
150   Take A Number                         PA0001115050   EMI April Music Inc.
151   Take Me Away                          PA0001656152   EMI April Music Inc.
152   Take Me Home                          PA0001831437   EMI April Music Inc.
153   Take Our Time                         PA0000797830   EMI April Music Inc.
154   Taken                                 PA0001813025   EMI April Music Inc.
155   Tell You Something (Nana's Reprise)   PA0001590108   EMI April Music Inc.
156   Thank You                             PA0001653144   EMI April Music Inc.
157   The Bitter End                        PA0001718944   EMI April Music Inc.
158   The Blister Exists                    PA0001231062   EMI April Music Inc.
159   The Definition                        PA0001626025   EMI April Music Inc.
160   The Fighter                           PA0001806416   EMI April Music Inc.
161   The First Time                        PA0001607088   EMI April Music Inc.
162   The Heretic Anthem                    PA0001102120   EMI April Music Inc.
                                            PA0001145924
163   The Impossible                        PA0001073283   EMI April Music Inc.
164   The More I Drink                      PA0001993843   EMI April Music Inc.
165   The Nameless                          PA0001231062   EMI April Music Inc.
166   The Shot Heard 'Round The World       PA0001735286   EMI April Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 4 of 71 PageID# 3807


167   These Hard Times               PA0001588614    EMI April Music Inc.
168   Think About You                PA0001105460    EMI April Music Inc.
169   Think Like A Man               PA0001820629    EMI April Music Inc.
170   Threadbare                     PA0001718936    EMI April Music Inc.
171   Throwback                      PA0001159346    EMI April Music Inc.
172   Tumult                         PA0001157849    EMI April Music Inc.
                                     PA0001241284
173   U Make Me Wanna                PA0001159529    EMI April Music Inc.
174   Undertow                       PA0001779997    EMI April Music Inc.
175   Undisputed                     PA0001707774    EMI April Music Inc.
176   Vermilion Pt. 2                PA0001231062    EMI April Music Inc.
177   Wait And Bleed                 PA0001040104    EMI April Music Inc.
178   Walking                        PA0001738379    EMI April Music Inc.
179   Waterfalls                     PA0000797831    EMI April Music Inc.
180   Welcome To Jamrock             PA0001162406    EMI April Music Inc.
181   What Makes You Beautiful       PA0001790417    EMI April Music Inc.
182   What Them Girls Like           PA0001620075    EMI April Music Inc.
183   What's A Guy Gotta Do          PA0001159557    EMI April Music Inc.
184   When The Heartache Ends        PA0001161193    EMI April Music Inc.
185   When You Really Love Someone   PA0001158370    EMI April Music Inc.
186   Why Is It So Hard              PA0001738400    EMI April Music Inc.
187   Will Work For Love             PA0001658983    EMI April Music Inc.
188   With You                       PA0001163725    EMI April Music Inc.
189   Wreckless Love                 PA0001589833    EMI April Music Inc.
190   You're So Real                 PA0001104643    EMI April Music Inc.
191   Your Heart Is A Muscle         PA0001842646    EMI April Music Inc.
192   Your Secret Love               PA0000826398    EMI April Music Inc.
193   Zzyzx Rd.                      PA0001165085    EMI April Music Inc.
194   4 Minutes                      PA0001164517    EMI April Music Inc.
195   400 Lux                        PA0002007289    EMI April Music Inc.
196   A Little Piece Of Heaven       PA0001591961    EMI April Music Inc.
197   A World Alone                  PA0002007289    EMI April Music Inc.
198   Afterlife                      PA0001591960    EMI April Music Inc.
199   Almost Easy                    PA0001591963    EMI April Music Inc.
200   And I                          PA0001159779    EMI April Music Inc.
201   Angel                          PA0001738403    EMI April Music Inc.
202   Angel Eyes                     PA0001810572    EMI April Music Inc.
203   As I Am (Intro)                PA0001590109    EMI April Music Inc.
204   Attention                      PA0001621899    EMI April Music Inc.
205   Bat Country                    PA0001162004    EMI April Music Inc.
206   Be Your Everything             PA0001831407    EMI April Music Inc.
207   Beast And The Harlot           PA0001162005    EMI April Music Inc.
208   Betrayed                       PA0001162006    EMI April Music Inc.
209   Biting Down                    PA0001904440    EMI April Music Inc.
210   Blinded In Chains              PA0001162007    EMI April Music Inc.
211   Bodies                         PA0001731809    EMI April Music Inc.
212   Brompton Cocktail              PA0001591959    EMI April Music Inc.
213   Burn It Down                   PA0001162008    EMI April Music Inc.
214   Camouflage                     PA0001743344    EMI April Music Inc.
215   Can U Help Me                  PA0000846618    EMI April Music Inc.
216   ChampagneChroniKnightCap       PA0001955406    EMI April Music Inc.
217   Critical Acclaim               PA0001591957    EMI April Music Inc.
218   Cry Baby                       PA0001731812    EMI April Music Inc.
219   Dear God                       PA0001591954    EMI April Music Inc.
220   Diary                          PA0001158368    EMI April Music Inc.
221   Do It All Again                PA0001866549    EMI April Music Inc.
222   Do It To Me                    PA0001159080    EMI April Music Inc.
223   Dragon Days                    PA0001158214    EMI April Music Inc.
224   Drive (For Daddy Gene)         PA0001118350    EMI April Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 5 of 71 PageID# 3808


225   Every Other Memory                           PA0001765856   EMI April Music Inc.
226   Everybody Hurts                              PA0001761234   EMI April Music Inc.
227   Fallin'                                      PA0001118374   EMI April Music Inc.
228   Feeling U, Feeling Me (Interlude)            PA0001158215   EMI April Music Inc.
229   Fold Your Hands Child                        PA0001656112   EMI April Music Inc.
230   Freak Out                                    PA0001159307   EMI April Music Inc.
231   Glass                                        PA0001780080   EMI April Music Inc.
232   Glory And Gore                               PA0002007289   EMI April Music Inc.
233   Go Ahead                                     PA0001590126   EMI April Music Inc.
234   Gunslinger                                   PA0001591956   EMI April Music Inc.
235   Harlem's Nocturne                            PA0001158371   EMI April Music Inc.
236   Hot                                          PA0001167507   EMI April Music Inc.
237   How Do I Say                                 PA0000846620   EMI April Music Inc.
238   I Always Get What I Want                     PA0001160190   EMI April Music Inc.
239   I Can't Let U Go                             PA0000846615   EMI April Music Inc.
                                                   PA0001920258
240   I Love LA                                    PA0001879197   EMI April Music Inc.
241   I Want You                                   PA0001731813   EMI April Music Inc.
242   If I Ain't Got You                           PA0001158216   EMI April Music Inc.
243   Innocence                                    PA0001167508   EMI April Music Inc.
244   Intro                                        PA0001159659   EMI April Music Inc.
245   It's All About The Pentiums                  PA0000976952   EMI April Music Inc.
                                                   PA0001920253
246   Just For One Day                             PA0001879169   EMI April Music Inc.
247   Karma                                        PA0001158372   EMI April Music Inc.
248   Lifetime                                     PA0001602821   EMI April Music Inc.
249   Like You'll Never See Me Again               PA0001590110   EMI April Music Inc.
250   Losing Grip                                  PA0001101505   EMI April Music Inc.
251   Lost                                         PA0001591955   EMI April Music Inc.
252   M.I.A.                                       PA0001162010   EMI April Music Inc.
253   Million Dollar Bills                         PA0002007289   EMI April Music Inc.
254   Mobile                                       PA0001101509   EMI April Music Inc.
255   No Better                                    PA0002007289   EMI April Music Inc.
                                                   PA0001648485
256   No One                                       PA0001590102   EMI April Music Inc.
257   Nobody Not Really (Interlude)                PA0001158373   EMI April Music Inc.
258   One Of Those Girls                           PA0001167509   EMI April Music Inc.
259   Online                                       PA0001167813   EMI April Music Inc.
260   Pete Wentz Is The Only Reason We're Famous   PA0001667218   EMI April Music Inc.
                                                   PA0001033012
261   Pop Ya Collar                                PA0001081875   EMI April Music Inc.
262   Prelude To A Kiss                            PA0001590111   EMI April Music Inc.
263   Pretty Boy Swag                              PA0001734530   EMI April Music Inc.
264   Push                                         PA0001761225   EMI April Music Inc.
265   Ribs                                         PA0002007289   EMI April Music Inc.
266   Royals                                       PA0002007289   EMI April Music Inc.
267   Samsonite Man                                PA0001158374   EMI April Music Inc.
268   Satisfied                                    PA0001731823   EMI April Music Inc.
269   Scream                                       PA0001591958   EMI April Music Inc.
270   Seize The Day                                PA0001162009   EMI April Music Inc.
271   Sensuality                                   PA0001395664   EMI April Music Inc.
272   She's Gone                                   PA0001627413   EMI April Music Inc.
                                                   PA0001647447
273   Shortie Like Mine                                           EMI April Music Inc.
274   Sidewinder                                   PA0001162011   EMI April Music Inc.
275   Slow Down                                    PA0001158938   EMI April Music Inc.
276   Still Sane                                   PA0002007289   EMI April Music Inc.
277   Stranger                                     PA0001760579   EMI April Music Inc.
278   Strength Of The World                        PA0001162012   EMI April Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 6 of 71 PageID# 3809


279   Take Me Away                                      PA0001159308   EMI April Music Inc.
280   Team                                              PA0002007289   EMI April Music Inc.
281   Tennis Court                                      PA0002007289   EMI April Music Inc.
282   The Love Club                                     PA0001904440   EMI April Music Inc.
283   The Scene Is Dead; Long Live The Scene            PA0001662732   EMI April Music Inc.
284   The Wicked End                                    PA0001162014   EMI April Music Inc.
285   The World Will Never Do                           PA0001662901   EMI April Music Inc.
286   Thug Mentality                                    PA0001023895   EMI April Music Inc.
287   Ticks                                             PA0001167818   EMI April Music Inc.
288   Trashed And Scattered                             PA0001162013   EMI April Music Inc.
289   Twork It Out                                      PA0000846613   EMI April Music Inc.
290   Unbound (The Wild Ride)                           PA0001591987   EMI April Music Inc.
291   Valentine's Day                                   PA0001958626   EMI April Music Inc.
292   Wake Up                                           PA0001158369   EMI April Music Inc.
293   Wet Hot American Summer                           PA0001662916   EMI April Music Inc.
294   When It Hurts                                     PA0001621885   EMI April Music Inc.
295   When You're Gone                                  PA0001167506   EMI April Music Inc.
296   Where Do We Go From Here                          PA0001590129   EMI April Music Inc.
297   Where Were You (When the World Stopped Turning)   PA0001076926   EMI April Music Inc.
298   White Teeth Teens                                 PA0002007289   EMI April Music Inc.
299   Y.O.U.                                            PA0001621886   EMI April Music Inc.
300   Yeah!                                             PA0001159089   EMI April Music Inc.
301   You                                               PA0001621886   EMI April Music Inc.
302   Come Back                                         PA0000893388   EMI April Music Inc.
303   My Way                                            PA0000893387   EMI April Music Inc.
304   Nice And Slow                                     PA0000893386   EMI April Music Inc.
305   One Day You'll Be Mine                            PA0000893389   EMI April Music Inc.
306   Papers                                            PA0001753740   EMI April Music Inc.
307   You Make Me Wanna...                              PA0000893384   EMI April Music Inc.
                                                        PA0001033071   EMI April Music Inc. / Warner-Tamerlane
308   Just Like Me                                      PA0000893385   Publishing Corp.
309   Hot Tottie                                        PA0001760557   EMI April Music Inc. / WB Music Corp.
310   Have Some Fun                                     PA0001158407   EMI April Music Inc. / EMI Blackwood Music Inc
311   I Need You                                        PA0001590128   EMI April Music Inc. / EMI Blackwood Music Inc
312   Right On the Money                                PA0000922532   EMI April Music Inc. / EMI Blackwood Music Inc

313 All I Ever Wanted                                   PA0001131835   EMI April Music Inc. / EMI Blackwood Music Inc.

314 Back 2 Good                                         PA0000844646   EMI April Music Inc. / EMI Blackwood Music Inc.

315 Bed Of Lies                                         PA0001006952   EMI April Music Inc. / EMI Blackwood Music Inc.

316 Before I Met You                                    PA0001673114   EMI April Music Inc. / EMI Blackwood Music Inc.

317 Changes                                             PA0001731492   EMI April Music Inc. / EMI Blackwood Music Inc.

318 Cold                                                PA0001104580   EMI April Music Inc. / EMI Blackwood Music Inc.

319 Downfall                                            PA0001104581   EMI April Music Inc. / EMI Blackwood Music Inc.

320 Everywhere                                          PA0001731500   EMI April Music Inc. / EMI Blackwood Music Inc.

321 Heartbreak Hotel                                    PA0000927023   EMI April Music Inc. / EMI Blackwood Music Inc.

322 In Memory                                           PA0001131837   EMI April Music Inc. / EMI Blackwood Music Inc.

323 Left Out                                            PA0001131839   EMI April Music Inc. / EMI Blackwood Music Inc.

324 Make My Day                                         PA0001731490   EMI April Music Inc. / EMI Blackwood Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 7 of 71 PageID# 3810



325 Never Forget You                 PA0001738485    EMI April Music Inc. / EMI Blackwood Music Inc.

326 Push                             PA0000844645    EMI April Music Inc. / EMI Blackwood Music Inc.

327 Seduction                        PA0001159869    EMI April Music Inc. / EMI Blackwood Music Inc.

328 Take Your Hand                   PA0001159167    EMI April Music Inc. / EMI Blackwood Music Inc.

329 Takin' It There                  PA0001640699    EMI April Music Inc. / EMI Blackwood Music Inc.

330 Villuminati                      PA0001975662    EMI April Music Inc. / EMI Blackwood Music Inc.

331 When The Music Stops             PA0001073068    EMI April Music Inc. / EMI Blackwood Music Inc.

332 Who Dat                          PA0001640769    EMI April Music Inc. / EMI Blackwood Music Inc.

333 You Don't Know My Name           PA0001158217    EMI April Music Inc. / EMI Blackwood Music Inc.

334 3AM                              PA0000844647    EMI April Music Inc. / EMI Blackwood Music Inc.

335 Angry                            PA0001006950    EMI April Music Inc. / EMI Blackwood Music Inc.

336 Argue                            PA0000844644    EMI April Music Inc. / EMI Blackwood Music Inc.

337 Bent                             PA0001006950    EMI April Music Inc. / EMI Blackwood Music Inc.

338 Better Version                   PA0001131836    EMI April Music Inc. / EMI Blackwood Music Inc.

339 Black & White People             PA0001006950    EMI April Music Inc. / EMI Blackwood Music Inc.

340 Busted                           PA0000844644    EMI April Music Inc. / EMI Blackwood Music Inc.

341 Crutch                           PA0001006950    EMI April Music Inc. / EMI Blackwood Music Inc.

342 Damn                             PA0000844644    EMI April Music Inc. / EMI Blackwood Music Inc.

343 Disease                          PA0001105084    EMI April Music Inc. / EMI Blackwood Music Inc.

344 Don't Look Down                  PA0001738410    EMI April Music Inc. / EMI Blackwood Music Inc.

345 Fallin' Out                      PA0001589919    EMI April Music Inc. / EMI Blackwood Music Inc.

346 Girl Like That                   PA0000844644    EMI April Music Inc. / EMI Blackwood Music Inc.

347 Hang                             PA0000844644    EMI April Music Inc. / EMI Blackwood Music Inc.
                                     PA0001735191
348 Heart Heart Heartbreak           PA0001730760    EMI April Music Inc. / EMI Blackwood Music Inc.
                                     PA0001006950
349 If You're Gone                   PA0001038500    EMI April Music Inc. / EMI Blackwood Music Inc.

350 Kody                             PA0000844644    EMI April Music Inc. / EMI Blackwood Music Inc.

351 Lacerated                        PA0001131838    EMI April Music Inc. / EMI Blackwood Music Inc.

352 Long Day                         PA0000844644    EMI April Music Inc. / EMI Blackwood Music Inc.

353 Mad Season                       PA0001006950    EMI April Music Inc. / EMI Blackwood Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 8 of 71 PageID# 3811



354 Outro (Obie Trice/ Cheers)       PA0001159257    EMI April Music Inc. / EMI Blackwood Music Inc.

355 Piano Man                        PA0001625977    EMI April Music Inc. / EMI Blackwood Music Inc.

356 Real World                       PA0001655141    EMI April Music Inc. / EMI Blackwood Music Inc.

357 Rest Stop                        PA0001038500    EMI April Music Inc. / EMI Blackwood Music Inc.

358 So Simple                        PA0001158375    EMI April Music Inc. / EMI Blackwood Music Inc.

359 Streets Of New York              PA0001162554    EMI April Music Inc. / EMI Blackwood Music Inc.

360 Teenage Love Affair              PA0001590132    EMI April Music Inc. / EMI Blackwood Music Inc.

361 The Point Of It All              PA0001631133    EMI April Music Inc. / EMI Blackwood Music Inc.

362 Un-thinkable (I'm Ready)         PA0001666749    EMI April Music Inc. / EMI Blackwood Music Inc.

363 Warm It Up (With Love)           PA0001624745    EMI April Music Inc. / EMI Blackwood Music Inc.

364 You Won't Be Mine                PA0001006950    EMI April Music Inc. / EMI Blackwood Music Inc.
                                                     EMI April Music Inc. / EMI Blackwood Music Inc.
365 Fallen                           PA0001712987    / Sony/ATV Music Publishing LLC
                                                     EMI April Music Inc. / EMI Blackwood Music Inc.
366 Like This                        PA0001072623    / Sony/ATV Music Publishing LLC
                                     PA0001227184    EMI April Music Inc. / EMI Blackwood Music Inc.
367 Bad Girl                         PA0001159548    / Warner-Tamerlane Publishing Corp.
                                     PA0001227182    EMI April Music Inc. / EMI Blackwood Music Inc.
368 Simple Things                    PA0001159549    / Warner-Tamerlane Publishing Corp.
                                     PA0001227183    EMI April Music Inc. / EMI Blackwood Music Inc.
369 That's What It's Made For        PA0001159550    / Warner-Tamerlane Publishing Corp.
                                     PA0001227182    EMI April Music Inc. / EMI Blackwood Music Inc.
370 Truth Hurts                      PA0001159551    / Warner-Tamerlane Publishing Corp.
                                                     EMI April Music Inc. / EMI Blackwood Music Inc.
371 Someone To Love Me (Naked)       PA0001842413    / Warner-Tamerlaner Publishing Corp.
                                     PA0000978638    EMI April Music Inc. / EMI Blackwood Music Inc.
372 Last Beautiful Girl              PA0001006951    / WB Music Corp.
                                     PA0001750279    EMI April Music Inc. / EMI Blackwood Music Inc.
373 Out Of My Head                   PA0001738574    / WB Music Corp.
                                                     EMI April Music Inc. / EMI Blackwood Music Inc.
                                     PA0001375846    / WB Music Corp. / Warner-Tamerlane
374 Make It Last Forever             PA0001166656    Publishing Corp.

                                     PA0001853118    EMI April Music Inc. / EMI Blackwood Music Inc.
375 Hot In Here                      PA0001910894    / WB Music Corp. / Warner/Chappell Music, Inc.

                                     PA0001870880    EMI April Music Inc. / EMI Blackwood Music Inc.
376 That's My Kind Of Night          PA0001967409    / WB Music Corp. / Warner/Chappell Music, Inc.

                                                     EMI April Music Inc. / EMI Blackwood Music Inc.
377 We Run This Town                 PA0001967419    / WB Music Corp. / Warner/Chappell Music, Inc.
                                     PA0000986838    EMI April Music Inc. / EMI Consortium Songs Inc.
378 A Moment To Myself                               d/b/a EMI Longitude Music
                                                     EMI April Music Inc. / EMI Consortium Songs,
379   backagain                      PA0001395994    Inc. d/b/a EMI Longitude Music
380   until                          PA0001624579    EMI April Music Inc. / Jobete Music Co Inc.
381   Everybody Hates Chris          PA0001706689    EMI April Music Inc. / Jobete Music Co. Inc.
382   Superstar                      PA0001159085    EMI April Music Inc. / Jobete Music Co. Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 9 of 71 PageID# 3812


                                      PA0001793961   EMI April Music Inc. / Jobete Music Co. Inc. /
383 Die In Your Arms                  EU0000456357   Warner-Tamerlane Publishing Corp.
                                                     EMI April Music Inc. / Sony/ATV Music
384 All My Life                       PA0001644944   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
385 Bravado                           PA0001904440   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
386 Call Up The Homies                PA0001706741   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
387 Climax                            PA0001825135   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
388 Cold                              PA0001707770   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
389 Energy                            PA0001840559   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
390 Fistful Of Tears                  PA0001707770   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
391 Help Somebody                     PA0001707770   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
392 Jump                              PA0001807841   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
393 Love You                          PA0001707770   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
394 Nothing                           PA0001072625   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
395 Phoenix Rise                      PA0001707770   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
396 Playing Possum                    PA0001707770   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
397 Respirator                        PA0001821672   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
398 Save You Tonight                  PA0001784623   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
399 Slower                            PA0001835570   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
400 Stop The World                    PA0001707770   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
401 The War Is Over                   PA0001807174   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
402 Without You                       PA0001877914   Publishing LLC
                                                     EMI April Music Inc. / Sony/ATV Music
403 Mind On My Money                  PA0001807828   Publishing LLC / EMI Blackwood Music
                                                     EMI April Music Inc. / Sony/ATV Music
404 Lemme See                         PA0001828069   Publishing LLC / EMI Blackwood Music Inc.
                                                     EMI April Music Inc. / Sony/ATV Music
405 Anything (To Find You)            PA0001900915   Publishing LLC / Jobete Music Co. Inc.
                                                     EMI April Music Inc. / Sony/ATV Music
                                                     Publishing LLC / Warner-Tamerlane Publishing
406 Brand New                         PA0001858773   Corp.
                                                     EMI April Music Inc. / Sony/ATV Music
                                      PA0001850232   Publishing LLC / Warner-Tamerlane Publishing
407 Enough Of No Love                 PA0001833132   Corp.
                                                     EMI April Music Inc. / Stone Agate Music (a
408 You Can't Stop Us Now             PA0001396096   division of Jobete Music Co. Inc.)
                                                     EMI April Music Inc. / Unichappell Music Inc. /
409 Living In The Sky With Diamonds   PA0001678956   WB Music Corp.
                                                     EMI April Music Inc. / Unichappell Music Inc.
410 Living Proof                      PA0001841719   /Warner-Tamerlane Publishing Corp.
411 My Boo                            PA0001159778   EMI April Music Inc. / Unichappell Music, Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 10 of 71 PageID# 3813


                                      PA0001699247
 412 Appetite                         PA0001687431   EMI April Music Inc. / W.B.M. Music Corp.
                                      PA0001227181
 413 Burn                             PA0001159079   EMI April Music Inc. / W.B.M. Music Corp.
                                      PA0001227181
                                      PA0001159082
 414 Confessions Part II              PA0001160227   EMI April Music Inc. / W.B.M. Music Corp.
                                      PA0001700475
 415 Hey Daddy (Daddy's Home)         PA0001707160   EMI April Music Inc. / W.B.M. Music Corp.
                                      PA0001248726
 416 U Got It Bad                     PA0000846614   EMI April Music Inc. / W.B.M. Music Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 417 Above The Law                    PA0001808400   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 418 Cheated                          PA0001853123   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 419 I'm On Everything                PA0001808404   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 420 I'm Still A Guy                  PA0001167815   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 421 Loud Noises                      PA0001808399   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 422 One of Those Lives               PA0002004472   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 423 Take From Me                     PA0001808393   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 424 You Know What                    PA0001373489   Publishing Corp.
                                      PA0001651821   EMI April Music Inc. / Warner-Tamerlane
 425 A Milli                          PA0001646370   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 426 Dirt Road Anthem                 PA0001694080   Publishing Corp.
                                      PA0001851192   EMI April Music Inc. / Warner-Tamerlane
 427 Einstein                         PA0001771871   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 428 Good To Me                       PA0001016045   Publishing Corp.
                                      PA0001728545   EMI April Music Inc. / Warner-Tamerlane
 429 Ground Zero                      PA0001706473   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 430 Gun Shot                         PA0001868333   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 431 Hands in the Air                 PA0001869999   Publishing Corp.
                                      PA0001648809   EMI April Music Inc. / Warner-Tamerlane
 432 Hustlenomics                     PA0001648764   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 433 I'm A G                          PA0001648787   Publishing Corp.
                                      PA0001387427   EMI April Music Inc. / Warner-Tamerlane
 434 Incredible                       PA0001167536   Publishing Corp.
                                      PA0001349210   EMI April Music Inc. / Warner-Tamerlane
 435 It's Goin' Down                  PA0001164441   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 436 Last Of A Dying Breed            PA0001660091   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 437 Legs Shakin'                     PA0001933961   Publishing Corp.
                                      PA0001778259   EMI April Music Inc. / Warner-Tamerlane
 438 Pieces Of Me                     PA0001760343   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 439 Rock the Pants                   PA0001720639   Publishing Corp.
                                                     EMI April Music Inc. / Warner-Tamerlane
 440 Super Bass                       PA0001852528   Publishing Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 11 of 71 PageID# 3814


                                      PA0001745296   EMI April Music Inc. / Warner-Tamerlane
 441 That Ain't Me                    PA0001744900   Publishing Corp.
                                      PA0001227153   EMI April Music Inc. / Warner-Tamerlane
 442 The Bed                          PA0001159332   Publishing Corp.
                                      PA0001878243   EMI April Music Inc. / Warner-Tamerlane
 443 We Were Us                       PA0001947445   Publishing Corp.
                                                     EMI April Music Inc. / Warner/Chappell Music,
 444 All-American Girl                PA0001590017   Inc.
                                      PA0001740847
 445 Billionaire                      PA0001714525   EMI April Music Inc. / WB Music Corp.
 446 Breakdown                        PA0000896279   EMI April Music Inc. / WB Music Corp.
                                      PA0001158218
 447   Heartburn                      PA0001879469   EMI April Music Inc. / WB Music Corp.
 448   High Price                     PA0001659051   EMI April Music Inc. / WB Music Corp.
 449   I Do It For Hip Hop            PA0001869933   EMI April Music Inc. / WB Music Corp.
 450   Niggaz Know                    PA0001884065   EMI April Music Inc. / WB Music Corp.
 451   Shackles (Praise You)          PA0001157819   EMI April Music Inc. / WB Music Corp.
 452   Shawty                         PA0001765610   EMI April Music Inc. / WB Music Corp.
                                      PA0001236716
 453 Turn It Up                       PA0001159468   EMI April Music Inc. / WB Music Corp.
 454 Until It Breaks                  PA0001840841   EMI April Music Inc. / WB Music Corp.
                                      PA0001087580
 455 Where I Wanna Be                 PA0001024534   EMI April Music Inc. / WB Music Corp.
                                      PA0001236711
 456 Who Is She 2 U                   PA0001159573   EMI April Music Inc. / WB Music Corp.
                                                     EMI April Music Inc. / WB Music Corp. / Warner-
 457 4 Years Old                      PA0001842281   Tamerlane Publishing Corp.
                                                     EMI April Music Inc. / WB Music Corp. / Warner-
 458 Best Thing                       PA0001690183   Tamerlane Publishing Corp.
                                      PA0001852357   EMI April Music Inc. / WB Music Corp. / Warner-
 459 Hip Hop                          PA0001874306   Tamerlane Publishing Corp.
                                      PA0001679596   EMI April Music Inc. / WB Music Corp. / Warner-
 460 Hot Mess                         PA0001662752   Tamerlane Publishing Corp.
                                                     EMI April Music Inc. / WB Music Corp. / Warner-
 461 Lighters                         PA0001842411   Tamerlane Publishing Corp.
                                                     EMI April Music Inc. / WB Music Corp. / Warner-
 462 Nice Guys Finish Last            PA0001656109   Tamerlane Publishing Corp.
                                      PA0001314213
                                      PA0001159524   EMI April Music Inc. / WB Music Corp. / Warner-
 463 Real Hip Hop                     PA0001241282   Tamerlane Publishing Corp.
                                                     EMI April Music Inc. / WB Music Corp. / Warner-
 464 Someone Else                     PA0001870024   Tamerlane Publishing Corp.
                                      PA0001853121   EMI April Music Inc. / WB Music Corp. /
 465 A Little Home                    PA0001910890   Warner/Chappell Music, Inc.
                                      PA0001743353   EMI April Music Inc. / WB Music Corp. /
 466 Be The Lake                      PA0002004490   Warner/Chappell Music, Inc.
                                      PA0001742330   EMI April Music Inc. / WB Music Corp. /
 467   Working On A Tan               PA0002004468   Warner/Chappell Music, Inc.
 468   911                            PA0001837905   EMI Blackwood Music Inc.
 469   Africa Bamba                   PA0000972929   EMI Blackwood Music Inc.
 470   All Over Me                    PA0001732490   EMI Blackwood Music Inc.
 471   Am I Ever Gonna Find Out       PA0001104897   EMI Blackwood Music Inc.
 472   Anna Begins                    PA0000708858   EMI Blackwood Music Inc.
 473   Back When It Was               PA0001321505   EMI Blackwood Music Inc.
 474   Bad Things                     PA0001164354   EMI Blackwood Music Inc.
 475   Bang It Up                     PA0001626146   EMI Blackwood Music Inc.
                                      PA0001153078
 476 Beautiful Mess                   PA0001073133   EMI Blackwood Music Inc.
 477 Breathing                        PA0001051657   EMI Blackwood Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 12 of 71 PageID# 3815


 478   By The Way                                PA0001640696   EMI Blackwood Music Inc.
 479   Celebrate                                 PA0001775496   EMI Blackwood Music Inc.
 480   Cling And Clatter                         PA0001051657   EMI Blackwood Music Inc.
 481   Come To Bed                               PA0001598751   EMI Blackwood Music Inc.
 482   Comin' Home                               PA0001167517   EMI Blackwood Music Inc.
 483   Cool                                      PA0001160425   EMI Blackwood Music Inc.
 484   Crazy Dream                               PA0001159601   EMI Blackwood Music Inc.
 485   Deuces                                    PA0001738384   EMI Blackwood Music Inc.
 486   Dime Mi Amor                              PA0001159602   EMI Blackwood Music Inc.
 487   Dreamer                                   PA0001071485   EMI Blackwood Music Inc.
 488   Drive                                     PA0001816534   EMI Blackwood Music Inc.
 489   Dust in The Wind                          RE0000912166   EMI Blackwood Music Inc.
 490   English Town                              PA0001850285   EMI Blackwood Music Inc.
 491   Even The Stars Fall 4 U                   PA0001072625   EMI Blackwood Music Inc.
 492   Everybody                                 PA0001592998   EMI Blackwood Music Inc.
 493   Forever In Love                           PA0000597869   EMI Blackwood Music Inc.
 494   Get To Me                                 PA0001867242   EMI Blackwood Music Inc.
 495   Goodbye Earl                              PA0000969189   EMI Blackwood Music Inc.
 496   Heaven                                    PA0001158408   EMI Blackwood Music Inc.
 497   Heaven                                    PA0001159600   EMI Blackwood Music Inc.
 498   Hello                                     PA0001706431   EMI Blackwood Music Inc.
 499   Hi-Definitions                            PA0001600815   EMI Blackwood Music Inc.
 500   Hollywood                                 PA0001159603   EMI Blackwood Music Inc.
 501   Hurt So Good                              PA0001842641   EMI Blackwood Music Inc.
 502   I Ain't Ready To Quit                     PA0001728141   EMI Blackwood Music Inc.
 503   I Drive Your Truck                        PA0001900113   EMI Blackwood Music Inc.
 504   If U Seek Amy                             PA0001881662   EMI Blackwood Music Inc.
 505   If You Can Do Anything Else               PA0000981323   EMI Blackwood Music Inc.
 506   In My Business                            PA0000931051   EMI Blackwood Music Inc.
 507   International Harvester                   PA0001642429   EMI Blackwood Music Inc.
 508   It's OK                                   PA0001769596   EMI Blackwood Music Inc.
 509   La Contestacion                           PA0001159599   EMI Blackwood Music Inc.
 510   Leave                                     PA0001006950   EMI Blackwood Music Inc.
 511   Little Bit Of Everything                  PA0001947440   EMI Blackwood Music Inc.
 512   Long Distance Interlude                   PA0001641290   EMI Blackwood Music Inc.
 513   Love Ain't Like That                      PA0000894510   EMI Blackwood Music Inc.
 514   Love Somebody                             PA0001824576   EMI Blackwood Music Inc.
 515   Mexicoma                                  PA0001910901   EMI Blackwood Music Inc.
 516   Migra                                     PA0000972927   EMI Blackwood Music Inc.
 517   Miss You Being Gone                       PA0001727845   EMI Blackwood Music Inc.
 518   More Than A Memory                        PA0001864022   EMI Blackwood Music Inc.
 519   More Than Love                            PA0001159604   EMI Blackwood Music Inc.
 520   My President                              PA0001697454   EMI Blackwood Music Inc.
 521   N.I.*.*.E.R. (The Slave and the Master)   PA0001396103   EMI Blackwood Music Inc.
 522   No One Gonna Love You                     PA0001738399   EMI Blackwood Music Inc.
 523   Nobody Else                               PA0001159606   EMI Blackwood Music Inc.
 524   Now I Know                                PA0001162729   EMI Blackwood Music Inc.
 525   Nowhere Fast                              PA0001642920   EMI Blackwood Music Inc.
 526   Onda                                      PA0001160202   EMI Blackwood Music Inc.
 527   Out Of Breath                             PA0001104538   EMI Blackwood Music Inc.
 528   Out of Character                          PA0001395668   EMI Blackwood Music Inc.
 529   Parking Lot Party                         PA0001900112   EMI Blackwood Music Inc.
 530   Pirate Flag                               PA0001904652   EMI Blackwood Music Inc.
 531   Pontoon                                   PA0002049153   EMI Blackwood Music Inc.
 532   Praise You Forever                        PA0001708382   EMI Blackwood Music Inc.
 533   Prayin' For You/Superman                  PA0001627414   EMI Blackwood Music Inc.
 534   Promise                                   PA0001166650   EMI Blackwood Music Inc.
 535   Pucker Up                                 PA0001649988   EMI Blackwood Music Inc.
 536   Raining In Baltimore                      PA0000708863   EMI Blackwood Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 13 of 71 PageID# 3816


 537   Real Emotions                     PA0001159607   EMI Blackwood Music Inc.
 538   Right There                       PA0001745930   EMI Blackwood Music Inc.
 539   Round Here                        PA0000708854   EMI Blackwood Music Inc.
 540   Say Goodnight                     PA0001756544   EMI Blackwood Music Inc.
 541   See You Again                     PA0001807700   EMI Blackwood Music Inc.
 542   Senorita                          PA0001159605   EMI Blackwood Music Inc.
 543   She Thinks My Tractor's Sexy      PA0000950753   EMI Blackwood Music Inc.
 544   Should've Kissed You              PA0001772278   EMI Blackwood Music Inc.
 545   Silhouette                        PA0000428657   EMI Blackwood Music Inc.
 546   Simon                             PA0001051657   EMI Blackwood Music Inc.
 547   Someone Else's Song               PA0001051657   EMI Blackwood Music Inc.
 548   Something To Do With My Hands     PA0001800963   EMI Blackwood Music Inc.
 549   Songbird                          PA0000330273   EMI Blackwood Music Inc.
 550   Spin                              PA0001104539   EMI Blackwood Music Inc.
 551   Stanley Climbfall                 PA0001104540   EMI Blackwood Music Inc.
 552   Tell Me Why                       PA0001159608   EMI Blackwood Music Inc.
 553   That's Why I'm Here               PA0000867535   EMI Blackwood Music Inc.
 554   The Dollar                        PA0001163958   EMI Blackwood Music Inc.
                                         PAu003038078
 555   The More Boys I Meet              PA0001590022   EMI Blackwood Music Inc.
 556   The One That Got Away             PA0001818449   EMI Blackwood Music Inc.
 557   The Recession                     PA0001640694   EMI Blackwood Music Inc.
 558   There Goes My Baby                PA0001716542   EMI Blackwood Music Inc.
 559   This Kiss                         PA0001864024   EMI Blackwood Music Inc.
 560   Time Flies                        PA0001807051   EMI Blackwood Music Inc.
 561   Tiny Little Bows                  PA0001820569   EMI Blackwood Music Inc.
 562   Trying                            PA0001051657   EMI Blackwood Music Inc.
 563   U Dont Know Me (Like U Used To)   PA0000965774   EMI Blackwood Music Inc.
 564   Unknown                           PA0001051656   EMI Blackwood Music Inc.
 565   Unwell                            PA0001104578   EMI Blackwood Music Inc.
 566   Velvet Sky                        PA0001159613   EMI Blackwood Music Inc.
 567   What About Now                    PA0001166336   EMI Blackwood Music Inc.
 568   When I Grow Up                    PA0001640788   EMI Blackwood Music Inc.
 569   When You Touch Me                 PA0001072626   EMI Blackwood Music Inc.
 570   Why                               PA0001660621   EMI Blackwood Music Inc.
 571   Wine After Whiskey                PA0001807696   EMI Blackwood Music Inc.
 572   You Lie                           PA0001728328   EMI Blackwood Music Inc.
 573   Your Man                          PA0001163481   EMI Blackwood Music Inc.
 574   10 Days Late                      PA0000986880   EMI Blackwood Music Inc.
 575   All About Tonight                 PA0001716538   EMI Blackwood Music Inc.
 576   Amazin'                           PA0001640767   EMI Blackwood Music Inc.
 577   Ballin'                           PA0001855548   EMI Blackwood Music Inc.
 578   BGTY                              PA0001760358   EMI Blackwood Music Inc.
 579   Black Crowns                      PA0001788405   EMI Blackwood Music Inc.
 580   Boys 'Round Here                  PA0001837383   EMI Blackwood Music Inc.
 581   Burning Bright                    PA0001278083   EMI Blackwood Music Inc.
 582   Call Me                           PA0001601050   EMI Blackwood Music Inc.
 583   Calling                           PA0001832167   EMI Blackwood Music Inc.
 584   Careless World                    PA0001788401   EMI Blackwood Music Inc.
 585   Celebration                       PA0001788393   EMI Blackwood Music Inc.
 586   Circulate                         PA0001640772   EMI Blackwood Music Inc.
 587   Contagious                        PA0001354282   EMI Blackwood Music Inc.
 588   Cool                              PA0001627481   EMI Blackwood Music Inc.
 589   Crazy World                       PA0001640764   EMI Blackwood Music Inc.
 590   Devour                            PA0001601052   EMI Blackwood Music Inc.
 591   Dive                              PA0001828070   EMI Blackwood Music Inc.
 592   Do It All                         PA0001788396   EMI Blackwood Music Inc.
 593   Don't You Know                    PA0001640771   EMI Blackwood Music Inc.
 594   Everything Back But You           PA0001167505   EMI Blackwood Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 14 of 71 PageID# 3817


 595   Faded                                        PA0001788407   EMI Blackwood Music Inc.
 596   Far Away                                     PA0001788325   EMI Blackwood Music Inc.
 597   Fine Again                                   PA0001627411   EMI Blackwood Music Inc.
 598   Get Allot                                    PA0001640710   EMI Blackwood Music Inc.
 599   Good Ole Boys                                PA0001760428   EMI Blackwood Music Inc.
 600   Her Heart                                    PA0001768280   EMI Blackwood Music Inc.
 601   Honestly                                     PA0001972855   EMI Blackwood Music Inc.
 602   Honey Bee                                    PA0001760410   EMI Blackwood Music Inc.
 603   Hustlaz Ambition                             PA0001640768   EMI Blackwood Music Inc.
 604   I Did It For Sho                             PA0001627415   EMI Blackwood Music Inc.
 605   If You Only Knew                             PA0001601046   EMI Blackwood Music Inc.
 606   Involve Yourself                             PA0001395666   EMI Blackwood Music Inc.
 607   Jesse James                                  PA0000787272   EMI Blackwood Music Inc.
 608   Lay You Down                                 PA0001788308   EMI Blackwood Music Inc.
 609   Light Dreams                                 PA0001783047   EMI Blackwood Music Inc.
 610   Love Game                                    PA0001788312   EMI Blackwood Music Inc.
 611   Mine Would Be You                            PA0001859225   EMI Blackwood Music Inc.
 612   Muthaf**ka Up                                PA0001788404   EMI Blackwood Music Inc.
 613   My Happy Ending                              PA0001159309   EMI Blackwood Music Inc.
 614   Potty Mouth                                  PA0001783085   EMI Blackwood Music Inc.
 615   Red Light                                    PA0001241918   EMI Blackwood Music Inc.
 616   Second Chance                                PA0001601042   EMI Blackwood Music Inc.
 617   Sin With A Grin                              PA0001601054   EMI Blackwood Music Inc.
 618   Sound Of Madness                             PA0001601045   EMI Blackwood Music Inc.
 619   Spectrum                                     PA0001832077   EMI Blackwood Music Inc.
 620   Ten Times Crazier                            PA0001859226   EMI Blackwood Music Inc.
 621   The Best Damn Thing                          PA0001354251   EMI Blackwood Music Inc.
 622   The Crow & The Butterfly                     PA0001601051   EMI Blackwood Music Inc.
 623   This Is Like                                 PA0001788320   EMI Blackwood Music Inc.
 624   Til I Forget About You                       PA0001733313   EMI Blackwood Music Inc.
 625   Vacation                                     PA0001640774   EMI Blackwood Music Inc.
 626   Welcome Back                                 PA0001640693   EMI Blackwood Music Inc.
 627   What A Shame                                 PA0001601047   EMI Blackwood Music Inc.
 628   What They Want                               PA0001640765   EMI Blackwood Music Inc.
                                                                   EMI Blackwood Music Inc. / Colgems-EMI Music
 629 Love It Or Leave It Alone/Welcome To Jamrock   PA0001162695   Inc.
                                                                   EMI Blackwood Music Inc. / EMI Al Gallico Music
 630 They Ready                                     PA0001995515   Corp. / WB Music Corp.

 631 Chemicals Collide                              PA0001735285   EMI Blackwood Music Inc. / EMI April Music Inc.

 632 God Given Name                                 PA0001610591   EMI Blackwood Music Inc. / EMI April Music Inc.

 633 Hey You                                        PA0001831262   EMI Blackwood Music Inc. / EMI April Music Inc.

 634 I Decided                                      PA0001608769   EMI Blackwood Music Inc. / EMI April Music Inc.

 635 Ode to Marvin                                  PA0001608798   EMI Blackwood Music Inc. / EMI April Music Inc.

 636 Real Thing                                     PA0001735194   EMI Blackwood Music Inc. / EMI April Music Inc.

 637 Sandcastle Disco                               PA0001615101   EMI Blackwood Music Inc. / EMI April Music Inc.

 638 T.O.N.Y.                                       PA0001608776   EMI Blackwood Music Inc. / EMI April Music Inc.

 639 Take You Out                                   PA0001068165   EMI Blackwood Music Inc. / EMI April Music Inc.

 640 Would've Been the One                          PA0001608779   EMI Blackwood Music Inc. / EMI April Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 15 of 71 PageID# 3818



 641 The Great Escape                 PA0001165808   EMI Blackwood Music Inc. / EMI April Music Inc.
                                      PA0001848047   EMI Blackwood Music Inc. / EMI April Music Inc.
                                      PA0001706448   / WB Music Corp. / Warner-Tamerlane
 642 We Made You                      PA0001957226   Publishing Corp.
                                                     EMI Blackwood Music Inc. / Jobete Music Co.
 643 Don't Do It                      PA0001640702   Inc.
                                                     EMI Blackwood Music Inc. / Jobete Music Co.
 644 Lil Freak                        PA0001700473   Inc. / EMI April Music Inc.
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 645 Ay Chico (Lengua Afuera)         PA0001166251   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 646 Back in Time                     PA0001833789   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 647 Black Leather Jacket             PA0001947438   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 648 Blame It On Waylon               PA0001896309   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 649 Caught Up                        PA0001887801   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 650 Clarity                          PA0001832089   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 651 Glad You're Here                 PA0001167415   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 652 Hurry Baby                       PA0001910891   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 653 I Won't Go Crazy                 PA0001777806   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 654 I'm Off That                     PA0001833780   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 655 Ice Cold                         PA0001854208   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 656 Independence                     PA0001728329   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 657 Lasso                            PA0001728410   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 658 Last Night                       PA0001833744   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 659 Love's Poster Child              PA0001947446   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 660 Muny                             PA0001786604   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 661 Pause                            PA0001780988   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 662 Shone                            PA0001807835   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 663 Show Me                          PA0001933694   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 664 Stop Cheatin' On Me              PA0001907989   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
 665 Teeth                            PA0001751976   Publishing LLC
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
                                      PA0001690182   Publishing LLC / EMI April Music Inc. / Warner-
 666 Love In This Club                PA0001659003   Tamerlane Publishing Corp.
                                                     EMI Blackwood Music Inc. / Sony/ATV Music
                                      PA0001690182   Publishing LLC / EMI April Music Inc. / Warner-
 667 Love in This Club, Pt. II        PA0001658976   Tamerlane Publishing Corp.
                                                     EMI Blackwood Music Inc. / Unichappell Music,
 668 Untitled                         PA0001735849   Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 16 of 71 PageID# 3819


                                      PA0001835409
 669 No Such Thing As Too Late        PA0001882752   EMI Blackwood Music Inc. / W.B.M. Music Corp.

 670 Sunburnt Lips                    PA0001884828   EMI Blackwood Music Inc. / W.B.M. Music Corp.
                                      PA0001953394   EMI Blackwood Music Inc. / W.B.M. Music Corp.
 671 Drink to That All Night          PA0001910988   / WB Music Corp.
                                                     EMI Blackwood Music Inc. / Warner-Tamerlane
 672 I Don't See 'Em                  PA0002071585   Publishing Corp.
                                      PA0001856241   EMI Blackwood Music Inc. / Warner-Tamerlane
 673 Alone                            PA0001786329   Publishing Corp.
                                      PA0001771887   EMI Blackwood Music Inc. / Warner-Tamerlane
 674 Blind                            PA0001728367   Publishing Corp.
                                                     EMI Blackwood Music Inc. / Warner-Tamerlane
 675 Burn The House                   PA0001976123   Publishing Corp.
                                      PA0001856245   EMI Blackwood Music Inc. / Warner-Tamerlane
 676 Can't Be Friends                 PA0001787041   Publishing Corp.
                                      PA0001680553   EMI Blackwood Music Inc. / Warner-Tamerlane
 677 Duffle Bag Boy                   PA0001590878   Publishing Corp.
                                      PA0001814506   EMI Blackwood Music Inc. / Warner-Tamerlane
 678 Echoes Interlude                 PA0001788398   Publishing Corp.
                                      PA0001263487   EMI Blackwood Music Inc. / Warner-Tamerlane
 679 Goodies                          PA0001241896   Publishing Corp.
                                      PA0001058124   EMI Blackwood Music Inc. / Warner-Tamerlane
 680 I'm A Dog                        PA0001114111   Publishing Corp.
                                      PA0001802342   EMI Blackwood Music Inc. / Warner-Tamerlane
 681 Let It Show                      PA0001788316   Publishing Corp.
                                      PA0001850546   EMI Blackwood Music Inc. / Warner-Tamerlane
 682 Live Your Life                   PA0001654952   Publishing Corp.
                                      PA0001856242   EMI Blackwood Music Inc. / Warner-Tamerlane
 683 Massage                          PA0001786345   Publishing Corp.
                                      PA0001763331   EMI Blackwood Music Inc. / Warner-Tamerlane
 684 Motivation                       PA0001760929   Publishing Corp.
                                      PA0001842289   EMI Blackwood Music Inc. / Warner-Tamerlane
 685 No Worries                       PA0001885790   Publishing Corp.
                                      PA0001299027   EMI Blackwood Music Inc. / Warner-Tamerlane
 686 Number One                       PA0001160616   Publishing Corp.
                                                     EMI Blackwood Music Inc. / Warner-Tamerlane
 687 Triple Beam Dream                PA0001868417   Publishing Corp.
                                                     EMI Blackwood Music Inc. / Warner-Tamerlane
 688 We Owned The Night               PA0001817027   Publishing Corp.
                                      PA0001834384   EMI Blackwood Music Inc. / Warner-Tamerlane
 689 Up In It                         PA0001951620   Publishing Corp. / W.B.M. Music Corp.
                                      PA0001590007   EMI Blackwood Music Inc. / Warner/Chappell
 690   Get Out Of This Town           PA0001396401   Music, Inc.
 691   Angel                          PA0001976122   EMI Blackwood Music Inc. / WB Music Corp.
 692   Anywhere With You              PA0001917492   EMI Blackwood Music Inc. / WB Music Corp.
 693   Don't Pay 4 It                 PA0001852368   EMI Blackwood Music Inc. / WB Music Corp.
 694   Everything                     PA0001640776   EMI Blackwood Music Inc. / WB Music Corp.
                                      PA0001814505
 695 For The Fame                     PA0001788406   EMI Blackwood Music Inc. / WB Music Corp.
 696 Gimmie That Girl                 PA0001741424   EMI Blackwood Music Inc. / WB Music Corp.
                                      PA0001832802
 697 How Many Drinks?                 PA0001917890   EMI Blackwood Music Inc. / WB Music Corp.
 698 It Was Faith                     PA0001657887   EMI Blackwood Music Inc. / WB Music Corp.
 699 O Let's Do It                    PA0001847140   EMI Blackwood Music Inc. / WB Music Corp.
                                      PA0001771886
 700 Red Lipstick                     PA0001786336   EMI Blackwood Music Inc. / WB Music Corp.
                                      PA0000627933
 701 Sentimental                      PA0000597871   EMI Blackwood Music Inc. / WB Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 17 of 71 PageID# 3820


                                            PA0001741424
 702 The Shape I'm In                       PA0001717909   EMI Blackwood Music Inc. / WB Music Corp.
 703 Up To You                              PA0001750517   EMI Blackwood Music Inc. / WB Music Corp.
                                                           EMI Blackwood Music Inc. / WB Music Corp. /
 704 100 Favors                             PA0001976129   Warner-Tamerlane Publishing Corp.
                                            PA0001848048   EMI Blackwood Music Inc. / WB Music Corp. /
 705 Medicine Ball                          PA0001706432   Warner-Tamerlane Publishing Corp.
                                            PA0001848044   EMI Blackwood Music Inc. / WB Music Corp. /
 706 3 a.m.                                 PA0001707168   Warner-Tamerlane Publishing Corp.
                                            PA0001693859   EMI Blackwood Music Inc. / WB Music Corp. /
 707 Back in the Day                        PA0001707143   Warner-Tamerlane Publishing Corp.
                                            PA0001848045   EMI Blackwood Music Inc. / WB Music Corp. /
 708 Bagpipes From Baghdad                  PA0001706495   Warner-Tamerlane Publishing Corp.
                                            PA0001856248   EMI Blackwood Music Inc. / WB Music Corp. /
 709 Bottoms Up                             PA0001747296   Warner-Tamerlane Publishing Corp.
                                            PA0001848045   EMI Blackwood Music Inc. / WB Music Corp. /
 710 Deja Vu                                PA0001706428   Warner-Tamerlane Publishing Corp.
                                                           EMI Blackwood Music Inc. / WB Music Corp. /
 711 High                                   PA0001808178   Warner-Tamerlane Publishing Corp.
                                            PA0001848044   EMI Blackwood Music Inc. / WB Music Corp. /
 712 Insane                                 PA0001666843   Warner-Tamerlane Publishing Corp.
                                            PA0001693858   EMI Blackwood Music Inc. / WB Music Corp. /
 713 Kick It In The Sticks                  PA0001707147   Warner-Tamerlane Publishing Corp.
                                            PA0001814504   EMI Blackwood Music Inc. / WB Music Corp. /
 714 King & Queens                          PA0001788319   Warner-Tamerlane Publishing Corp.
                                            PA0001848040   EMI Blackwood Music Inc. / WB Music Corp. /
 715 Must Be The Ganja                      PA0001706429   Warner-Tamerlane Publishing Corp.
                                            PA0001693858   EMI Blackwood Music Inc. / WB Music Corp. /
 716 My Kind of Crazy                       PA0001707144   Warner-Tamerlane Publishing Corp.
                                            PA0001848040   EMI Blackwood Music Inc. / WB Music Corp. /
 717 My Mom                                 PA0001707169   Warner-Tamerlane Publishing Corp.
                                            PA0001848040   EMI Blackwood Music Inc. / WB Music Corp. /
 718 Old Time's Sake                        PA0001706421   Warner-Tamerlane Publishing Corp.
                                            PA0001848044   EMI Blackwood Music Inc. / WB Music Corp. /
 719 Same Song & Dance                      PA0001706456   Warner-Tamerlane Publishing Corp.
                                            PA0001861898   EMI Blackwood Music Inc. / WB Music Corp. /
 720 So Bad                                 PA0001730981   Warner-Tamerlane Publishing Corp.
                                            PA0001848044   EMI Blackwood Music Inc. / WB Music Corp. /
 721 Stay Wide Awake                        PA0001943940   Warner-Tamerlane Publishing Corp.
                                            PA0001852373   EMI Blackwood Music Inc. / WB Music Corp. /
 722 Take It To The Head                    PA0001844665   Warner-Tamerlane Publishing Corp.
                                            PA0001870876   EMI Blackwood Music Inc. / WB Music Corp. /
 723 Play It Again                          PA0001967424   Warner/Chappell Music, Inc.
                                                           EMI Consortium Music Publishing, Inc. d/b/a EMI
 724 Paris, Tokyo                           PA0001600832   Full Keel Music
                                                           EMI Consortium Music Publishing, Inc. d/b/a EMI
 725 She's Got It All                       PA0000886673   Full Keel Music
                                                           EMI Consortium Songs Inc. d/b/a EMI Longitude
 726 Angel Flying Too Close To The Ground   PA0000049322   Music
                                                           EMI Consortium Songs Inc. d/b/a EMI Longitude
                                            PA0001163482
 727 The Only Way                                          Music
                                                           EMI Consortium Songs, Inc. d/b/a EMI Longitude
 728 A Baltimore Love Thing                 PA0001160841   Music
                                            PA0001058125   EMI Feist Catalog Inc. / Warner-Tamerlane
 729   Trucker Anthem                       PA0001142644   Publishing Corp.
 730   GATman And Robbin                    PA0001160842   EMI Miller Catalog Inc.
 731   Mighty "O"                           PA0001165509   EMI Mills Music, Inc.
 732   Down With The King                   PA0001143443   EMI U Catalog Inc.
 733   Forbidden Fruit                      PA0001975701   EMI Unart Catalog Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 18 of 71 PageID# 3821


 734 Two Words                                             PA0001292803   Intersong U.S.A. Inc.
                                                           EP0000203959
 735 Ain't That Peculiar                                   RE0000618229   Jobete Music Co Inc.
 736 Trouble Man                                           EP0000307204   Jobete Music Co Inc.
                                                                          Jobete Music Co Inc. / Stone Agate Music (a
 737 Hitch Hike                                            Eu0000750856   division of Jobete Music Co. Inc.)
                                                                          Jobete Music Co Inc. / Stone Agate Music (a
 738 If I Could Build My Whole World Around You            EP0000229884   division of Jobete Music Co. Inc.)
                                                                          Jobete Music Co Inc. / Stone Agate Music (a
 739 What's Going On                                       EP0000281238   division of Jobete Music Co. Inc.)
                                                                          Jobete Music Co Inc. / Stone Agate Music (a
 740 You                                                   EP0000232619   division of Jobete Music Co. Inc.)
                                                           EP0000234188
 741 Ain't Nothing Like The Real Thing                     RE0000697423   Jobete Music Co. Inc.
 742 Come Get To This                                      EP0000315837   Jobete Music Co. Inc.
                                                           EP0000323322
 743   Distant Lover                                       EP0000291366   Jobete Music Co. Inc.
 744   Good Lovin' Ain't Easy To Come By                   EP0000254456   Jobete Music Co. Inc.
 745   I Ain't Mad At Cha                                  PA0001070600   Jobete Music Co. Inc.
 746   I'll Be Doggone                                     EP0000198501   Jobete Music Co. Inc.
 747   Inner City Blues (Make Me Wanna Holler)             EP0000287807   Jobete Music Co. Inc.
 748   Mercy Mercy Me (The Ecology)                        EP0000288939   Jobete Music Co. Inc.
                                                           Eu0000187089
 749 Never Can Say Goodbye                                 RE0000772428   Jobete Music Co. Inc.
 750 Stay Fly                                              PA0001328092   Jobete Music Co. Inc.
 751 The Onion Song                                        EP0000259283   Jobete Music Co. Inc.
                                                           EP0000219339
 752 Too Busy Thinking About My Baby                       PA0000358613   Jobete Music Co. Inc.
     When Did You Stop Loving Me, When Did I Stop Loving
 753 You                                                   PA0000041232   Jobete Music Co. Inc.
                                                           EP0000330074
                                                           RE0000853662
                                                           EU0000812174
 754 You're A Wonderful One                                RE0000601434   Jobete Music Co. Inc.
 755 You're All I Need To Get By                           EP0000246516   Jobete Music Co. Inc.
 756 Your Precious Love                                    EP0000232154   Jobete Music Co. Inc.
                                                                          Jobete Music Co. Inc. / Stone Diamond Music
 757 Anger                                                 PA0000041233   Corp.
                                                                          Jobete Music Co. Inc. / Stone Diamond Music
 758 Let's Get It On                                       EP0000314589   Corp.
                                                                          Music Corporation of America, Inc. dba Universal
 759 Back on Earth                                         PA0000895946   Music Corp.
                                                                          Music Corporation of America, Inc. dba Universal
 760 Cat People (Putting Out Fire) (Single Version)        PA0000131825   Music Corp.
                                                                          Music Corporation of America, Inc. dba Universal
 761 Falling In Love (Is Hard On The Knees)                PA0000847442   Music Corp.
                                                                          Music Corporation of America, Inc. dba Universal
 762 Ghost Behind My Eyes                                  PA0000795018   Music Corp.
                                                                          Music Corporation of America, Inc. dba Universal
 763 Good Woman Bad                                        PA0000785095   Music Corp.
                                                                          Music Corporation of America, Inc. dba Universal
 764 Hits From The Bong                                    PA0000791818   Music Corp.
                                                                          Music Corporation of America, Inc. dba Universal
 765 I've Come To Expect It From You                       PA0000482947   Music Corp.
                                                                          Music Corporation of America, Inc. dba Universal
 766 Insane In The Brain                                   PA0000664235   Music Corp.
                                                                          Music Corporation of America, Inc. dba Universal
 767 Just About Now                                        PA0000669876   Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 19 of 71 PageID# 3822


                                                             Music Corporation of America, Inc. dba Universal
 768 Just Around The Eyes                     PA0000713702   Music Corp.
                                                             Music Corporation of America, Inc. dba Universal
 769 Lady, Lady                               PA0000731125   Music Corp.
                                                             Music Corporation of America, Inc. dba Universal
 770 Livin' On The Edge                       PA0000832940   Music Corp.
                                                             Music Corporation of America, Inc. dba Universal
 771 Love Is On The Way (Real Love)           PA0000731122   Music Corp.
                                                             Music Corporation of America, Inc. dba Universal
 772 Merry Go Round                           PA0000494345   Music Corp.
                                                             Music Corporation of America, Inc. dba Universal
 773 Nothin' At All                           PA0000284908   Music Corp.
                                                             Music Corporation of America, Inc. dba Universal
 774 Power Of Love / Love Power               PA0000526816   Music Corp.
                                                             Music Corporation of America, Inc. dba Universal
 775 Run To You                               PA0000840168   Music Corp.
                                              PA0000815805   Music Corporation of America, Inc. dba Universal
 776 Smile                                    PA0000815968   Music Corp.
                                                             Music Corporation of America, Inc. dba Universal
 777   Unconditional Love                     PA0000980713   Music Corp.
 778   (White Man) in Hammersmith Palais      PA0000066409   Polygram Publishing, Inc.
 779   4th of July Reprise                    PA0000863657   Polygram Publishing, Inc.
 780   Achy Breaky Song                       PA0000713892   Polygram Publishing, Inc.
 781   After The Storm                        PA0001932494   Polygram Publishing, Inc.
 782   Amish Paradise                         PA0000809516   Polygram Publishing, Inc.
 783   Animal Instinct                        PA0000968355   Polygram Publishing, Inc.
 784   Animals                                PA0001899929   Polygram Publishing, Inc.
 785   Babel                                  PA0001818828   Polygram Publishing, Inc.
 786   Back To You                            PA0001120340   Polygram Publishing, Inc.
 787   Bad Blood                              PA0001915737   Polygram Publishing, Inc.
 788   Bad Day                                PA0001025285   Polygram Publishing, Inc.
 789   Below My Feet                          PA0001818826   Polygram Publishing, Inc.
 790   Best For Last                          PA0001975721   Polygram Publishing, Inc.
 791   Between Two Lungs                      PA0001892800   Polygram Publishing, Inc.
 792   Bittersweet                            PA0000893227   Polygram Publishing, Inc.
 793   Breathe                                PA0000999862   Polygram Publishing, Inc.
 794   Broken Crown                           PA0001818825   Polygram Publishing, Inc.
 795   Can't Stop The Rain                    PA0001991134   Polygram Publishing, Inc.
 796   Chasing Cars                           PA0001990266   Polygram Publishing, Inc.
 797   Chasing Pavements                      PA0001975709   Polygram Publishing, Inc.
 798   Clash City Rockers                     PA0000066407   Polygram Publishing, Inc.
 799   Cold Shoulder                          PA0001975723   Polygram Publishing, Inc.
 800   Complete Control                       PA0000066408   Polygram Publishing, Inc.
 801   Cool The Engines                       PA0000312410   Polygram Publishing, Inc.
 802   Cosmic Love                            PA0001892799   Polygram Publishing, Inc.
 803   Crazy For You                          PA0001975719   Polygram Publishing, Inc.
 804   Daffodil Lament                        PA0000734582   Polygram Publishing, Inc.
 805   Day Dreams                             PA0001752520   Polygram Publishing, Inc.
 806   Daydreamer                             PA0001975694   Polygram Publishing, Inc.
 807   Days With You                          PA0001245154   Polygram Publishing, Inc.
 808   Die Like This                          PA0001245156   Polygram Publishing, Inc.
 809   Dog Days Are Over                      PA0001892802   Polygram Publishing, Inc.
 810   Don't Break My Heart                   PA0000781963   Polygram Publishing, Inc.
 811   Don't Let Me Be The Last One To Know   PA0001010089   Polygram Publishing, Inc.
 812   Don't You Remember                     PA0001734876   Polygram Publishing, Inc.
 813   Down                                   PA0001025288   Polygram Publishing, Inc.
 814   Down Inside Of You                     PA0001245163   Polygram Publishing, Inc.
 815   Drive Me Wild                          PA0002072171   Polygram Publishing, Inc.
 816   Durban Skies                           PA0001981858   Polygram Publishing, Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 20 of 71 PageID# 3823


 817   Easy                                                PA0001025287   Polygram Publishing, Inc.
 818   Empty Spaces                                        PA0001025283   Polygram Publishing, Inc.
 819   English Civil War                                   PA0000044735   Polygram Publishing, Inc.
 820   Falls On Me                                         PA0001245161   Polygram Publishing, Inc.
 821   First Love                                          PA0001975718   Polygram Publishing, Inc.
 822   Flaws                                               PA0001915732   Polygram Publishing, Inc.
 823   Fool For You                                        PA0001730802   Polygram Publishing, Inc.
 824   For Tha Love Of $                                   PA0000713004   Polygram Publishing, Inc.
 825   For Those Below                                     PA0001818816   Polygram Publishing, Inc.
 826   Free To Decide                                      PA0000791577   Polygram Publishing, Inc.
 827   Garageland                                          PA0000044756   Polygram Publishing, Inc.
 828   Getting Thru?                                       PA0001245157   Polygram Publishing, Inc.
 829   Ghosts That We Knew                                 PA0001818832   Polygram Publishing, Inc.
 830   Give Me My Month                                    PA0001824175   Polygram Publishing, Inc.
 831   Gone Country                                        PA0000642408   Polygram Publishing, Inc.
 832   Good Girls Go To Heaven (Bad Girls Go Everywhere)   PA0000669674   Polygram Publishing, Inc.
 833   Hands Are Clever                                    PA0001806286   Polygram Publishing, Inc.
 834   Hate & War                                          PA0000044748   Polygram Publishing, Inc.
 835   Heart Attack                                        PA0001752511   Polygram Publishing, Inc.
 836   Hemorrhage (In My Hands)                            PA0001025282   Polygram Publishing, Inc.
 837   Hideaway                                            PA0000893223   Polygram Publishing, Inc.
 838   Higher Power                                        PA0000863654   Polygram Publishing, Inc.
 839   Holland Road                                        PA0001818831   Polygram Publishing, Inc.
 840   Hollywood                                           PA0000791574   Polygram Publishing, Inc.
 841   Home By Now/No Matter What                          PA0001144121   Polygram Publishing, Inc.
 842   Hometown Glory                                      PA0001975714   Polygram Publishing, Inc.
 843   Hopeless Wanderer                                   PA0001818824   Polygram Publishing, Inc.
 844   Humming Bird                                        PA0001806288   Polygram Publishing, Inc.
 845   I Can't Be With You                                 PA0000734572   Polygram Publishing, Inc.
 846   I Love You                                          PA0001806282   Polygram Publishing, Inc.
 847   I Mind                                              PA0001827817   Polygram Publishing, Inc.
 848   I Never Learnt To Share                             PA0001827811   Polygram Publishing, Inc.
 849   I Want Love (LP Version)                            PA0001064720   Polygram Publishing, Inc.
 850   I Was Country When Country Wasn't Cool              PA0000126702   Polygram Publishing, Inc.
 851   I Will Wait                                         PA0001818830   Polygram Publishing, Inc.
 852   I Won't Let You Down                                PA0001806274   Polygram Publishing, Inc.
 853   I'm Not Calling You A Liar                          PA0001892801   Polygram Publishing, Inc.
 854   I'm So Bored with the U.S.A.                        PA0000044746   Polygram Publishing, Inc.
 855   Innocent                                            PA0001025291   Polygram Publishing, Inc.
 856   Is Nothing Sacred                                   PA0000936094   Polygram Publishing, Inc.
 857   It Just Won't Quit                                  PA0000669673   Polygram Publishing, Inc.
 858   It's Come To This                                   PA0000893229   Polygram Publishing, Inc.
 859   Ivan Meets G.I. Joe                                 PA0000112397   Polygram Publishing, Inc.
 860   Janie Jones                                         PA0000044744   Polygram Publishing, Inc.
 861   Jesus Or A Gun                                      PA0000893225   Polygram Publishing, Inc.
 862   Jurassic Park                                       PA0000713893   Polygram Publishing, Inc.
 863   Kiss With A Fist                                    PA0001892795   Polygram Publishing, Inc.
 864   Knives                                              PA0001025290   Polygram Publishing, Inc.
 865   Last Time                                           PA0001025281   Polygram Publishing, Inc.
 866   Latch                                               PA0001916095   Polygram Publishing, Inc.
 867   Laura Palmer                                        PA0001915734   Polygram Publishing, Inc.
 868   Lindisfarne II                                      PA0001827813   Polygram Publishing, Inc.
 869   Little Lion Man                                     PA0001932483   Polygram Publishing, Inc.
 870   Livin' For You                                      PAu001802362   Polygram Publishing, Inc.
 871   London's Burning                                    PA0000044751   Polygram Publishing, Inc.
 872   Love Gun                                            PA0001727659   Polygram Publishing, Inc.
 873   Lover Of The Light                                  PA0001818820   Polygram Publishing, Inc.
 874   Lovers' Eyes                                        PA0001818822   Polygram Publishing, Inc.
 875   Luck                                                PA0001245155   Polygram Publishing, Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 21 of 71 PageID# 3824


 876   Mary Pretends                  PA0000893220   Polygram Publishing, Inc.
 877   Measurements                   PA0001824202   Polygram Publishing, Inc.
 878   Melt My Heart To Stone         PA0001975706   Polygram Publishing, Inc.
 879   Million Miles                  PA0001245162   Polygram Publishing, Inc.
 880   More Than This                 PA0001830362   Polygram Publishing, Inc.
 881   Most Of All                    PA0001245158   Polygram Publishing, Inc.
 882   Movin' Down the Line           PA0001752522   Polygram Publishing, Inc.
 883   My Same                        PA0001975716   Polygram Publishing, Inc.
 884   New Thing                      PA0000893230   Polygram Publishing, Inc.
 885   No More I Love You's           PA0000753262   Polygram Publishing, Inc.
 886   Not With Haste                 PA0001818827   Polygram Publishing, Inc.
 887   October Song                   PA0001792201   Polygram Publishing, Inc.
 888   One And Only                   PA0001734869   Polygram Publishing, Inc.
 889   One Foot Wrong                 PA0001698064   Polygram Publishing, Inc.
 890   One Way Ticket                 PA0001810764   Polygram Publishing, Inc.
 891   Over You                       PA0001752515   Polygram Publishing, Inc.
 892   Ozone                          PA0000893222   Polygram Publishing, Inc.
 893   Poet                           PA0001981843   Polygram Publishing, Inc.
 894   Police & Thieves               PA0000046453   Polygram Publishing, Inc.
 895   Promises                       PA0000968357   Polygram Publishing, Inc.
 896   Prove                          PA0001025286   Polygram Publishing, Inc.
 897   Rabbit Heart (Raise It Up)     PA0001892789   Polygram Publishing, Inc.
 898   Rat In Mi Kitchen              PA0000779746   Polygram Publishing, Inc.
 899   Recognize                      PA0000896403   Polygram Publishing, Inc.
 900   Relax My Beloved               PA0001806292   Polygram Publishing, Inc.
 901   Reminder                       PA0001818823   Polygram Publishing, Inc.
 902   Ridiculous Thoughts            PA0000734579   Polygram Publishing, Inc.
 903   Rumour Has It                  PA0001734865   Polygram Publishing, Inc.
 904   Running Away                   PA0001245159   Polygram Publishing, Inc.
 905   Safe European Home             PA0000044734   Polygram Publishing, Inc.
 906   Sanctuary                      PA0001806278   Polygram Publishing, Inc.
 907   Scar                           PA0001025284   Polygram Publishing, Inc.
 908   Shimmer                        PA0000893226   Polygram Publishing, Inc.
 909   Sigh No More                   PA0001932474   Polygram Publishing, Inc.
 910   Sing Our Own Song              PA0000779749   Polygram Publishing, Inc.
 911   Skulls                         PA0001981876   Polygram Publishing, Inc.
 912   Sleepsong                      PA0001981854   Polygram Publishing, Inc.
 913   Slow                           PA0001025292   Polygram Publishing, Inc.
 914   So Many Ways                   PA0000896404   Polygram Publishing, Inc.
 915   Solace                         PA0001025289   Polygram Publishing, Inc.
 916   Somebody Got Murdered          PA0000112402   Polygram Publishing, Inc.
 917   Someone                        PA0001003696   Polygram Publishing, Inc.
 918   Someone Like You               PA0001734868   Polygram Publishing, Inc.
 919   Something To Die For           PA0001677407   Polygram Publishing, Inc.
 920   Song For You                   PA0000893221   Polygram Publishing, Inc.
 921   Stay Free                      PA0000044740   Polygram Publishing, Inc.
 922   Stone Rollin                   PA0001764528   Polygram Publishing, Inc.
 923   Take It All                    PA0001734872   Polygram Publishing, Inc.
 924   Tell Me                        PA0000863655   Polygram Publishing, Inc.
 925   The Aftermath                  PA0001916365   Polygram Publishing, Inc.
 926   The Answer                     PA0001752536   Polygram Publishing, Inc.
 927   The Best Day                   PA0001028241   Polygram Publishing, Inc.
 928   The Cave                       PA0001932476   Polygram Publishing, Inc.
 929   The Draw                       PA0001981866   Polygram Publishing, Inc.
 930   The Magnificent Seven          PA0000112394   Polygram Publishing, Inc.
 931   The Motto                      PA0001804402   Polygram Publishing, Inc.
 932   The Street Parade              PA0000112420   Polygram Publishing, Inc.
 933   The Wilhelm Scream             PA0001824165   Polygram Publishing, Inc.
 934   There's A Thug In My Life      PA0001162730   Polygram Publishing, Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 22 of 71 PageID# 3825


 935   These Things                                       PA0001245160   Polygram Publishing, Inc.
 936   Things We Lost in the Fire (Abbey Road Sessions)   PA0001915726   Polygram Publishing, Inc.
 937   Tired                                              PA0001975712   Polygram Publishing, Inc.
 938   To Care (Like You)                                 PA0001824177   Polygram Publishing, Inc.
 939   Tommy Gun                                          PA0000044736   Polygram Publishing, Inc.
 940   Train In Vain                                      PA0000066125   Polygram Publishing, Inc.
 941   Treading Water                                     PA0001806293   Polygram Publishing, Inc.
 942   Tuning Out...                                      PA0001981868   Polygram Publishing, Inc.
 943   Turning Tables                                     PA0001734878   Polygram Publishing, Inc.
 944   Untitled**                                         PA0000893228   Polygram Publishing, Inc.
 945   Up All Night                                       PA0001806294   Polygram Publishing, Inc.
 946   Wait Your Turn                                     PA0001668381   Polygram Publishing, Inc.
 947   We Run The Night                                   PA0001929045   Polygram Publishing, Inc.
 948   Where Are You Now                                  PA0001818817   Polygram Publishing, Inc.
 949   Whispering                                         PA0001806283   Polygram Publishing, Inc.
 950   Whispers In The Dark                               PA0001818829   Polygram Publishing, Inc.
 951   White Blank Page                                   PA0001932481   Polygram Publishing, Inc.
 952   White Riot                                         PA0000044747   Polygram Publishing, Inc.
 953   Why Don't You Call Me?                             PA0001827815   Polygram Publishing, Inc.
 954   Winter Winds                                       PA0001932478   Polygram Publishing, Inc.
 955   You And Me                                         PA0000968358   Polygram Publishing, Inc.
 956   I'm So Lonesome I Could Cry                        EP0000041630   Rightsong Music Inc.
 957   So Much Like My Dad                                PA0000225775   Rightsong Music Inc.
                                                                         Rightsong Music Inc. / WB Music Corp. / Warner-
 958   Naughty Girl                                       PA0001375850   Tamerlane Publishing Corp.
 959   Get Out                                            PA0001592997   Screen Gems-EMI Music Inc.
 960   2 Of Amerikaz Most Wanted                          PA0001070596   Songs of Universal, Inc.
 961   25 To Life                                         PA0001730984   Songs of Universal, Inc.
 962   2nd Sucks                                          PA0001748917   Songs of Universal, Inc.
 963   8 Mile                                             PA0001204555   Songs of Universal, Inc.
 964   A Fool's Dance                                     PA0001839497   Songs of Universal, Inc.
 965   A Girl Like Me                                     PA0001164298   Songs of Universal, Inc.
 966   A Kiss                                             PA0001784201   Songs of Universal, Inc.
 967   All I Have In This World                           PA0001639922   Songs of Universal, Inc.
 968   All I Want For Christmas Is You (Super Festive!)   PA0001780229   Songs of Universal, Inc.
 969   All Signs Point To Lauderdale                      PA0001748918   Songs of Universal, Inc.
 970   Almost Doesn't Count                               PA0000917406   Songs of Universal, Inc.
 971   Almost Famous                                      PA0001730979   Songs of Universal, Inc.
 972   Another Night                                      PA0000795554   Songs of Universal, Inc.
 973   Another Round                                      PA0001730878   Songs of Universal, Inc.
 974   As Fast As I Could                                 PA0001700896   Songs of Universal, Inc.
 975   Baby Love                                          PA0001602408   Songs of Universal, Inc.
 976   Backpackers                                        PA0001773699   Songs of Universal, Inc.
 977   Be (Intro)                                         PA0001302097   Songs of Universal, Inc.
 978   Beautiful People                                   PA0001752889   Songs of Universal, Inc.
 979   Beautiful People                                   PA0001750727   Songs of Universal, Inc.
 980   Beauty in the World                                PA0001733325   Songs of Universal, Inc.
 981   Best Friend                                        PA0000757400   Songs of Universal, Inc.
 982   Best Of You                                        PA0001730963   Songs of Universal, Inc.
 983   Beware                                             PA0001916151   Songs of Universal, Inc.
 984   Bleeding Out                                       PA0001816018   Songs of Universal, Inc.
 985   Bonfire                                            PA0001773709   Songs of Universal, Inc.
 986   Boom Skit                                          PA0001915826   Songs of Universal, Inc.
 987   Born Sinner                                        PA0001975727   Songs of Universal, Inc.
 988   Break Ya Back                                      PA0001395672   Songs of Universal, Inc.
 989   But, Honestly                                      PA0001625341   Songs of Universal, Inc.
 990   Call Me Up                                         PA0001882786   Songs of Universal, Inc.
 991   Can't Go Wrong                                     PA0001839494   Songs of Universal, Inc.
 992   Changes                                            PA0001070591   Songs of Universal, Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 23 of 71 PageID# 3826


 993   Cheer Up, Boys (Your Make Up Is Running)   PA0001625323   Songs of Universal, Inc.
 994   Chi-City                                   PA0001302103   Songs of Universal, Inc.
 995   Ciara To The Stage                         PA0001729154   Songs of Universal, Inc.
 996   Cinderella Man                             PA0001730987   Songs of Universal, Inc.
                                                  PA0001073403
 997   Cleanin Out My Closet                      PA0001225996   Songs of Universal, Inc.
 998   Cold Day In The Sun                        PA0001731042   Songs of Universal, Inc.
 999   Cold Wind Blows                            PA0001731091   Songs of Universal, Inc.
1000   Come Alive                                 PA0001625311   Songs of Universal, Inc.
1001   Crazy Little Thing Called Love             PA0001330052   Songs of Universal, Inc.
1002   Dangerous                                  PA0001678612   Songs of Universal, Inc.
1003   Death Around The Corner                    PA0001070586   Songs of Universal, Inc.
1004   Did It On Em                               PA0001745300   Songs of Universal, Inc.
1005   Director                                   PA0001371419   Songs of Universal, Inc.
1006   DOA                                        PA0001730972   Songs of Universal, Inc.
1007   Don't Get Me Started                       PA0002072695   Songs of Universal, Inc.
1008   Don't Give up on Me                        PA0001899457   Songs of Universal, Inc.
1009   Don't Phunk Around                         PA0001824676   Songs of Universal, Inc.
1010   Dr. West                                   PA0001943912   Songs of Universal, Inc.
1011   Dreams of Our Fathers                      PA0001039322   Songs of Universal, Inc.
1012   Drive Me                                   PA0001839492   Songs of Universal, Inc.
1013   Echo                                       PA0001842409   Songs of Universal, Inc.
1014   Encore/Curtains Down                       PA0001295406   Songs of Universal, Inc.
1015   End Over End                               PA0001730846   Songs of Universal, Inc.
1016   Erase/Replace                              PA0001625296   Songs of Universal, Inc.
1017   Every Night                                PA0001816017   Songs of Universal, Inc.
1018   Everyday                                   PA0001039330   Songs of Universal, Inc.
1019   Eye Candy                                  PA0001681746   Songs of Universal, Inc.
1020   Fallen                                     PA0001840137   Songs of Universal, Inc.
1021   Fallin' In Love                            PA0001603747   Songs of Universal, Inc.
1022   Farewell                                   PA0001778700   Songs of Universal, Inc.
1023   Fool In Love                               PA0001804439   Songs of Universal, Inc.
1024   Fool to Think                              PA0001039327   Songs of Universal, Inc.
1025   Free Me                                    PA0001730772   Songs of Universal, Inc.
1026   Friend Of A Friend                         PA0001730881   Songs of Universal, Inc.
1027   Friend Of A Friend                         PA0001856075   Songs of Universal, Inc.
1028   Girl You Know                              PA0001395613   Songs of Universal, Inc.
1029   Girls Chase Boys                           PA0001932052   Songs of Universal, Inc.
1030   Going Through Changes                      PA0001731106   Songs of Universal, Inc.
1031   Hand On The Pump                           PA0000538434   Songs of Universal, Inc.
1032   Hard To Breathe                            PA0001768251   Songs of Universal, Inc.
1033   Haywire                                    PA0001700892   Songs of Universal, Inc.
1034   Hazel                                      PA0001848179   Songs of Universal, Inc.
1035   Hear Me                                    PA0001816016   Songs of Universal, Inc.
1036   Heartbeat                                  PA0001773703   Songs of Universal, Inc.
1037   Hell                                       PA0001731003   Songs of Universal, Inc.
1038   Here Comes Goodbye                         PA0001655601   Songs of Universal, Inc.
                                                  PA0001328100
1039   Here I Go Again                            PA0001162725   Songs of Universal, Inc.
1040   Hold On                                    PA0001839485   Songs of Universal, Inc.
1041   Hold You Down                              PA0001773584   Songs of Universal, Inc.
1042   Home                                       PA0001625349   Songs of Universal, Inc.
1043   How Do U Want It                           PA0001070595   Songs of Universal, Inc.
1044   I Did It                                   PA0001039319   Songs of Universal, Inc.
1045   I Don't Feel Like Loving You Today         PA0001299754   Songs of Universal, Inc.
1046   I Want Crazy (Encore)                      PA0001856536   Songs of Universal, Inc.
1047   I'll Call Ya                               PA0001644932   Songs of Universal, Inc.
1048   If I Had It All                            PA0001039324   Songs of Universal, Inc.
1049   If I Leave                                 PA0001748919   Songs of Universal, Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 24 of 71 PageID# 3827


1050   Imagination                      PA0001371420   Songs of Universal, Inc.
1051   In Your Honor                    PA0001730947   Songs of Universal, Inc.
1052   Intro                            PA0001780742   Songs of Universal, Inc.
1053   It Ain't Easy                    PA0001070585   Songs of Universal, Inc.
1054   It's Time                        PA0001796482   Songs of Universal, Inc.
                                        PA0001302108
1055   It's Your World                  PA0001302107   Songs of Universal, Inc.
1056   Just Don't Give A Fuck           PA0000954432   Songs of Universal, Inc.
1057   Just Lose It                     PA0001284525   Songs of Universal, Inc.
1058   Kids                             PA0001773582   Songs of Universal, Inc.
1059   Kiss Kiss                        PA0001395675   Songs of Universal, Inc.
1060   Kisses Don't Lie                 PA0001164296   Songs of Universal, Inc.
1061   Last Name                        PA0001642858   Songs of Universal, Inc.
1062   Leaf                             PA0002000110   Songs of Universal, Inc.
1063   Let It Die                       PA0001625293   Songs of Universal, Inc.
1064   Let You Win                      PA0001733341   Songs of Universal, Inc.
1065   Letter Home                      PA0001773708   Songs of Universal, Inc.
1066   Livin This Life                  PA0001780720   Songs of Universal, Inc.
1067   Loca (English Version)           PA0001834128   Songs of Universal, Inc.
1068   Loca (Spanish Version)           PA0001834121   Songs of Universal, Inc.
1069   Long Road To Ruin                PA0001625301   Songs of Universal, Inc.
1070   Lose Yourself                    PA0001152688   Songs of Universal, Inc.
1071   Lost In You                      PA0001855522   Songs of Universal, Inc.
1072   Love is...                       PA0001302102   Songs of Universal, Inc.
1073   Love The Way You Lie             PA0001730976   Songs of Universal, Inc.
1074   Love The Way You Lie (Part II)   PA0001732821   Songs of Universal, Inc.
1075   Man On The Moon                  PA0001839481   Songs of Universal, Inc.
1076   Marvin Gaye & Chardonnay         PA0001780731   Songs of Universal, Inc.
1077   Meet Me Halfway                  PA0001659066   Songs of Universal, Inc.
1078   Memories Pt 2                    PA0001780744   Songs of Universal, Inc.
1079   Miracle                          PA0001730876   Songs of Universal, Inc.
1080   Missing You                      PA0001659068   Songs of Universal, Inc.
1081   Mother Father                    PA0001039329   Songs of Universal, Inc.
1082   Mr. Mathers                      PA0001943944   Songs of Universal, Inc.
1083   My Eyes                          PA0001915209   Songs of Universal, Inc.
1084   My Fault                         PA0000954429   Songs of Universal, Inc.
1085   My Fault                         PA0001796476   Songs of Universal, Inc.
1086   New York Times                   PA0001898830   Songs of Universal, Inc.
1087   Next To You                      PA0001750522   Songs of Universal, Inc.
1088   No BS                            PA0001750518   Songs of Universal, Inc.
1089   No Way Back                      PA0001730955   Songs of Universal, Inc.
1090   Not Afraid                       PA0001730957   Songs of Universal, Inc.
1091   Not Tonight                      PA0002000109   Songs of Universal, Inc.
1092   Nothin' Like The First Time      PA0001858363   Songs of Universal, Inc.
1093   Nothin' On You                   PA0001731018   Songs of Universal, Inc.
1094   Nothing Left To Say / Rocks      PA0001816026   Songs of Universal, Inc.
1095   On & On                          PA0001733345   Songs of Universal, Inc.
1096   On The Mend                      PA0001730887   Songs of Universal, Inc.
1097   On Top of the World              PA0001796480   Songs of Universal, Inc.
1098   One Tribe                        PA0001659076   Songs of Universal, Inc.
1099   Only Wanna Give It To You        PA0002000105   Songs of Universal, Inc.
1100   Out Of My Head                   PA0001659074   Songs of Universal, Inc.
1101   Over And Out                     PA0001730884   Songs of Universal, Inc.
1102   Paul (Skit)                      PA0001295388   Songs of Universal, Inc.
1103   Picture Perfect                  PA0001395677   Songs of Universal, Inc.
1104   Private Room Intro               PA0001371763   Songs of Universal, Inc.
1105   Put You In A Song                PA0001725330   Songs of Universal, Inc.
1106   Rabiosa (English Version)        PA0001833949   Songs of Universal, Inc.
1107   Rabiosa (Spanish Version)        PA0001833947   Songs of Universal, Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 25 of 71 PageID# 3828


1108   Raining Men                          PA0001732814   Songs of Universal, Inc.
1109   Rap God                              PA0001965450   Songs of Universal, Inc.
1110   Rap Name                             PA0001248992   Songs of Universal, Inc.
1111   Razor                                PA0001731043   Songs of Universal, Inc.
1112   Real Love                            PA0001733344   Songs of Universal, Inc.
1113   Real People                          PA0001302105   Songs of Universal, Inc.
1114   Remember My Name                     PA0001821988   Songs of Universal, Inc.
1115   Resolve                              PA0001730791   Songs of Universal, Inc.
1116   Rich N****z                          PA0001975684   Songs of Universal, Inc.
1117   Right Place, Wrong Time              PA0001371418   Songs of Universal, Inc.
1118   Rockin To The Beat                   PA0001659078   Songs of Universal, Inc.
1119   Roman Holiday                        PA0001915014   Songs of Universal, Inc.
1120   Round and Round                      PA0001796481   Songs of Universal, Inc.
1121   Say Goodbye Hollywood                PA0001090374   Songs of Universal, Inc.
1122   Selene                               PA0001822212   Songs of Universal, Inc.
1123   Sex Therapy                          PA0001678887   Songs of Universal, Inc.
1124   Shoo Be Doo                          PA0001593120   Songs of Universal, Inc.
1125   Sing For The Moment                  PA0001093104   Songs of Universal, Inc.
1126   Sleep to Dream Her                   PA0001039328   Songs of Universal, Inc.
1127   So Much More                         PA0001780714   Songs of Universal, Inc.
1128   So Right                             PA0001039323   Songs of Universal, Inc.
1129   Soldier                              PA0001073064   Songs of Universal, Inc.
1130   Somewhere In My Car                  PA0001898869   Songs of Universal, Inc.
1131   Sorry For Partyin'                   PA0001882788   Songs of Universal, Inc.
1132   Soul's On Fire                       PA0001768252   Songs of Universal, Inc.
1133   Spend Some Time                      PA0001295395   Songs of Universal, Inc.
1134   Square Dance                         PA0001073065   Songs of Universal, Inc.
1135   Stalker                              PA0001733343   Songs of Universal, Inc.
1136   Statues                              PA0001625338   Songs of Universal, Inc.
1137   Stay The Night                       PA0001902216   Songs of Universal, Inc.
1138   Still                                PA0001730871   Songs of Universal, Inc.
1139   Still Don't Give                     PA0000954424   Songs of Universal, Inc.
1140   Still Hurts                          PA0001733323   Songs of Universal, Inc.
1141   Stranger Things Have Happened        PA0001625352   Songs of Universal, Inc.
1142   Stronger                             PA0001120338   Songs of Universal, Inc.
1143   Stuck On Stupid                      PA0002094523   Songs of Universal, Inc.
1144   Summer's End                         PA0001625330   Songs of Universal, Inc.
1145   Superman                             PA0001073066   Songs of Universal, Inc.
1146   Sweet Love                           PA0002094537   Songs of Universal, Inc.
1147   Talkin' 2 Myself                     PA0001730970   Songs of Universal, Inc.
1148   Testify                              PA0001302101   Songs of Universal, Inc.
1149   That Man                             PA0001733342   Songs of Universal, Inc.
1150   That's Gonna Leave A Memory          PA0001910312   Songs of Universal, Inc.
1151   That's Right                         PA0001885587   Songs of Universal, Inc.
1152   The Comeback                         PA0001733346   Songs of Universal, Inc.
1153   The Corner                           PA0001302098   Songs of Universal, Inc.
1154   The Deepest Blues Are Black          PA0001730830   Songs of Universal, Inc.
1155   The Last Song                        PA0001731040   Songs of Universal, Inc.
1156   The Last Time                        PA0001328099   Songs of Universal, Inc.
1157   The News                             PA0001631133   Songs of Universal, Inc.
1158   The Pretender                        PA0001623649   Songs of Universal, Inc.
                                            PA0001784195
1159   The Reunion                          PA0001842406   Songs of Universal, Inc.
1160   The River                            PA0001822211   Songs of Universal, Inc.
1161   The Sellout                          PA0001733312   Songs of Universal, Inc.
1162   The Way You Do Me                    PA0001367649   Songs of Universal, Inc.
1163   They Say                             PA0001302106   Songs of Universal, Inc.
1164   This Is Me                           PA0001131262   Songs of Universal, Inc.
1165   This Is The House That Doubt Built   PA0001748916   Songs of Universal, Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 26 of 71 PageID# 3829


1166   Tiptoe                            PA0001816000   Songs of Universal, Inc.
1167   Trouble                           PA0001975677   Songs of Universal, Inc.
1168   Underdog                          PA0001816019   Songs of Universal, Inc.
1169   Up All Night                      PA0001715364   Songs of Universal, Inc.
1170   Va Va Voom                        PA0001835092   Songs of Universal, Inc.
1171   Virginia Moon                     PAu003542317   Songs of Universal, Inc.
1172   W.T.P.                            PA0001730966   Songs of Universal, Inc.
1173   Wait For Me                       PA0001780732   Songs of Universal, Inc.
1174   Wait For You                      PA0001821989   Songs of Universal, Inc.
1175   Wanted Is Love                    PA0001839493   Songs of Universal, Inc.
1176   Wave Ya Hand                      PA0001730648   Songs of Universal, Inc.
1177   We All Want Love                  PA0001778698   Songs of Universal, Inc.
1178   We Oughta Be Drinkin'             PA0001878369   Songs of Universal, Inc.
                                         PA0001808402
1179   Welcome 2 Hell                    PA0001784192   Songs of Universal, Inc.
1180   What Goes Around                  PA0001780251   Songs of Universal, Inc.
1181   What I Gotta Do                   PA0001734468   Songs of Universal, Inc.
1182   What If I Do?                     PA0001730872   Songs of Universal, Inc.
1183   What You Are                      PA0001039325   Songs of Universal, Inc.
1184   Wheels                            PA0001705842   Songs of Universal, Inc.
1185   Where We Came From                PA0001839490   Songs of Universal, Inc.
1186   Where Ya Wanna Go                 PA0001824684   Songs of Universal, Inc.
1187   Willing To Wait                   PA0001328103   Songs of Universal, Inc.
1188   With You                          PA0001371417   Songs of Universal, Inc.
1189   Without Me                        PA0001143650   Songs of Universal, Inc.
1190   Word Forward                      PA0001678922   Songs of Universal, Inc.
1191   Words I Never Said                PA0001739113   Songs of Universal, Inc.
1192   Working Man                       PA0001840143   Songs of Universal, Inc.
1193   Ying & The Yang                   PA0001678487   Songs of Universal, Inc.
1194   You Don't Know                    PA0001396073   Songs of Universal, Inc.
1195   You See Me                        PA0001773581   Songs of Universal, Inc.
1196   You're Never Over                 PA0001731110   Songs of Universal, Inc.
1197   Your Love                         PA0001745312   Songs of Universal, Inc.
1198   Diamond In The Rough              PA0001768249   Songs of Universal, Inc. / Universal Music Corp.
1199   Easy                              PA0001726638   Songs of Universal, Inc. / Universal Music Corp.
1200   Life is a Highway                 PA0000683569   Songs of Universal, Inc. / Universal Music Corp.
1201   2024                              PA0001794286   Sony/ATV Music Publishing LLC
1202   2 On                              PA0001910781   Sony/ATV Music Publishing LLC
1203   9 Piece                           PA0001864281   Sony/ATV Music Publishing LLC
1204   A Capella (Something's Missing)   PA0001821297   Sony/ATV Music Publishing LLC
1205   A Gentlemen's Coup                PA0001887807   Sony/ATV Music Publishing LLC
1206   A Name In This Town               PA0001777805   Sony/ATV Music Publishing LLC
1207   A Thousand Words                  PA0000913967   Sony/ATV Music Publishing LLC
1208   Aberdeen                          PA0001794286   Sony/ATV Music Publishing LLC
1209   Ack Like You Know                 PA0001644889   Sony/ATV Music Publishing LLC
1210   Ain't No Rest for the Wicked      PA0001794291   Sony/ATV Music Publishing LLC
1211   Airstream Song                    PA0001682737   Sony/ATV Music Publishing LLC
1212   Alejandro                         PA0001751975   Sony/ATV Music Publishing LLC
1213   All Around The World              PA0001850389   Sony/ATV Music Publishing LLC
1214   All I Really Want                 PA0001748296   Sony/ATV Music Publishing LLC
1215   All The Money In The World        PA0001821914   Sony/ATV Music Publishing LLC
1216   Always Been Me                    PA0001777807   Sony/ATV Music Publishing LLC
1217   Always Something                  PA0001794286   Sony/ATV Music Publishing LLC
1218   Apologize                         PA0001708388   Sony/ATV Music Publishing LLC
1219   Architects                        PA0001887807   Sony/ATV Music Publishing LLC
1220   Around My Head                    PA0001794286   Sony/ATV Music Publishing LLC
1221   As Long As You Love Me            PA0001834758   Sony/ATV Music Publishing LLC
1222   Aston Martin Music                PA0001821812   Sony/ATV Music Publishing LLC
1223   Aura                              PA0001941105   Sony/ATV Music Publishing LLC
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 27 of 71 PageID# 3830


1224   Automatic                         PA0001822058   Sony/ATV Music Publishing LLC
1225   Available                         PA0001807827   Sony/ATV Music Publishing LLC
1226   B.M.F. (Blowin' Money Fast)       PA0001821909   Sony/ATV Music Publishing LLC
1227   Back Against The Wall             PA0001794291   Sony/ATV Music Publishing LLC
1228   Back Stabbin' Betty               PA0001794291   Sony/ATV Music Publishing LLC
1229   Bad Habits                        PA0001707770   Sony/ATV Music Publishing LLC
1230   Bad Romance                       PA0001751974   Sony/ATV Music Publishing LLC
1231   Bassline                          PA0001896024   Sony/ATV Music Publishing LLC
1232   Beautiful Freaks                  PA0001803641   Sony/ATV Music Publishing LLC
1233   Beautiful, Dirty, Rich            PA0001685320   Sony/ATV Music Publishing LLC
1234   Beer For My Horses                PA0001109842   Sony/ATV Music Publishing LLC
1235   Best Of Times                     PA0002069314   Sony/ATV Music Publishing LLC
1236   Black Jesus (Amen Fashion)        PA0001752320   Sony/ATV Music Publishing LLC
1237   Blind                             PA0001813213   Sony/ATV Music Publishing LLC
1238   Blowin Money Fast                 PA0001821909   Sony/ATV Music Publishing LLC
1239   Blowin' Up Your Speakers          PA0001158291   Sony/ATV Music Publishing LLC
1240   Bojangles                         PA0001338581   Sony/ATV Music Publishing LLC
1241   Boys Boys Boys                    PA0001685351   Sony/ATV Music Publishing LLC
1242   Brave                             PA0001967864   Sony/ATV Music Publishing LLC
1243   Broken Mirrors                    PA0001887807   Sony/ATV Music Publishing LLC
1244   Brown Eyes                        PA0001685359   Sony/ATV Music Publishing LLC
1245   Bubbly                            PA0001391445   Sony/ATV Music Publishing LLC
1246   Can't Stop Me Now                 PA0001733402   Sony/ATV Music Publishing LLC
1247   Carry On Dancing                  PA0000913967   Sony/ATV Music Publishing LLC
1248   Center Stage                      PA0001952597   Sony/ATV Music Publishing LLC
1249   Chartreuse                        PA0001952597   Sony/ATV Music Publishing LLC
1250   Chasing You                       PA0001952597   Sony/ATV Music Publishing LLC
1251   Church Pew Or Bar Stool           PA0001897745   Sony/ATV Music Publishing LLC
1252   Club Zydeco Moon                  PA0001776561   Sony/ATV Music Publishing LLC
1253   Come N Go                         PA0001780999   Sony/ATV Music Publishing LLC
1254   Crazy Ain't Original              PA0001881665   Sony/ATV Music Publishing LLC
1255   Dead Flowers                      PA0001682745   Sony/ATV Music Publishing LLC
1256   Disparity By Design               PA0001887807   Sony/ATV Music Publishing LLC
1257   DJ Khaled Interlude               PA0001661345   Sony/ATV Music Publishing LLC
1258   Don't Give Up On Us               PA0001719662   Sony/ATV Music Publishing LLC
1259   Don't Judge Me                    PA0001896026   Sony/ATV Music Publishing LLC
1260   Don't Play This Song              PA0001750006   Sony/ATV Music Publishing LLC
1261   Dope Ball (Interlude)             PA0001733400   Sony/ATV Music Publishing LLC
1262   Drinks for You (Ladies Anthem)    PA0001833788   Sony/ATV Music Publishing LLC
1263   Drones In The Valley              PA0001794291   Sony/ATV Music Publishing LLC
1264   Eh, Eh (Nothing Else I Can Say)   PA0001685326   Sony/ATV Music Publishing LLC
1265   Encore                            PA0001813214   Sony/ATV Music Publishing LLC
1266   Endgame                           PA0001887807   Sony/ATV Music Publishing LLC
1267   Farrah Fawcett Hair               PA0001952598   Sony/ATV Music Publishing LLC
1268   Finally Here                      PA0001807843   Sony/ATV Music Publishing LLC
1269   Fire Burns                        PA0001822066   Sony/ATV Music Publishing LLC
1270   Flow                              PA0001794286   Sony/ATV Music Publishing LLC
1271   Forca                             PA0001239138   Sony/ATV Music Publishing LLC
1272   Freaky Deaky                      PA0001644872   Sony/ATV Music Publishing LLC
1273   Free Love                         PA0001794291   Sony/ATV Music Publishing LLC
1274   Freedom                           PA0001840533   Sony/ATV Music Publishing LLC
1275   Gangsta Bop                       PA0001167178   Sony/ATV Music Publishing LLC
1276   GHOST!                            PA0001750014   Sony/ATV Music Publishing LLC
1277   Gimmie Dat                        PA0001835722   Sony/ATV Music Publishing LLC
1278   Girlfriend In The City            PA0001753993   Sony/ATV Music Publishing LLC
1279   Girls                             PA0001733986   Sony/ATV Music Publishing LLC
1280   Girls Fall Like Dominoes          PA0001996711   Sony/ATV Music Publishing LLC
1281   Girls Like You                    PA0001808680   Sony/ATV Music Publishing LLC
1282   Give Me Everything                PA0001780977   Sony/ATV Music Publishing LLC
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 28 of 71 PageID# 3831


1283 Give Them What They Ask For                  PA0001733406   Sony/ATV Music Publishing LLC
1284 Glasgow                                      PA0001774897   Sony/ATV Music Publishing LLC

1285   Good Enough For Now                        PA0000311496   Sony/ATV Music Publishing LLC
1286   Gotta Get It (Dancer)                      PA0001807837   Sony/ATV Music Publishing LLC
1287   Gypsy                                      PA0001893359   Sony/ATV Music Publishing LLC
1288   Hair                                       PA0001752317   Sony/ATV Music Publishing LLC
1289   Happy On The Hey Now (A Song For Kristi)   PA0001899369   Sony/ATV Music Publishing LLC
1290   Heart Like Mine                            PA0001682741   Sony/ATV Music Publishing LLC
1291   Help Is On The Way                         PA0001887807   Sony/ATV Music Publishing LLC
1292   Hey Baby (Drop It To The Floor)            PA0001719812   Sony/ATV Music Publishing LLC
1293   I Choose You                               PA0001967866   Sony/ATV Music Publishing LLC
1294   I Don't Care                               PA0001996421   Sony/ATV Music Publishing LLC
1295   I Don't Care                               PA0001022882   Sony/ATV Music Publishing LLC
1296   I Know You Know                            PA0001807117   Sony/ATV Music Publishing LLC
1297   I Like It                                  PA0001786618   Sony/ATV Music Publishing LLC
1298   I Sold My Bed, But Not My Stereo           PA0001952597   Sony/ATV Music Publishing LLC
1299   I Told You So                              PA0001892989   Sony/ATV Music Publishing LLC
1300   I'm Gone                                   PA0001971310   Sony/ATV Music Publishing LLC
1301   I'm Not A Star                             PA0001821873   Sony/ATV Music Publishing LLC
1302   If I Ruled The World                       PA0001825040   Sony/ATV Music Publishing LLC
1303   In One Ear                                 PA0001794292   Sony/ATV Music Publishing LLC
1304   In The Dark                                PA0001783660   Sony/ATV Music Publishing LLC
1305   Indy Kidz                                  PA0001794286   Sony/ATV Music Publishing LLC
1306   Invisible                                  PA0001825037   Sony/ATV Music Publishing LLC
1307   It's That Time Of Day                      PA0001899360   Sony/ATV Music Publishing LLC
1308   James Brown                                PA0001794291   Sony/ATV Music Publishing LLC
1309   Japanese Buffalo                           PA0001794286   Sony/ATV Music Publishing LLC
1310   Judas                                      PA0001794291   Sony/ATV Music Publishing LLC
1311   Judas                                      PA0001752321   Sony/ATV Music Publishing LLC
1312   Juice Box                                  PA0001733404   Sony/ATV Music Publishing LLC
1313   Just Dance                                 PA0001685310   Sony/ATV Music Publishing LLC
1314   Just One Last Time                         PA0001896046   Sony/ATV Music Publishing LLC
1315   Kangaroo Court                             PA0001952597   Sony/ATV Music Publishing LLC
1316   Krazy                                      PA0001733987   Sony/ATV Music Publishing LLC
1317   Lanterns                                   PA0001887807   Sony/ATV Music Publishing LLC
1318   Last Chance                                PA0001728914   Sony/ATV Music Publishing LLC
1319   Lazy Lies                                  PA0001952597   Sony/ATV Music Publishing LLC
1320   Let's Get Lifted Again                     PA0001160450   Sony/ATV Music Publishing LLC
1321   Like A G6                                  PA0001778021   Sony/ATV Music Publishing LLC
1322   Lindy                                      PA0001899353   Sony/ATV Music Publishing LLC
1323   Little Bad Girl                            PA0001814075   Sony/ATV Music Publishing LLC
1324   Long Distance                              PA0001821287   Sony/ATV Music Publishing LLC
1325   Lotus                                      PA0001794291   Sony/ATV Music Publishing LLC
1326   Love Away                                  PA0001952597   Sony/ATV Music Publishing LLC
1327   Love The Girls                             PA0001772294   Sony/ATV Music Publishing LLC
1328   Love Who You Love                          PA0001661382   Sony/ATV Music Publishing LLC
1329   LoveGame                                   PA0001685315   Sony/ATV Music Publishing LLC
1330   Low                                        PA0001644879   Sony/ATV Music Publishing LLC
1331   Lunar                                      PA0001814079   Sony/ATV Music Publishing LLC
1332   Mafia Music                                PA0001748285   Sony/ATV Music Publishing LLC
1333   Maintain the Pain                          PA0001682745   Sony/ATV Music Publishing LLC
1334   Make It Stop (September's Children)        PA0001887807   Sony/ATV Music Publishing LLC
1335   Makin' Plans                               PA0001682745   Sony/ATV Music Publishing LLC
1336   Mama Africa                                PA0001167181   Sony/ATV Music Publishing LLC
1337   Manos Al Aire                              PA0001760999   Sony/ATV Music Publishing LLC
1338   Marchin On                                 PA0001755881   Sony/ATV Music Publishing LLC
1339   Maria                                      PA0001834767   Sony/ATV Music Publishing LLC
1340   Marley                                     PA0001899367   Sony/ATV Music Publishing LLC
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 29 of 71 PageID# 3832


1341   Marry Me                            PA0001896439   Sony/ATV Music Publishing LLC
1342   Mary Jane Holland                   PA0001893360   Sony/ATV Music Publishing LLC
1343   Maybach Music                       PA0001639897   Sony/ATV Music Publishing LLC
1344   MC Hammer                           PA0001821908   Sony/ATV Music Publishing LLC
1345   Me and Your Cigarettes              PA0001682744   Sony/ATV Music Publishing LLC
1346   Metropolis                          PA0001827951   Sony/ATV Music Publishing LLC
1347   Midnight Hands                      PA0001887807   Sony/ATV Music Publishing LLC
1348   Mmm Yeah                            PA0001886182   Sony/ATV Music Publishing LLC
1349   Mojo So Dope                        PA0001750010   Sony/ATV Music Publishing LLC
1350   Money Right                         PA0001644871   Sony/ATV Music Publishing LLC
1351   Monster                             PA0001751978   Sony/ATV Music Publishing LLC
1352   Mr. Rager                           PA0001750006   Sony/ATV Music Publishing LLC
1353   Mr. Worldwide (Intro)               PA0001780983   Sony/ATV Music Publishing LLC
1354   Murda                               PA0001996420   Sony/ATV Music Publishing LLC
1355   Music Sounds Better                 PA0001825036   Sony/ATV Music Publishing LLC
1356   Must Be Something I Missed          PA0001899368   Sony/ATV Music Publishing LLC
1357   My Heart Beats For Love             PA0001708952   Sony/ATV Music Publishing LLC
1358   My Heart Will Go On                 PA0000880171   Sony/ATV Music Publishing LLC
1359   Nature Trail To Hell                PA0000205633   Sony/ATV Music Publishing LLC
1360   Never                               PA0001807823   Sony/ATV Music Publishing LLC
1361   Never Took The Time                 PA0001663701   Sony/ATV Music Publishing LLC
1362   Night Is Young                      PA0001753995   Sony/ATV Music Publishing LLC
1363   No. 1                               PA0001821894   Sony/ATV Music Publishing LLC
1364   Nothing Even Matters                PA0001807063   Sony/ATV Music Publishing LLC
1365   Nothing Really Matters              PA0001814078   Sony/ATV Music Publishing LLC
1366   Oh Yeah                             PA0001807062   Sony/ATV Music Publishing LLC
1367   On and On                           PA0001735747   Sony/ATV Music Publishing LLC
1368   On The Floor                        PA0001770236   Sony/ATV Music Publishing LLC
1369   Only Prettier                       PA0001682740   Sony/ATV Music Publishing LLC
1370   Origami                             PA0001952597   Sony/ATV Music Publishing LLC
1371   Out Of Town Girl                    PA0001835122   Sony/ATV Music Publishing LLC
1372   Oye Baby                            PA0001745498   Sony/ATV Music Publishing LLC
1373   Paparazzi                           PA0001685323   Sony/ATV Music Publishing LLC
1374   Paper Gangsta                       PA0001685367   Sony/ATV Music Publishing LLC
1375   Papi                                PA0001810026   Sony/ATV Music Publishing LLC
1376   Party Hard / Cadillac (Interlude)   PA0001896504   Sony/ATV Music Publishing LLC
1377   Patience Gets Us Nowhere Fast       PA0001952597   Sony/ATV Music Publishing LLC
1378   Pay Me                              PA0001808680   Sony/ATV Music Publishing LLC
1379   Play Hard                           PA0001827956   Sony/ATV Music Publishing LLC
1380   Poker Face                          PA0001685342   Sony/ATV Music Publishing LLC
1381   Pretty Wings                        PA0001707770   Sony/ATV Music Publishing LLC
1382   Priceless                           PA0001644888   Sony/ATV Music Publishing LLC
1383   Promises                            PA0000913967   Sony/ATV Music Publishing LLC
1384   Put It Down                         PA0001787201   Sony/ATV Music Publishing LLC
1385   Quickie                             PA0001808680   Sony/ATV Music Publishing LLC
1386   R.O.O.T.S.                          PA0001807832   Sony/ATV Music Publishing LLC
1387   Radio                               PA0001807090   Sony/ATV Music Publishing LLC
1388   Raise 'Em Up                        PA0001947439   Sony/ATV Music Publishing LLC
1389   Raw (How You Like It)               PA0001848766   Sony/ATV Music Publishing LLC
1390   Ready To Roll                       PA0001890859   Sony/ATV Music Publishing LLC
1391   Repeat                              PA0001814085   Sony/ATV Music Publishing LLC
1392   Rewind                              PA0001807819   Sony/ATV Music Publishing LLC
1393   Ridin' Solo                         PA0001813218   Sony/ATV Music Publishing LLC
1394   Right Before My Eyes                PA0001794286   Sony/ATV Music Publishing LLC
1395   Right By My Side                    PA0001822037   Sony/ATV Music Publishing LLC
1396   Right Here (Departed)               PA0001821289   Sony/ATV Music Publishing LLC
                                           PA0001639208
1397 Right Round                           PA0001648304   Sony/ATV Music Publishing LLC
1398 Robot                                 PA0001708950   Sony/ATV Music Publishing LLC
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 30 of 71 PageID# 3833


1399   Rocketeer                      PA0001778016   Sony/ATV Music Publishing LLC
1400   Rubber Ball                    PA0001794286   Sony/ATV Music Publishing LLC
1401   Runnin' Around                 PA0001698432   Sony/ATV Music Publishing LLC
1402   Sabertooth Tiger               PA0001794286   Sony/ATV Music Publishing LLC
1403   Safe and Sound                 PA0001952597   Sony/ATV Music Publishing LLC
1404   Satellite                      PA0001887807   Sony/ATV Music Publishing LLC
1405   Scared Of Beautiful            PA0001846377   Sony/ATV Music Publishing LLC
1406   Scars                          PA0001708950   Sony/ATV Music Publishing LLC
1407   Sell Yourself                  PA0001794286   Sony/ATV Music Publishing LLC
1408   Sexxx Dreams                   PA0001980181   Sony/ATV Music Publishing LLC
1409   Sexy Bitch                     PA0001703244   Sony/ATV Music Publishing LLC
1410   Shake Senora                   PA0001820421   Sony/ATV Music Publishing LLC
1411   Shake Senora Remix             PA0001820421   Sony/ATV Music Publishing LLC
1412   She Don't Like The Lights      PA0001822166   Sony/ATV Music Publishing LLC
1413   She Wolf (Falling to Pieces)   PA0001896051   Sony/ATV Music Publishing LLC
1414   She'd Be California            PA0001661378   Sony/ATV Music Publishing LLC
1415   Shiza                          PA0001752319   Sony/ATV Music Publishing LLC
1416   Shut It Down                   PA0001733390   Sony/ATV Music Publishing LLC
1417   Silence                        PA0000740717   Sony/ATV Music Publishing LLC
1418   Sin For A Sin                  PA0001682734   Sony/ATV Music Publishing LLC
1419   Sinner                         PA0001777809   Sony/ATV Music Publishing LLC
                                      PA0001751980
1420   So Happy I Could Die           PA0001668692   Sony/ATV Music Publishing LLC
1421   Soil To The Sun                PA0001794291   Sony/ATV Music Publishing LLC
1422   Something For The DJs          PA0001774899   Sony/ATV Music Publishing LLC
1423   South Of You                   PA0001776561   Sony/ATV Music Publishing LLC
1424   Spaghetti                      PA0001879175   Sony/ATV Music Publishing LLC
1425   Speechless                     PA0001751979   Sony/ATV Music Publishing LLC
1426   Spread The Love                PA0001899352   Sony/ATV Music Publishing LLC
1427   Stand Up                       PA0001946133   Sony/ATV Music Publishing LLC
1428   Stars                          PA0001753996   Sony/ATV Music Publishing LLC
                                      PA0001685366
1429   Starstruck                     PA0001650637   Sony/ATV Music Publishing LLC
1430   Stay                           PA0001708951   Sony/ATV Music Publishing LLC
1431   Stay With Me                   PA0001698437   Sony/ATV Music Publishing LLC
1432   Still Missin                   PA0001644870   Sony/ATV Music Publishing LLC
1433   Strip                          PA0001896031   Sony/ATV Music Publishing LLC
1434   Summerboy                      PA0001685365   Sony/ATV Music Publishing LLC
1435   Survivor Guilt                 PA0001887807   Sony/ATV Music Publishing LLC
1436   Sweat                          PA0001803810   Sony/ATV Music Publishing LLC
1437   Sweat (Dubstep Remix)          PA0001814071   Sony/ATV Music Publishing LLC
1438   Sweet Surrender                PA0000866242   Sony/ATV Music Publishing LLC
1439   Sweetie                        PA0001864023   Sony/ATV Music Publishing LLC
1440   Take Me Along                  PA0001708950   Sony/ATV Music Publishing LLC
1441   Tears Of Pearls                PA0000913967   Sony/ATV Music Publishing LLC
                                      PA0001920260
1442   Teenage Kings                                 Sony/ATV Music Publishing LLC
1443   Tell Me How To Live            PA0001952597   Sony/ATV Music Publishing LLC
1444   The Future                     PA0001774893   Sony/ATV Music Publishing LLC
1445   The Only One                   PA0001807094   Sony/ATV Music Publishing LLC
1446   The Sun Will Rise              PA0001807177   Sony/ATV Music Publishing LLC
1447   The Sweet Escape               PA0001166379   Sony/ATV Music Publishing LLC
1448   The Time (Dirty Bit)           PA0001796440   Sony/ATV Music Publishing LLC
1449   These Worries                  PA0001750006   Sony/ATV Music Publishing LLC
1450   Things That Matter             PA0001661359   Sony/ATV Music Publishing LLC
1451   This Is Letting Go             PA0001887807   Sony/ATV Music Publishing LLC
1452   Tik Tik Boom                   PA0001917951   Sony/ATV Music Publishing LLC
1453   Til It's Gone                  PA0001917966   Sony/ATV Music Publishing LLC
1454   Time                           PA0001874359   Sony/ATV Music Publishing LLC
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 31 of 71 PageID# 3834


1455   Tiny Little Robots                   PA0001794291   Sony/ATV Music Publishing LLC
1456   Titanium                             PA0001814072   Sony/ATV Music Publishing LLC
1457   Tonight Tonight                      PA0001765703   Sony/ATV Music Publishing LLC
1458   Torn Down                            PA0001821291   Sony/ATV Music Publishing LLC
1459   Touch Me                             PA0001896041   Sony/ATV Music Publishing LLC
1460   Touch Me                             PA0001807825   Sony/ATV Music Publishing LLC
1461   Toy Story                            PA0001774895   Sony/ATV Music Publishing LLC
1462   Triumph                              PA0001733388   Sony/ATV Music Publishing LLC
                                            PA0001814076
1463   Turn Me On                           PA0001822072   Sony/ATV Music Publishing LLC
1464   Twisted                              PA0001642854   Sony/ATV Music Publishing LLC
1465   U Want Me 2                          PA0001719661   Sony/ATV Music Publishing LLC
1466   Universe                             PA0000913967   Sony/ATV Music Publishing LLC
1467   Venus                                PA0001893364   Sony/ATV Music Publishing LLC
1468   Violet                               PA0000913967   Sony/ATV Music Publishing LLC
1469   Virginia Bluebell                    PA0001682743   Sony/ATV Music Publishing LLC
1470   Vixen                                PA0001808680   Sony/ATV Music Publishing LLC
1471   Wait For Me                          PA0001887807   Sony/ATV Music Publishing LLC
1472   Way Out Here                         PA0001777804   Sony/ATV Music Publishing LLC
1473   We Aite (Wake Your Mind Up)          PA0001750006   Sony/ATV Music Publishing LLC
1474   What I Wanted to Say                 PA0001698434   Sony/ATV Music Publishing LLC
1475   What If                              PA0001813212   Sony/ATV Music Publishing LLC
1476   Whatcha Say                          PA0001813211   Sony/ATV Music Publishing LLC
                                            PA0001682910
1477   When Love Takes Over                 PA0001644855   Sony/ATV Music Publishing LLC
1478   White Liar                           PA0001682738   Sony/ATV Music Publishing LLC
1479   Who I Am With You                    PA0001887676   Sony/ATV Music Publishing LLC
1480   Why Don't We Just Dance              PA0001689774   Sony/ATV Music Publishing LLC
1481   With You, Without You                PA0001607900   Sony/ATV Music Publishing LLC
1482   Won't Be Lonely Long - On The Road   PA0001777801   Sony/ATV Music Publishing LLC
1483   XO                                   PA0001879186   Sony/ATV Music Publishing LLC
1484   You Ain't Seen Country Yet           PA0000177803   Sony/ATV Music Publishing LLC
1485   You And I                            PA0001751989   Sony/ATV Music Publishing LLC
                                            PA0001794383
1486 Hustle Hard Remix                                     Sony/ATV Music Publishing LLC
1487 Intro                                  PA0001874326   Sony/ATV Music Publishing LLC
1488 Trouble On My Mind                     PA0001789134   Sony/ATV Music Publishing LLC
                                            PA0001875761   Sony/ATV Music Publishing LLC / EMI April
1489 You're Not In On The Joke              PA0001662742   Music Inc.
                                                           Sony/ATV Music Publishing LLC / EMI April
1490 Forgiveness                            PA0001158290   Music Inc.
                                                           Sony/ATV Music Publishing LLC / EMI April
1491 Home This Christmas                    PA0001780222   Music Inc.
                                                           Sony/ATV Music Publishing LLC / EMI April
1492 Oh My Love                             PA0001772289   Music Inc.
                                                           Sony/ATV Music Publishing LLC / EMI April
1493 Say It With Me                         PA0001772291   Music Inc.
                                                           Sony/ATV Music Publishing LLC / EMI April
1494 Daddy's Little Girl                    PA0001706680   Music Inc.
                                                           Sony/ATV Music Publishing LLC / EMI April
1495 Fading                                 PA0001728370   Music Inc.
                                                           Sony/ATV Music Publishing LLC / EMI April
1496 Mirage                                 PA0001896025   Music Inc.
                                            PA0001875762   Sony/ATV Music Publishing LLC / EMI April
1497 Move Like You Gonna Die                PA0001662776   Music Inc.
                                                           Sony/ATV Music Publishing LLC / EMI April
1498 The Way                                PA0001903036   Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 32 of 71 PageID# 3835



                                             PA0001750267   Sony/ATV Music Publishing LLC / EMI April
1499 Can A Drummer Get Some                  PA0001739931   Music Inc. / Warner-Tamerlane Publishing Corp.
                                                            Sony/ATV Music Publishing LLC / EMI April
1500 It's Not Right But It's Okay            PA0000954971   Music Inc. / EMI Blackwood Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI April
1501 Where Them Girls At                     PA0001761902   Music Inc. / EMI Blackwood Music Inc.
                                             PA0001673111   Sony/ATV Music Publishing LLC / EMI April
1502 Here I Stand                            PA0001659007   Music Inc. / WB Music Corp.
                                             PA0001848908   Sony/ATV Music Publishing LLC / EMI April
1503 Talk That Talk                          PA0002003919   Music Inc. / WB Music Corp.
                                                            Sony/ATV Music Publishing LLC / EMI April
                                             PA0001771874   Music Inc. / WB Music Corp. / W.B.M. Music
1504 Castle Made Of Sand                     PA0001780992   Corp.
                                                            Sony/ATV Music Publishing LLC / EMI April
                                             PA0001858812   Music Inc. / WB Music Corp. / Warner-
1505 Jay Z Blue                              PA0001878202   Tamerlane Publishing Corp.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1506 Downtown                                PA0001864826   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1507 More                                    PA0001745641   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1508 Superstar                               PA0001825039   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1509 Your Mama Should've Named You Whiskey   PA0001914393   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1510 Across The World                        PA0001706677   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1511 Call Of The Wild                        PA0001733405   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1512 Dirty                                   PA0001895398   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1513 Feel This Moment                        PA0001858590   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1514 Fire                                    PA0001896434   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1515 Global Warming                          PA0001858589   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1516 Hope We Meet Again                      PA0001858593   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1517 I'm Gone                                PA0001788402   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1518 Took My Love                            PA0001781001   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1519 Wet The Bed                             PA0001883692   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1520 Where Do We Go                          PA0001760301   Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1521 Big Night                               PA0001807064   Music Inc. / EMI April Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1522 Party Ain't Over                        PA0001933663   Music Inc. / EMI April Music Inc.
                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1523 What About Us?                          PA0001072616   Music Inc. / EMI April Music Inc.

                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1524 Fast Lane                               PA0001842407   Music Inc. / Warner-Tamerlane Publishing Corp.

                                                            Sony/ATV Music Publishing LLC / EMI Blackwood
1525 Fuego                                   PA0001884048   Music Inc. / Warner-Tamerlane Publishing Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 33 of 71 PageID# 3836



                                                     Sony/ATV Music Publishing LLC / EMI Blackwood
1526 Hotel Room Service               PA0001677761   Music Inc. / Warner-Tamerlane Publishing Corp.

                                                     Sony/ATV Music Publishing LLC / EMI Blackwood
1527 Without A Woman                  PA0001865872   Music Inc. / Warner-Tamerlane Publishing Corp.

                                      PA0001856240   Sony/ATV Music Publishing LLC / EMI Blackwood
1528 Unfortunate                      PA0001787038   Music Inc. / Warner-Tamerlane Publishing Corp.
                                      PA0001870870   Sony/ATV Music Publishing LLC / EMI Blackwood
1529 Dirt Road Diary                  PA0001967431   Music Inc. / WB Music Corp.
                                      PA0001852371   Sony/ATV Music Publishing LLC / EMI Blackwood
1530 I Did It For My Dawgz            PA0001874308   Music Inc. / WB Music Corp.
                                                     Sony/ATV Music Publishing LLC / EMI Blackwood
1531 With The Lights On               PA0001924140   Music Inc. / WB Music Corp.
                                                     Sony/ATV Music Publishing LLC / Jobete Music
1532 Tears Of Joy                     PA0001821877   Co Inc
                                                     Sony/ATV Music Publishing LLC / Jobete Music
1533 Dance (Ass)                      PA0001760422   Co. Inc.
                                      PA0001852397   Sony/ATV Music Publishing LLC / W.B.M. Music
1534 Mr. Right Now                    PA0001780994   Corp./WB Music Corp.
                                      PA0001741677   Sony/ATV Music Publishing LLC / Warner-
1535 21                               PA0001821636   Tamerlane Publishing Corp.
                                      PA0001638917   Sony/ATV Music Publishing LLC / Warner-
1536 American Superstar               PA0001644943   Tamerlane Publishing Corp.
                                      PA0001757746   Sony/ATV Music Publishing LLC / Warner-
1537 Americano                        PA0001752324   Tamerlane Publishing Corp.
                                      PA0001693110   Sony/ATV Music Publishing LLC / Warner-
1538 Back Around                      PA0001777802   Tamerlane Publishing Corp.
                                      PA0001757746   Sony/ATV Music Publishing LLC / Warner-
1539 Bloody Mary                      PA0001752323   Tamerlane Publishing Corp.
                                      PA0001807230   Sony/ATV Music Publishing LLC / Warner-
1540 Blunt Blowin                     PA0001811893   Tamerlane Publishing Corp.
                                      PA0001757756   Sony/ATV Music Publishing LLC / Warner-
1541 Born This Way                    PA0001751981   Tamerlane Publishing Corp.
                                                     Sony/ATV Music Publishing LLC / Warner-
1542 Cut Throat                       PA0001648869   Tamerlane Publishing Corp.
                                                     Sony/ATV Music Publishing LLC / Warner-
1543 Dance In The Dark                PA0001668360   Tamerlane Publishing Corp.
                                      PA0001647060   Sony/ATV Music Publishing LLC / Warner-
1544 Don't Know How To Act            PA0001644874   Tamerlane Publishing Corp.
                                                     Sony/ATV Music Publishing LLC / Warner-
1545 Fall Asleep                      PA0001874350   Tamerlane Publishing Corp.
                                      PA0001757748   Sony/ATV Music Publishing LLC / Warner-
1546 Fashion Of His Love              PA0001751985   Tamerlane Publishing Corp.
                                      PA0001951624   Sony/ATV Music Publishing LLC / Warner-
1547 Got Everything                   PA0001874348   Tamerlane Publishing Corp.
                                      PA0001757746   Sony/ATV Music Publishing LLC / Warner-
1548 Government Hooker                PA0001752316   Tamerlane Publishing Corp.
                                      PA0001757748   Sony/ATV Music Publishing LLC / Warner-
1549 Heavy Metal Lover                PA0001751982   Tamerlane Publishing Corp.
                                      PA0001995833   Sony/ATV Music Publishing LLC / Warner-
1550 High School                      PA0001840527   Tamerlane Publishing Corp.
                                      PA0001757746   Sony/ATV Music Publishing LLC / Warner-
1551 Highway Unicorn (Road To Love)   PA0001752322   Tamerlane Publishing Corp.
                                      PA0001856126   Sony/ATV Music Publishing LLC / Warner-
1552 Honestly                         PA0001803614   Tamerlane Publishing Corp.
                                      PA0001742580   Sony/ATV Music Publishing LLC / Warner-
1553 In My Head                       PA0001813215   Tamerlane Publishing Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 34 of 71 PageID# 3837


                                      PA0001647062   Sony/ATV Music Publishing LLC / Warner-
1554 In The Ayer                      PA0001644948   Tamerlane Publishing Corp.
                                                     Sony/ATV Music Publishing LLC / Warner-
1555 International Love               PA0001771867   Tamerlane Publishing Corp.
                                                     Sony/ATV Music Publishing LLC / Warner-
1556 John                             PA0001807238   Tamerlane Publishing Corp.
                                      PA0001951623   Sony/ATV Music Publishing LLC / Warner-
1557 Let It Go                        PA0001874344   Tamerlane Publishing Corp.
                                      PA0001742580   Sony/ATV Music Publishing LLC / Warner-
1558 Love Hangover                    PA0001813216   Tamerlane Publishing Corp.
                                      PA0001691877   Sony/ATV Music Publishing LLC / Warner-
1559 Love Song                        PA0001682742   Tamerlane Publishing Corp.
                                      PA0001807225   Sony/ATV Music Publishing LLC / Warner-
1560 Marilyn Monroe                   PA0001822206   Tamerlane Publishing Corp.
                                      PA0001757748   Sony/ATV Music Publishing LLC / Warner-
1561 Marry The Night                  PA0001751986   Tamerlane Publishing Corp.
                                      PA0001951617   Sony/ATV Music Publishing LLC / Warner-
1562 No Limit                         PA0001874362   Tamerlane Publishing Corp.
                                      PA0001896719   Sony/ATV Music Publishing LLC / Warner-
1563 Not A Bad Thing                                 Tamerlane Publishing Corp.
                                                     Sony/ATV Music Publishing LLC / Warner-
1564 Paperbond                        PA0001874342   Tamerlane Publishing Corp.
                                      PA0001741420   Sony/ATV Music Publishing LLC / Warner-
1565 Permanent December               PA0001708953   Tamerlane Publishing Corp.
                                                     Sony/ATV Music Publishing LLC / Warner-
1566 Romans Revenge                   PA0001786576   Tamerlane Publishing Corp.
                                                     Sony/ATV Music Publishing LLC / Warner-
1567 Side FX                          PA0001896430   Tamerlane Publishing Corp.
                                                     Sony/ATV Music Publishing LLC / Warner-
1568 Stackin                          PA0001841819   Tamerlane Publishing Corp.
                                      PA0001807221   Sony/ATV Music Publishing LLC / Warner-
1569 Starships                        PA0001822042   Tamerlane Publishing Corp.
                                                     Sony/ATV Music Publishing LLC / Warner-
1570 Stupid Love                      PA0001924144   Tamerlane Publishing Corp.
                                      PA0001985062   Sony/ATV Music Publishing LLC / Warner-
1571 Take Back The Night              PA0001896718   Tamerlane Publishing Corp.
                                                     Sony/ATV Music Publishing LLC / Warner-
1572 Talk Dirty                       PA0001924145   Tamerlane Publishing Corp.
                                                     Sony/ATV Music Publishing LLC / Warner-
1573 The Bluff                        PA0001874346   Tamerlane Publishing Corp.
                                      PA0001757746   Sony/ATV Music Publishing LLC / Warner-
1574 The Edge Of Glory                PA0001751987   Tamerlane Publishing Corp.
                                      PA0001874363   Sony/ATV Music Publishing LLC / Warner-
1575 The Plan                         PA0001913727   Tamerlane Publishing Corp.
                                      PA0001757748   Sony/ATV Music Publishing LLC / Warner-
1576 The Queen                        PA0001751984   Tamerlane Publishing Corp.
                                      PA0001750275   Sony/ATV Music Publishing LLC / Warner-
1577 The Show Goes On                 PA0001735709   Tamerlane Publishing Corp.
                                      PA0001821294   Sony/ATV Music Publishing LLC / Warner-
1578 True                             PA0001882758   Tamerlane Publishing Corp.
                                      PA0001771888   Sony/ATV Music Publishing LLC / Warner-
1579 Unusual                          PA0001787047   Tamerlane Publishing Corp.
                                      PA0001844126   Sony/ATV Music Publishing LLC / Warner-
1580 Welcome To My Hood               PA0001840262   Tamerlane Publishing Corp.
                                      PA0001741927   Sony/ATV Music Publishing LLC / Warner-
1581 What's Wrong With Them           PA0001804877   Tamerlane Publishing Corp.
                                      PA0001807223   Sony/ATV Music Publishing LLC / Warner-
1582 Whip It                          PA0001822050   Tamerlane Publishing Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 35 of 71 PageID# 3838


                                       PA0001771889   Sony/ATV Music Publishing LLC / Warner-
1583 You Just Need Me                  PA0001787045   Tamerlane Publishing Corp.
                                       PA0001791456   Sony/ATV Music Publishing LLC / WB Music
1584 All Alone                         PA0001810597   Corp.
                                       PA0001791457   Sony/ATV Music Publishing LLC / WB Music
1585 All Alright                       PA0001810599   Corp.
                                       PA0001736350   Sony/ATV Music Publishing LLC / WB Music
1586 Bomb                              PA0001883694   Corp.
                                                      Sony/ATV Music Publishing LLC / WB Music
1587 Boyfriend                         PA0001834755   Corp.
                                       PA0001791456   Sony/ATV Music Publishing LLC / WB Music
1588 Carry On                          PA0001812238   Corp.
                                       PA0001823951   Sony/ATV Music Publishing LLC / WB Music
1589 Each Other                        PA0001763340   Corp.
                                       PA0001856139   Sony/ATV Music Publishing LLC / WB Music
1590 Get It Started                    PA0001833984   Corp.
                                       PA0001334589   Sony/ATV Music Publishing LLC / WB Music
1591 Hustlin'                          PA0001367972   Corp.
                                       PA0001864854   Sony/ATV Music Publishing LLC / WB Music
1592 I Cry                             PA0001887864   Corp.
                                       PA0001706662   Sony/ATV Music Publishing LLC / WB Music
1593 I Know You Want Me (Calle Ocho)   PA0001733983   Corp.
                                       PA0001791456   Sony/ATV Music Publishing LLC / WB Music
1594 It Gets Better                    PA0001810595   Corp.
                                       PA0001622996   Sony/ATV Music Publishing LLC / WB Music
1595 Lace and Leather                  PA0001647942   Corp.
                                       PA0001659046   Sony/ATV Music Publishing LLC / WB Music
1596 Lover's Thing                     PA0001755160   Corp.
                                                      Sony/ATV Music Publishing LLC / WB Music
1597 No New Friends                    PA0001975061   Corp.
                                       PA0001791458   Sony/ATV Music Publishing LLC / WB Music
1598 One Foot                          PA0001811984   Corp.
                                       PA0001919070   Sony/ATV Music Publishing LLC / WB Music
1599 Sexodus                           PA0001955249   Corp.
                                       PA0001775944   Sony/ATV Music Publishing LLC / WB Music
1600 She Ain't You                     PA0001772287   Corp.
                                       PA0001791456   Sony/ATV Music Publishing LLC / WB Music
1601 Some Nights                       PA0001810594   Corp.
                                       PA0001791456   Sony/ATV Music Publishing LLC / WB Music
1602 Some Nights (Intro)               PA0001810593   Corp.
                                       PA0001791456   Sony/ATV Music Publishing LLC / WB Music
1603 Stars                             PA0001810598   Corp.
                                       PA0001742577   Sony/ATV Music Publishing LLC / WB Music
1604 The Sky's The Limit               PA0001813221   Corp.
                                       PA0001745024   Sony/ATV Music Publishing LLC / WB Music
1605 Turn Around (5,4,3,2,1)           PA0001821659   Corp.
                                       PA0001791456   Sony/ATV Music Publishing LLC / WB Music
1606 Why Am I the One                  PA0001810596   Corp.
                                       PA0001741641   Sony/ATV Music Publishing LLC / WB Music
1607 Why You Up In Here                PA0001821674   Corp.
                                                      Sony/ATV Music Publishing LLC / WB Music
1608 Applause                          PA0001893358   Corp. / Warner-Tamerlane Publishing Corp.
                                                      Sony/ATV Music Publishing LLC / WB Music
1609 ARTPOP                            PA0001893362   Corp. / Warner-Tamerlane Publishing Corp.
                                       PA0001864144   Sony/ATV Music Publishing LLC / WB Music
1610 Beg For It                        PA0001772282   Corp. / Warner-Tamerlane Publishing Corp.
                                       PA0001842280   Sony/ATV Music Publishing LLC / WB Music
1611 Biggest Fan                       PA0001896028   Corp. / Warner-Tamerlane Publishing Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 36 of 71 PageID# 3839


                                                             Sony/ATV Music Publishing LLC / WB Music
1612 Dope                                     PA0001893362   Corp. / Warner-Tamerlane Publishing Corp.
                                                             Sony/ATV Music Publishing LLC / WB Music
1613 Heaven                                   PA0001858834   Corp. / Warner-Tamerlane Publishing Corp.
                                                             Sony/ATV Music Publishing LLC / WB Music
1614 Jewels N' Drugs                          PA0001893363   Corp. / Warner-Tamerlane Publishing Corp.
                                                             Sony/ATV Music Publishing LLC / WB Music
1615 Let It Roll Part 2                       PA0001863569   Corp. / Warner-Tamerlane Publishing Corp.
                                              PA0001780014   Sony/ATV Music Publishing LLC / WB Music
1616 Lose Control                             PA0001755876   Corp. / Warner-Tamerlane Publishing Corp.
                                                             Sony/ATV Music Publishing LLC / WB Music
1617 MANiCURE                                 PA0001893362   Corp. / Warner-Tamerlane Publishing Corp.
                                              PA0001870023   Sony/ATV Music Publishing LLC / WB Music
1618 Maybe You're Right                       PA0001920676   Corp. / Warner-Tamerlane Publishing Corp.
                                              PA0001780007   Sony/ATV Music Publishing LLC / WB Music
1619 Morning After Dark                       PA0001755873   Corp. / Warner-Tamerlane Publishing Corp.
                                              PA0001870022   Sony/ATV Music Publishing LLC / WB Music
1620 My Darlin'                               PA0001920653   Corp. / Warner-Tamerlane Publishing Corp.
                                              PA0001398432   Sony/ATV Music Publishing LLC / WB Music
1621 Picasso Baby                             PA0001858799   Corp. / Warner-Tamerlane Publishing Corp.
                                                             Sony/ATV Music Publishing LLC / WB Music
1622 Remember You                             PA0001872896   Corp. / Warner-Tamerlane Publishing Corp.
                                                             Sony/ATV Music Publishing LLC / WB Music
1623 Swine                                    PA0001893362   Corp. / Warner-Tamerlane Publishing Corp.
                                                             Sony/ATV Music Publishing LLC / WB Music
1624 The One I Love                           PA0001755880   Corp. / Warner-Tamerlane Publishing Corp.
                                                             Sony/ATV Music Publishing LLC / WB Music
1625 Tom Ford                                 PA0001858805   Corp. / Warner-Tamerlane Publishing Corp.
                                                             Sony/ATV Music Publishing LLC / WB Music
                                              PA0001720333   Corp. / Warner-Tamerlane Publishing Corp. /
1626 Bow Chicka Wow Wow                       PA0001767655   Warner/Chappell Music, Inc.
                                              Eu0000789133   Stone Agate Music (a division of Jobete Music
1627 Can I Get A Witness                      RE0000535701   Co. Inc.)
                                                             Stone Agate Music (a division of Jobete Music
1628 It Takes Two                             EP0000214841   Co. Inc.)
                                                             Stone Agate Music (a division of Jobete Music
1629 That's The Way Love Is                   RE0000678602   Co. Inc.)
                                                             Stone Diamond Music Corp. / Jobete Music Co.
1630 God Gave Me Style                        PA0001160843   Inc.
                                              EU0000721849
1631 Down In The Valley                       RE0000476578   Unichappell Music Inc.
1632 Gold Digger                              PA0001299043   Unichappell Music Inc.
                                              EU0000437231
1633 Hallelujah I Love Her So                 RE0000193661   Unichappell Music Inc.
                                              Eu0000760358
1634 Home In Your Heart                       RE0000519130   Unichappell Music Inc.
                                              Eu0000571481
1635   I Got Stripes                          RE0000328946   Unichappell Music Inc.
1636   In The Rain                            PA0001697043   Unichappell Music Inc.
1637   Live Fast, Die Young                   PA0001739156   Unichappell Music Inc.
1638   Lloyd (Intro)                          PA0001387423   Unichappell Music Inc.
1639   Lost In The World                      PA0001784045   Unichappell Music Inc.
                                              Eu0000859313
1640 Mrs Brown You've Got A Lovely Daughter   RE0000616096   Unichappell Music Inc.
1641 Necromancer                              Eu0000236563   Unichappell Music Inc.
                                              Eu0000937504
                                              EP0000204266
                                              RE0000660458
1642 Papa's Got A Brand New Bag               RE0000621005   Unichappell Music Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 37 of 71 PageID# 3840


1643 Pump It Harder                                        PA0001723093   Unichappell Music Inc.
1644 San Franciscan Nights                                 EP0000241081   Unichappell Music Inc.
1645 Somebody That I Used To Know                          PA0001785517   Unichappell Music Inc.
                                                           Eu0000893033
1646   Sweet Betsy from Pike                               RE0000609795   Unichappell Music Inc.
1647   The Food                                            PA0001299025   Unichappell Music Inc.
1648   The Title                                           PA0001263488   Unichappell Music Inc.
1649   Walking The Blues                                   PA0000541382   Unichappell Music Inc.
1650   Walking the Floor over You                          EP0000105220   Unichappell Music Inc.
1651   Where Have You Been                                 PA0001801575   Unichappell Music Inc.
                                                           PA0000782831
1652 1st Of Tha Month                                      SRu000005339   Unichappell Music Inc.
                                                           EP0000056342
1653 Always Late (with Your Kisses)                        RE0000017054   Unichappell Music Inc.
                                                           Eu0000893037
1654 Bury Me Not On the Lone Prairie                       RE0000609798   Unichappell Music Inc.
1655 Chaining Day                                          PA0001939572   Unichappell Music Inc.
                                                                          Unichappell Music Inc. / Warner-Tamerlane
1656 It's a Man's Man's Man's World                        PA0000934266   Publishing Corp.
                                                                          Unichappell Music Inc. / Warner-Tamerlane
1657 New God Flow                                          PA0001839620   Publishing Corp.
                                                                          Unichappell Music Inc. / Warner-Tamerlane
1658 New God Flow.1                                        PA0001839620   Publishing Corp.
                                                                          Unichappell Music Inc. / Warner-Tamerlane
1659 TKO                                                   PA0001896712   Publishing Corp.
                                                           PA0001131132
1660   Crazy in Love                                       PA0001208972   Unichappell Music Inc. / WB Music Corp.
1661   Don't Like.1                                        PA0001808408   Unichappell Music Inc. / WB Music Corp.
1662   Gotta Have It                                       PA0001762033   Unichappell Music Inc. / WB Music Corp.
1663   Otis                                                PA0001762031   Unichappell Music Inc. / WB Music Corp.
1664   That's My Bitch                                     PA0001762034   Unichappell Music Inc. / WB Music Corp.
                                                                          Unichappell Music Inc. / WB Music Corp. /
1665 No Church In The Wild                                 PA0001762032   Warner-Tamerlane Publishing Corp.
                                                                          Unichappell Music Inc. / WB Music Corp. /
1666   Suit & Tie                                          PA0001939563   Warner-Tamerlane Publishing Corp.
1667   1234                                                PA0001692663   Universal Music - MGB NA LLC
1668   A Distorted Reality Is Now A Necessity To Be Free   PA0001160161   Universal Music - MGB NA LLC
1669   A Fond Farewell                                     PA0001160152   Universal Music - MGB NA LLC
1670   A Forest                                            PA0000194922   Universal Music - MGB NA LLC
1671   A Message                                           PA0001700392   Universal Music - MGB NA LLC
1672   A Night Like This                                   PA0000279380   Universal Music - MGB NA LLC
1673   A Passing Feeling                                   PA0001160156   Universal Music - MGB NA LLC
1674   A Question Mark                                     PA0000943571   Universal Music - MGB NA LLC
1675   A Thousand Beautiful Things                         PA0001105462   Universal Music - MGB NA LLC
1676   Ace In The Hole                                     PA0000419894   Universal Music - MGB NA LLC
1677   Alameda                                             PA0000859622   Universal Music - MGB NA LLC
1678   All Black Everything                                PA0001740713   Universal Music - MGB NA LLC
1679   Alphabet Town                                       PA0000787969   Universal Music - MGB NA LLC
1680   Amity                                               PA0000943572   Universal Music - MGB NA LLC
1681   Amsterdam                                           PA0001073310   Universal Music - MGB NA LLC
1682   Angel                                               PA0000342822   Universal Music - MGB NA LLC
1683   Angeles                                             PA0000859623   Universal Music - MGB NA LLC
1684   Baby Britain                                        PA0000943582   Universal Music - MGB NA LLC
1685   Ballad Of Big Nothing                               PA0000859624   Universal Music - MGB NA LLC
1686   Beautiful                                           PA0001073465   Universal Music - MGB NA LLC
1687   Beautiful Goodbye                                   PA0001810814   Universal Music - MGB NA LLC
1688   Beautiful Lasers (2 Ways)                           PA0001739094   Universal Music - MGB NA LLC
1689   Behind The Crooked Cross                            PA0000398150   Universal Music - MGB NA LLC
1690   Better Be Quiet Now                                 PA0001015796   Universal Music - MGB NA LLC
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 38 of 71 PageID# 3841


1691   Between The Bars                               PA0000859625   Universal Music - MGB NA LLC
1692   Bled White                                     PA0000943583   Universal Music - MGB NA LLC
1693   Bless The Broken Road                          PA0000734451   Universal Music - MGB NA LLC
1694   Brandy Alexander                               PA0001692661   Universal Music - MGB NA LLC
1695   Breakdown                                      PA0001166373   Universal Music - MGB NA LLC
1696   Bye                                            PA0001015793   Universal Music - MGB NA LLC
1697   Call The Man                                   PA0000786592   Universal Music - MGB NA LLC
1698   Can't Get the Best of Me                       PA0001009100   Universal Music - MGB NA LLC
1699   Can't Make A Sound                             PA0001015792   Universal Music - MGB NA LLC
1700   Candyman                                       PA0001165131   Universal Music - MGB NA LLC
1701   Christian Brothers                             PA0000787963   Universal Music - MGB NA LLC
1702   Cleanse The Soul                               PA0000398146   Universal Music - MGB NA LLC
1703   Clementine                                     PA0000787964   Universal Music - MGB NA LLC
1704   Clocks                                         PA0001073304   Universal Music - MGB NA LLC
1705   Close To Me                                    PA0000279388   Universal Music - MGB NA LLC
1706   Coast To Coast                                 PA0001160148   Universal Music - MGB NA LLC
1707   Colorbars                                      PA0001015789   Universal Music - MGB NA LLC
1708   Coming Up                                      PA0001739096   Universal Music - MGB NA LLC
1709   Coming Up Roses                                PA0000787967   Universal Music - MGB NA LLC
1710   Condor Ave.                                    PA0000874054   Universal Music - MGB NA LLC
1711   Crashed                                        PA0001166377   Universal Music - MGB NA LLC
1712   Cupids Trick                                   PA0000859633   Universal Music - MGB NA LLC
1713   Don't Feel Right                               PA0001165229   Universal Music - MGB NA LLC
1714   Don't Go Down                                  PA0001160150   Universal Music - MGB NA LLC
1715   Don't Panic                                    PA0000981356   Universal Music - MGB NA LLC
1716   Drive All Over Town                            PA0000874058   Universal Music - MGB NA LLC
1717   Easy Way Out                                   PA0001015787   Universal Music - MGB NA LLC
1718   Everybody Cares, Everybody Understands         PA0000943580   Universal Music - MGB NA LLC
1719   Everything                                     PA0001600375   Universal Music - MGB NA LLC
1720   Everything Means Nothing To Me                 PA0001015783   Universal Music - MGB NA LLC
1721   Everything Reminds Me Of Her                   PA0001015782   Universal Music - MGB NA LLC
1722   Eye In The Sky                                 PA0000144130   Universal Music - MGB NA LLC
1723   Fix You                                        PA0001700422   Universal Music - MGB NA LLC
1724   Fortune Teller                                 PA0001810795   Universal Music - MGB NA LLC
1725   Get Back In My Life                            PA0001726280   Universal Music - MGB NA LLC
1726   Ghosts of War                                  PA0000398148   Universal Music - MGB NA LLC
1727   Give A Little More                             PA0001726268   Universal Music - MGB NA LLC
1728   Gone                                           PA0001694264   Universal Music - MGB NA LLC
1729   Good To Go                                     PA0000787971   Universal Music - MGB NA LLC
1730   Happiness (Single Version)                     PA0001015790   Universal Music - MGB NA LLC
1731   Harder To Breathe                              PA0001073084   Universal Music - MGB NA LLC
1732   Help Me                                        PA0001395680   Universal Music - MGB NA LLC
1733   Home                                           PA0001166372   Universal Music - MGB NA LLC
1734   Honey Honey                                    PA0001692656   Universal Music - MGB NA LLC
1735   How                                            PA0001784067   Universal Music - MGB NA LLC
1736   How 'Bout Them Cowgirls                        PA0001165925   Universal Music - MGB NA LLC
1737   How My Heart Behaves                           PA0001692650   Universal Music - MGB NA LLC
1738   I Ain't In Checotah Anymore                    PA0001327781   Universal Music - MGB NA LLC
1739   I Can't Lie                                    PA0001784067   Universal Music - MGB NA LLC
1740   I Care                                         PA0001748375   Universal Music - MGB NA LLC
1741   I Didn't Understand                            PA0000943573   Universal Music - MGB NA LLC
1742   I Don't Wanna Care Right Now                   PA0001739119   Universal Music - MGB NA LLC
1743   I Feel It All                                  PA0001692643   Universal Music - MGB NA LLC
1744   I Want to Give It All                          PA0000106853   Universal Music - MGB NA LLC
1745   I'm Scared                                     PA0001698335   Universal Music - MGB NA LLC
1746   In My Place                                    PA0001073301   Universal Music - MGB NA LLC
1747   In The Lost And Found (Honky Bach)/The Roost   PA0001015785   Universal Music - MGB NA LLC
1748   Independence Day                               PA0000846538   Universal Music - MGB NA LLC
1749   Intuition                                      PA0001692658   Universal Music - MGB NA LLC
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 39 of 71 PageID# 3842


1750   Jumping Someone Else's Train    PA0000205032   Universal Music - MGB NA LLC
1751   Junk Bond Trader                PA0001015781   Universal Music - MGB NA LLC
1752   Just A Feeling                  PA0001726281   Universal Music - MGB NA LLC
1753   Killing An Arab                 PA0000205039   Universal Music - MGB NA LLC
1754   King's Crossing                 PA0001160154   Universal Music - MGB NA LLC
1755   Kiwi Maddog 2020                PA0000874061   Universal Music - MGB NA LLC
1756   Ladykiller                      PA0001810778   Universal Music - MGB NA LLC
1757   Lamborghini Angels              PA0001936327   Universal Music - MGB NA LLC
1758   Last Call                       PA0000874060   Universal Music - MGB NA LLC
1759   Leave Love Alone                PA0001810767   Universal Music - MGB NA LLC
1760   Let It Die                      PA0001166700   Universal Music - MGB NA LLC
1761   Let's Get Lost                  PA0001160147   Universal Music - MGB NA LLC
1762   Let's Go To Bed                 PA0000190147   Universal Music - MGB NA LLC
1763   Letting Go                      PA0001739109   Universal Music - MGB NA LLC
1764   Little One                      PA0001160160   Universal Music - MGB NA LLC
1765   Live Undead                     PA0000398142   Universal Music - MGB NA LLC
1766   Lonely Lonely                   PA0001166704   Universal Music - MGB NA LLC
1767   Lose Myself                     PA0000884229   Universal Music - MGB NA LLC
1768   Love Was Easy                   PA0001899459   Universal Music - MGB NA LLC
1769   Low                             PA0001700384   Universal Music - MGB NA LLC
1770   Lucky Strike                    PA0001810804   Universal Music - MGB NA LLC
1771   Mamacita                        PA0001635799   Universal Music - MGB NA LLC
1772   Mandatory Suicide               PA0000398149   Universal Music - MGB NA LLC
1773   Memory Lane                     PA0001160159   Universal Music - MGB NA LLC
1774   Misery                          PA0001726265   Universal Music - MGB NA LLC
1775   Miss Misery                     PA0000880149   Universal Music - MGB NA LLC
1776   Mmm Papi                        PA0001800249   Universal Music - MGB NA LLC
1777   Mushaboom                       PA0001166692   Universal Music - MGB NA LLC
1778   Must Get Out                    PA0001073090   Universal Music - MGB NA LLC
1779   My Moon My Man                  PA0001692639   Universal Music - MGB NA LLC
1780   Needle In The Hay               PA0000787962   Universal Music - MGB NA LLC
1781   Never Gonna Leave This Bed      PA0001726273   Universal Music - MGB NA LLC
1782   No Curtain Call                 PA0001726287   Universal Music - MGB NA LLC
1783   No Name #1                      PA0000874055   Universal Music - MGB NA LLC
1784   No Name #2                      PA0000874056   Universal Music - MGB NA LLC
1785   No Name #3                      PA0000874057   Universal Music - MGB NA LLC
1786   No Name #4                      PA0000874059   Universal Music - MGB NA LLC
1787   No Name #5                      PA0000859632   Universal Music - MGB NA LLC
1788   Nobody Ever Told You            PA0001810765   Universal Music - MGB NA LLC
1789   Not Coming Home                 PA0001073094   Universal Music - MGB NA LLC
1790   Oh Well, OK                     PA0000943579   Universal Music - MGB NA LLC
1791   One More Night                  PA0001810344   Universal Music - MGB NA LLC
1792   Ostrich & Chirping              PA0001160153   Universal Music - MGB NA LLC
1793   Other Voices ( LP version )     PA0000194927   Universal Music - MGB NA LLC
1794   Out Of Goodbyes                 PA0001726285   Universal Music - MGB NA LLC
1795   Past In Present                 PA0001692670   Universal Music - MGB NA LLC
1796   Pictures Of Me                  PA0000859626   Universal Music - MGB NA LLC
1797   Pitseleh                        PA0000943578   Universal Music - MGB NA LLC
1798   Play For Today                  PA0000194917   Universal Music - MGB NA LLC
1799   Pretty (Ugly Before)            PA0001160149   Universal Music - MGB NA LLC
1800   Pretty Mary K (Other Version)   PA0001015791   Universal Music - MGB NA LLC
1801   Pretty Mary Kay                 PA0001015791   Universal Music - MGB NA LLC
1802   Primary                         PA0000194926   Universal Music - MGB NA LLC
1803   Punch And Judy                  PA0000859627   Universal Music - MGB NA LLC
1804   Read Between The Lies           PA0000398147   Universal Music - MGB NA LLC
1805   Ready To Run                    PA0000955178   Universal Music - MGB NA LLC
1806   Return of the "G"               PA0000956080   Universal Music - MGB NA LLC
1807   Roman Candle                    PA0000874053   Universal Music - MGB NA LLC
1808   Rose Parade                     PA0000859628   Universal Music - MGB NA LLC
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 40 of 71 PageID# 3843


1809   Runaway                                   PA0001726283   Universal Music - MGB NA LLC
1810   Sacrifice                                 PA0001163825   Universal Music - MGB NA LLC
1811   Sad                                       PA0001810801   Universal Music - MGB NA LLC
1812   Satellite                                 PA0000787968   Universal Music - MGB NA LLC
1813   Say Yes                                   PA0000859629   Universal Music - MGB NA LLC
1814   Secret                                    PA0001073092   Universal Music - MGB NA LLC
1815   She Will Be Loved                         PA0001073087   Universal Music - MGB NA LLC
1816   Shiver                                    PA0001073086   Universal Music - MGB NA LLC
1817   Shooting Star                             PA0001160158   Universal Music - MGB NA LLC
1818   Shoulda Let You Go                        PA0001395956   Universal Music - MGB NA LLC
1819   Silent Scream                             PA0000398144   Universal Music - MGB NA LLC
1820   Single File                               PA0000787966   Universal Music - MGB NA LLC
1821   Some Song                                 PA0000977171   Universal Music - MGB NA LLC
1822   Somebody That I Used To Know              PA0001015780   Universal Music - MGB NA LLC
1823   Somewhere Only We Know                    PA0001160739   Universal Music - MGB NA LLC
1824   Son Of Sam                                PA0001015779   Universal Music - MGB NA LLC
1825   South Of Heaven                           PA0000398143   Universal Music - MGB NA LLC
1826   Southern Belle                            PA0000787965   Universal Music - MGB NA LLC
1827   Speed Trials                              PA0000859630   Universal Music - MGB NA LLC
1828   Spill The Blood                           PA0000398145   Universal Music - MGB NA LLC
1829   Square One                                PA0001700428   Universal Music - MGB NA LLC
1830   St. Ides Heaven                           PA0000787970   Universal Music - MGB NA LLC
1831   State Run Radio                           PA0001739098   Universal Music - MGB NA LLC
1832   Stronger (What Doesn't Kill You)          PA0001771872   Universal Music - MGB NA LLC
1833   Strung Out Again                          PA0001160151   Universal Music - MGB NA LLC
1834   Stupidity Tries                           PA0001015786   Universal Music - MGB NA LLC
1835   Stutter                                   PA0001784067   Universal Music - MGB NA LLC
1836   Sunday Morning                            PA0001073091   Universal Music - MGB NA LLC
1837   Superstar                                 PA0001914364   Universal Music - MGB NA LLC
1838   Swallowed In The Sea                      PA0001700387   Universal Music - MGB NA LLC
1839   Sweet Adeline                             PA0000943577   Universal Music - MGB NA LLC
1840   Sweetest Goodbye                          PA0001073095   Universal Music - MGB NA LLC
1841   Tangled                                   PA0001073088   Universal Music - MGB NA LLC
1842   Tequila Sunrise                           PA0000978418   Universal Music - MGB NA LLC
1843   The Caterpillar                           PA0000215389   Universal Music - MGB NA LLC
1844   The Hanging Garden                        PA0000192007   Universal Music - MGB NA LLC
1845   The Hardest Part                          PA0001700389   Universal Music - MGB NA LLC
1846   The Last Hour                             PA0001160157   Universal Music - MGB NA LLC
1847   The Park                                  PA0001692751   Universal Music - MGB NA LLC
1848   The Quiet Things That No One Ever Knows   PA0001160997   Universal Music - MGB NA LLC
1849   The Scientist                             PA0001073303   Universal Music - MGB NA LLC
1850   The Sun                                   PA0001073089   Universal Music - MGB NA LLC
1851   The Water                                 PA0001692757   Universal Music - MGB NA LLC
1852   The White Lady Loves You More             PA0000787972   Universal Music - MGB NA LLC
1853   There Will Come A Day                     PA0001104206   Universal Music - MGB NA LLC
1854   This Love                                 PA0001073085   Universal Music - MGB NA LLC
1855   Through With You                          PA0001073093   Universal Music - MGB NA LLC
1856   Throw Your Set In The Air                 PA0000864778   Universal Music - MGB NA LLC
1857   Thugz Cry                                 PA0000980074   Universal Music - MGB NA LLC
1858   Tickets                                   PA0001810805   Universal Music - MGB NA LLC
1859   Tomorrow Tomorrow                         PA0000943576   Universal Music - MGB NA LLC
1860   Tonite                                    PA0000106854   Universal Music - MGB NA LLC
1861   Tulsa Texas                               PA0001910314   Universal Music - MGB NA LLC
1862   Twilight                                  PA0001160155   Universal Music - MGB NA LLC
1863   Twisted Logic                             PA0001700354   Universal Music - MGB NA LLC
1864   Used To                                   PA0001166369   Universal Music - MGB NA LLC
1865   Waltz #1                                  PA0000943575   Universal Music - MGB NA LLC
1866   Waltz, NO. 2 (XO)                         PA0000943574   Universal Music - MGB NA LLC
1867   What I Want                               PA0001166370   Universal Music - MGB NA LLC
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 41 of 71 PageID# 3844


1868   What If                                                       PA0001700424   Universal Music - MGB NA LLC
1869   When U Cry                                                    PA0000884230   Universal Music - MGB NA LLC
1870   White Shadows                                                 PA0001700400   Universal Music - MGB NA LLC
1871   Why                                                           PA0001166751   Universal Music - MGB NA LLC
1872   Wouldn't Mama Be Proud                                        PA0001015788   Universal Music - MGB NA LLC
1873   Yellow                                                        PA0000981360   Universal Music - MGB NA LLC
1874   1985                                                          PA0001159762   Universal Music - Z Tunes LLC
1875   A-hole                                                        PA0001159770   Universal Music - Z Tunes LLC
1876   All I Have To Give                                            PA0000859324   Universal Music - Z Tunes LLC
1877   All The Way                                                   PA0001933959   Universal Music - Z Tunes LLC
1878   Almost                                                        PA0001159760   Universal Music - Z Tunes LLC
1879   Almost Home                                                   PA0001159842   Universal Music - Z Tunes LLC
1880   Anything                                                      PA0001166331   Universal Music - Z Tunes LLC
1881   As Long As You Love Me                                        PA0000859323   Universal Music - Z Tunes LLC
1882   AV                                                            PA0001158617   Universal Music - Z Tunes LLC
1883   Boo                                                           PA0001068355   Universal Music - Z Tunes LLC
1884   Brenda's Got A Baby                                           PA0001319771   Universal Music - Z Tunes LLC
1885   Brightest Morning Star                                        PA0001915188   Universal Music - Z Tunes LLC
1886   Burn It Down                                                  PA0001805742   Universal Music - Z Tunes LLC
1887   Caligula                                                      PA0000982321   Universal Music - Z Tunes LLC
1888   Call Me Guilty                                                PA0001897137   Universal Music - Z Tunes LLC
1889   Call On Me                                                    PA0001087663   Universal Music - Z Tunes LLC
1890   Castle of Glass                                               PA0001805745   Universal Music - Z Tunes LLC
1891   Celebrity                                                     PA0001752525   Universal Music - Z Tunes LLC
1892   Come Together                                                 PA0001131225   Universal Music - Z Tunes LLC
1893   Coming Home                                                   PA0000968742   Universal Music - Z Tunes LLC
1894   Crawling                                                      PA0001092510   Universal Music - Z Tunes LLC
1895   Damn Girl                                                     PA0001165054   Universal Music - Z Tunes LLC
1896   Destiny                                                       PA0001012581   Universal Music - Z Tunes LLC
1897   Do Something                                                  PA0000965750   Universal Music - Z Tunes LLC
1898   Don't Say No, Just Say Yes                                    PA0001087665   Universal Music - Z Tunes LLC
1899   Don't Take Your Love Away                                     PA0001158619   Universal Music - Z Tunes LLC
1900   Down For The Count                                            PA0001159774   Universal Music - Z Tunes LLC
1901   Every Position                                                PA0002031790   Universal Music - Z Tunes LLC
1902   Everything About You                                          PA0001158625   Universal Music - Z Tunes LLC
1903   F*ck Faces                                                    PA0000951093   Universal Music - Z Tunes LLC
1904   Feast                                                         PA0001158622   Universal Music - Z Tunes LLC
1905   Finally Made Me Happy                                         PA0001167770   Universal Music - Z Tunes LLC
1906   Flickin'                                                      PA0001158627   Universal Music - Z Tunes LLC
1907   Friends O' Mine                                               PA0001159776   Universal Music - Z Tunes LLC
1908   Get Away                                                      PA0001025466   Universal Music - Z Tunes LLC
1909   Get Happy                                                     PA0001159763   Universal Music - Z Tunes LLC
1910   Gimme All Your Lovin' or I Will Kill You                      PA0001068357   Universal Music - Z Tunes LLC
       Good to know that if I ever need attention all I have to do
1911   is die                                                        PA0001160994   Universal Music - Z Tunes LLC
1912   Guernica                                                      PA0001160999   Universal Music - Z Tunes LLC
1913   Happiness                                                     PA0001131229   Universal Music - Z Tunes LLC
1914   Happy                                                         PA0001012579   Universal Music - Z Tunes LLC
1915   Hate It Or Love It                                            PA0001277483   Universal Music - Z Tunes LLC
1916   Hold On Tight                                                 PA0001915189   Universal Music - Z Tunes LLC
1917   Hooked                                                        PA0001158620   Universal Music - Z Tunes LLC
1918   I Can't Wait                                                  PA0001396082   Universal Music - Z Tunes LLC
1919   I Don't Remember                                              PA0001729163   Universal Music - Z Tunes LLC
1920   I Hate Everything                                             PA0001159807   Universal Music - Z Tunes LLC
1921   I Wanna Know                                                  PA0001012580   Universal Music - Z Tunes LLC
1922   I Want It That Way                                            PA0000940714   Universal Music - Z Tunes LLC
1923   I Will Play My Game Beneath The Spin Light                    PA0001160991   Universal Music - Z Tunes LLC
1924   I'll Be Gone                                                  PA0001805744   Universal Music - Z Tunes LLC
1925   I'll Never Break Your Heart                                   PA0000859260   Universal Music - Z Tunes LLC
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 42 of 71 PageID# 3845


                                                    PA0001167048   Universal Music - Z Tunes LLC
1926   If It's Lovin' That You Want                 PA0001162726
1927   If It's Lovin' That You Want - Part 2        PA0001689043   Universal Music - Z Tunes LLC
1928   In Between Us                                PA0001113731   Universal Music - Z Tunes LLC
1929   In Love With Another Man                     PA0001897134   Universal Music - Z Tunes LLC
1930   In My Remains                                PA0001805741   Universal Music - Z Tunes LLC
1931   It Ain't The Money                           PA0001131222   Universal Music - Z Tunes LLC
1932   Jack & Jill                                  PA0001087674   Universal Music - Z Tunes LLC
1933   Jaws Theme Swimming                          PA0001160998   Universal Music - Z Tunes LLC
1934   Larger Than Life                             PA0000940713   Universal Music - Z Tunes LLC
1935   Last Call Casualty                           PA0001159767   Universal Music - Z Tunes LLC
1936   Leave Out All The Rest                       PA0001167571   Universal Music - Z Tunes LLC
1937   Let's Make a Deal                            PA0001025467   Universal Music - Z Tunes LLC
1938   Lie About Us                                 PA0001167119   Universal Music - Z Tunes LLC
1939   Lies Greed Misery                            PA0001805743   Universal Music - Z Tunes LLC
1940   Lost in the Echo                             PA0001805740   Universal Music - Z Tunes LLC
1941   Love Me Love Me                              PA0001784544   Universal Music - Z Tunes LLC
1942   Love School                                  PA0001087673   Universal Music - Z Tunes LLC
1943   Makin' Good Love                             PA0001087666   Universal Music - Z Tunes LLC
1944   Marry The P***y                              PA0001934438   Universal Music - Z Tunes LLC
1945   Me Against The Music                         PA0001158586   Universal Music - Z Tunes LLC
1946   Me vs. Maradona vs. Elvis                    PA0001161000   Universal Music - Z Tunes LLC
1947   My Baby                                      PA0001888781   Universal Music - Z Tunes LLC
1948   My Hometown                                  PA0001159769   Universal Music - Z Tunes LLC
1949   Next Ex-Girlfriend                           PA0001159768   Universal Music - Z Tunes LLC
1950   No Limit                                     PA0001087668   Universal Music - Z Tunes LLC
1951   Oblivion                                     PA0001066429   Universal Music - Z Tunes LLC
1952   Okay I Believe You, But My Tommy Gun Don't   PA0001160992   Universal Music - Z Tunes LLC
1953   One Night Stand                              PA0001897141   Universal Music - Z Tunes LLC
1954   One Way Street                               PA0001087672   Universal Music - Z Tunes LLC
1955   Ooh Aah                                      PA0001012582   Universal Music - Z Tunes LLC
1956   Papercut                                     PA0001092506   Universal Music - Z Tunes LLC
1957   Parachute                                    PA0001856273   Universal Music - Z Tunes LLC
1958   Perfume (The Dreaming Mix)                   PA0001915193   Universal Music - Z Tunes LLC
1959   Phone Sex (That's What's Up)                 PA0001158621   Universal Music - Z Tunes LLC
1960   Play Crack The Sky                           PA0001160996   Universal Music - Z Tunes LLC
1961   Points Of Authority                          PA0001092509   Universal Music - Z Tunes LLC
1962   Powerless                                    PA0001805751   Universal Music - Z Tunes LLC
1963   PPr:Kut                                      PA0001237300   Universal Music - Z Tunes LLC
1964   Pts.Of.Athrty                                PA0001237292   Universal Music - Z Tunes LLC
1965   Rather Hazy                                  PA0001010168   Universal Music - Z Tunes LLC
1966   Reaction                                     PA0001054035   Universal Music - Z Tunes LLC
1967   Read Your Mind                               PA0001158618   Universal Music - Z Tunes LLC
1968   Really Might Be Gone                         PA0001159773   Universal Music - Z Tunes LLC
1969   Rehab                                        PA0001641351   Universal Music - Z Tunes LLC
1970   Ridiculous                                   PA0001159765   Universal Music - Z Tunes LLC
1971   Rnw@y                                        PA0001237301   Universal Music - Z Tunes LLC
1972   Roads Untraveled                             PA0001805747   Universal Music - Z Tunes LLC
1973   Runaway                                      PA0001092511   Universal Music - Z Tunes LLC
1974   Sad Sad Situation                            PA0001159772   Universal Music - Z Tunes LLC
1975   Screamin'                                    PA0001131232   Universal Music - Z Tunes LLC
1976   Seems To Be                                  PA0001158623   Universal Music - Z Tunes LLC
1977   Separated                                    PA0001012575   Universal Music - Z Tunes LLC
1978   Serious                                      PA0001025468   Universal Music - Z Tunes LLC
1979   Session                                      PA0001256413   Universal Music - Z Tunes LLC
1980   Sex-o-matic Venus Freak                      PA0000982322   Universal Music - Z Tunes LLC
1981   Sexual Revolution                            PA0001088199   Universal Music - Z Tunes LLC
1982   She Ain't Right for You                      PA0001131223   Universal Music - Z Tunes LLC
1983   She Don't Write Songs About You              PA0001131226   Universal Music - Z Tunes LLC
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 43 of 71 PageID# 3846


1984   Show Ya P***y                        PA0002031786   Universal Music - Z Tunes LLC
1985   Shut-Up And Smile                    PA0001159766   Universal Music - Z Tunes LLC
1986   Sic Transit Gloria ... Glory Fades   PA0001160995   Universal Music - Z Tunes LLC
1987   Six In Da Morning                    PA0001087670   Universal Music - Z Tunes LLC
1988   Skin to Bone                         PA0001805748   Universal Music - Z Tunes LLC
1989   Smoothie King                        PA0001159771   Universal Music - Z Tunes LLC
1990   Sometimes                            PA0000932239   Universal Music - Z Tunes LLC
1991   Somewhere I Belong                   PA0001256410   Universal Music - Z Tunes LLC
1992   Sorry                                PA0001087667   Universal Music - Z Tunes LLC
1993   Suicide                              PA0001087675   Universal Music - Z Tunes LLC
1994   Take A Bow                           PA0001692696   Universal Music - Z Tunes LLC
1995   Tautou                               PA0001160990   Universal Music - Z Tunes LLC
1996   Tear It Up                           PA0002031795   Universal Music - Z Tunes LLC
1997   The Boss                             PA0001643618   Universal Music - Z Tunes LLC
1998   The Boy Who Blocked His Own Shot     PA0001160993   Universal Music - Z Tunes LLC
1999   The Letter                           PA0000982327   Universal Music - Z Tunes LLC
2000   The One                              PA0000940719   Universal Music - Z Tunes LLC
2001   The Star Spangled Banner             PA0000863656   Universal Music - Z Tunes LLC
2002   They Down With Us                    PA0001032839   Universal Music - Z Tunes LLC
2003   Things That Made Me Change           PA0001131224   Universal Music - Z Tunes LLC
2004   Thinkin' About You                   PA0001087669   Universal Music - Z Tunes LLC
2005   This Time                            PA0001025469   Universal Music - Z Tunes LLC
2006   Throw This Money On You              PA0001934439   Universal Music - Z Tunes LLC
2007   Tinfoil                              PA0001805750   Universal Music - Z Tunes LLC
2008   Treat Me Like Your Money             PA0001167777   Universal Music - Z Tunes LLC
2009   Trucker Hat                          PA0001159761   Universal Music - Z Tunes LLC
2010   Two-Seater                           PA0001159775   Universal Music - Z Tunes LLC
2011   Valentine's Day                      PA0001167577   Universal Music - Z Tunes LLC
2012   Victimized                           PA0001805746   Universal Music - Z Tunes LLC
2013   Wake                                 PA0001167569   Universal Music - Z Tunes LLC
2014   Wanna Be Close                       PA0001158624   Universal Music - Z Tunes LLC
2015   What Do You Want                     PA0001087664   Universal Music - Z Tunes LLC
2016   Why                                  PA0001012583   Universal Music - Z Tunes LLC
2017   Why Didn't You Call Me               PA0000982319   Universal Music - Z Tunes LLC
2018   With You                             PA0001092508   Universal Music - Z Tunes LLC
2019   Wth>You                              PA0001237298   Universal Music - Z Tunes LLC
2020   You Ain't Right                      PA0001087671   Universal Music - Z Tunes LLC
2021   You Deserve Better                   PA0001933962   Universal Music - Z Tunes LLC
                                            PA0001158628
2022   You Got Me                           PA0001208305   Universal Music - Z Tunes LLC
2023   You're Not Alone                     PA0001784547   Universal Music - Z Tunes LLC
2024   (I've Just Begun) Having My Fun      PA0001287638   Universal Music Corp.
2025   #Beautiful                           PA0001888760   Universal Music Corp.
2026   03' Bonnie & Clyde                   PA0001147399   Universal Music Corp.
2027   4 Real                               PA0001742275   Universal Music Corp.
2028   Adorn                                PA0001899234   Universal Music Corp.
2029   Adrenaline Rush                      PA0001145821   Universal Music Corp.
2030   Ain't It The Life                    PA0001693327   Universal Music Corp.
2031   Alice                                PA0001728745   Universal Music Corp.
2032   Alive                                PA0000544549   Universal Music Corp.
2033   All Back                             PA0001750523   Universal Music Corp.
2034   All I Want Is You                    PA0001780224   Universal Music Corp.
2035   Angel                                PA0001046461   Universal Music Corp.
2036   Animal                               PA0000669752   Universal Music Corp.
2037   Annabelle                            PA0000787740   Universal Music Corp.
2038   Another Try                          PA0001642916   Universal Music Corp.
2039   Anything But Ordinary                PA0001101512   Universal Music Corp.
2040   April The 14th Part 1                PA0001063438   Universal Music Corp.
2041   Astronaut Chick                      PA0001856280   Universal Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 44 of 71 PageID# 3847


2042   Atlantic                       PA0001777097   Universal Music Corp.
2043   Aurora                         PA0001693316   Universal Music Corp.
2044   Baby, I Go Crazy               PA0001642909   Universal Music Corp.
2045   Be Alright                     PA0001850370   Universal Music Corp.
2046   Better Days                    PA0000877830   Universal Music Corp.
2047   Better Man                     PA0000663649   Universal Music Corp.
2048   Black Star                     PA0001742258   Universal Music Corp.
2049   Breakout                       PA0001705474   Universal Music Corp.
2050   Breakout                       PA0001693301   Universal Music Corp.
2051   Build You Up                   PA0001298503   Universal Music Corp.
2052   By The Mark                    PA0000787742   Universal Music Corp.
2053   Can U Get Away                 PA0000875890   Universal Music Corp.
2054   Candy Shop                     PA0001298495   Universal Music Corp.
2055   Cant Leave Em Alone            PA0001885593   Universal Music Corp.
2056   Ceiling of Plankton            PA0001777095   Universal Music Corp.
2057   Cheers                         PA0001245485   Universal Music Corp.
2058   Christmas Eve                  PA0001780227   Universal Music Corp.
2059   Complicated                    PA0001101506   Universal Music Corp.
2060   Corduroy                       PA0000663646   Universal Music Corp.
2061   Crept And We Came              PA0000767829   Universal Music Corp.
2062   Curiosity                      PA0001864128   Universal Music Corp.
2063   Darlin                         PA0001742277   Universal Music Corp.
2064   Daughter                       PA0000669753   Universal Music Corp.
2065   Dear Someone                   PA0001063436   Universal Music Corp.
2066   Definition Of A Thug N***a     PA0000776781   Universal Music Corp.
2067   Destiny (Live)                 PA0001131247   Universal Music Corp.
2068   Deuces Are Wild                PA0000693447   Universal Music Corp.
2069   Didn't We Almost Have It All   PA0000348786   Universal Music Corp.
2070   Die Die Die                    PA0000782833   Universal Music Corp.
2071   Dirty Frank                    PA0000593703   Universal Music Corp.
2072   Disco Inferno                  PA0001298497   Universal Music Corp.
2073   Dissident                      PA0000669755   Universal Music Corp.
2074   DJ Play A Love Song            PA0001696017   Universal Music Corp.
2075   East 1999                      PA0000767827   Universal Music Corp.
2076   Echo                           PA0001727653   Universal Music Corp.
2077   Eenie Meenie                   PA0001703249   Universal Music Corp.
2078   Electric Bird                  PA0001994826   Universal Music Corp.
2079   End Of The Road                PA0001649584   Universal Music Corp.
2080   Eternal                        PA0000767828   Universal Music Corp.
2081   Everybody Loves You Now        PA0000119693   Universal Music Corp.
2082   Everything Is Fine             PA0001642898   Universal Music Corp.
2083   Everything Is Free             PA0001063442   Universal Music Corp.
2084   Exclusive                      PA0001323360   Universal Music Corp.
2085   Fa-Fa-Fa-Fa-Fa (Sad Song)      PA0000318166   Universal Music Corp.
2086   Fall To Pieces                 PA0001251271   Universal Music Corp.
2087   Far Behind                     PA0001649582   Universal Music Corp.
2088   Feels Like Today               PA0001245179   Universal Music Corp.
2089   Fly As The Sky                 PA0001317549   Universal Music Corp.
2090   Forgotten                      PA0001251273   Universal Music Corp.
2091   Frontin'                       PA0001317546   Universal Music Corp.
2092   Fuck The World                 PA0000956432   Universal Music Corp.
2093   Generator                      PA0001693314   Universal Music Corp.
2094   Get In My Car                  PA0001298494   Universal Music Corp.
2095   Ghetto Dreams                  PA0001833561   Universal Music Corp.
2096   Ghetto Gospel                  PA0001323618   Universal Music Corp.
2097   Gimme Stitches                 PA0001693310   Universal Music Corp.
2098   Girlfriend                     PA0001334139   Universal Music Corp.
2099   Given To Fly                   PAu002290743   Universal Music Corp.
2100   Glamorous                      PA0001370493   Universal Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 45 of 71 PageID# 3848


2101   Go                                          PA0000669751   Universal Music Corp.
2102   Go Out All Night                            PA0001777099   Universal Music Corp.
2103   Good Time                                   PA0001821138   Universal Music Corp.
2104   Goodbye                                     PA0001742279   Universal Music Corp.
2105   Got Some Teeth                              PA0001245484   Universal Music Corp.
2106   GPSA (Ghetto Public Service Announcement)   PA0001371422   Universal Music Corp.
2107   Grind Time                                  PA0001628178   Universal Music Corp.
2108   Guaranteed                                  PA0001685123   Universal Music Corp.
2109   Guitar String / Wedding Ring                PA0001842644   Universal Music Corp.
2110   Hail, Hail                                  PAu002141241   Universal Music Corp.
2111   Hand Of The Dead Body                       PA0000794897   Universal Music Corp.
2112   Have Some Fun                               PA0001858598   Universal Music Corp.
2113   He Wasn't                                   PA0001251276   Universal Music Corp.
2114   Headwires                                   PA0001693324   Universal Music Corp.
2115   Heaven                                      PA0001073138   Universal Music Corp.
2116   Heavy In The Game                           PA0000914501   Universal Music Corp.
2117   Here Comes The Weekend                      PA0001817456   Universal Music Corp.
2118   Here I Am                                   PA0001661331   Universal Music Corp.
2119   Hero                                        PA0001751381   Universal Music Corp.
2120   Hey Girl                                    PA0001295883   Universal Music Corp.
2121   Homewrecker                                 PA0001248780   Universal Music Corp.
2122   How Does It Feel                            PA0001251275   Universal Music Corp.
2123   How I Could Just Kill A Man                 PA0000796241   Universal Music Corp.
                                                   PAu000817628
                                                   PA0000243349
2124   How Will I Know                             PA0000266437   Universal Music Corp.
2125   Hustler's Ambition                          PA0001372056   Universal Music Corp.
2126   I Can Do Better                             PA0001334140   Universal Music Corp.
2127   I Don't Give                                PA0001233579   Universal Music Corp.
2128   I Don't Have To Try                         PA0001724691   Universal Music Corp.
2129   I Don't Need 'Em                            PA0001298501   Universal Music Corp.
2130   I Dream A Highway                           PA0001063443   Universal Music Corp.
2131   I Go To Extremes                            PA0000458310   Universal Music Corp.
2132   I Got Id                                    PA0000776998   Universal Music Corp.
2133   I Got My Baby                               PA0000976310   Universal Music Corp.
2134   I Got The Will                              PA0000402311   Universal Music Corp.
2135   I Just Want You                             PA0000774129   Universal Music Corp.
2136   I Love College                              PA0001731209   Universal Music Corp.
2137   I Love You                                  PA0001785768   Universal Music Corp.
2138   I Want To Sing That Rock And Roll           PA0001063439   Universal Music Corp.
2139   I Want You                                  PA0001302581   Universal Music Corp.
2140   I'd Rather                                  PA0001053165   Universal Music Corp.
2141   I'm Goin Back                               PA0001159522   Universal Music Corp.
2142   I'm Out                                     PA0001936025   Universal Music Corp.
2143   I'm So into You                             PA0000664028   Universal Music Corp.
2144   I'm Supposed To Die Tonight                 PA0001298492   Universal Music Corp.
2145   I'm Trippin                                 PA0001856289   Universal Music Corp.
2146   I'm with You                                PA0001101508   Universal Music Corp.
2147   If I Die 2Nite                              PA0000773737   Universal Music Corp.
2148   Immortality                                 PA0000663651   Universal Music Corp.
2149   In My Eyes                                  PA0001777096   Universal Music Corp.
2150   Indifference                                PA0000669762   Universal Music Corp.
2151   It's All About U                            PA0000809080   Universal Music Corp.
2152   Just A Lil Bit                              PA0001298496   Universal Music Corp.
2153   Just Push Play                              PA0001048574   Universal Music Corp.
2154   Lady                                        PA0001245486   Universal Music Corp.
2155   Learn To Fly                                PA0001693305   Universal Music Corp.
2156   Let's Go                                    PA0001825022   Universal Music Corp.
2157   Lie To Me                                   PA0001868630   Universal Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 46 of 71 PageID# 3849


2158   Life, Love And The Meaning Of         PA0001697492   Universal Music Corp.
2159   Light Years                           PA0001006826   Universal Music Corp.
2160   Live-In Skin                          PA0001693317   Universal Music Corp.
2161   Long Nights                           PA0001685123   Universal Music Corp.
2162   Lord Knows                            PA0000773740   Universal Music Corp.
2163   Love You Gently                       PA0001602834   Universal Music Corp.
2164   M.I.A.                                PA0001693329   Universal Music Corp.
2165   Man Down                              PA0001732813   Universal Music Corp.
2166   Me Against The World                  PA0000700333   Universal Music Corp.
2167   Meantime                              PA0001777091   Universal Music Corp.
2168   Miss You                              PA0001864797   Universal Music Corp.
2169   Mo'Murda                              PA0000767834   Universal Music Corp.
2170   Movin' On                             PA0000757403   Universal Music Corp.
2171   Movin' Out (Anthony's Song)           PA0000046906   Universal Music Corp.
2172   Mr. Bill Collector                    PA0000767831   Universal Music Corp.
2173   Ms. Hangover                          PA0001639096   Universal Music Corp.
2174   My First Lover                        PA0001063435   Universal Music Corp.
2175   My Foolish Heart                      PA0001950235   Universal Music Corp.
2176   My Love                               PA0001885589   Universal Music Corp.
2177   My Piece                              PA0001751375   Universal Music Corp.
2178   My Toy Soldier                        PA0001298500   Universal Music Corp.
2179   Naked                                 PA0001101517   Universal Music Corp.
2180   Never Call U B**** Again              PA0001115088   Universal Music Corp.
2181   Never Forget Ya                       PA0001245493   Universal Music Corp.
2182   Next Year                             PA0001693320   Universal Music Corp.
2183   No Ceiling                            PA0001685123   Universal Music Corp.
2184   No More Love                          PA0001278081   Universal Music Corp.
2185   No One Has Eyes Like You              PA0001618391   Universal Music Corp.
2186   No Snitchin'                          PA0001317545   Universal Music Corp.
2187   Nobody's Fool                         PA0001101515   Universal Music Corp.
2188   Nobody's Home                         PA0001251268   Universal Music Corp.
2189   Noche Nada                            PA0001777094   Universal Music Corp.
2190   Not For You                           PA0000663641   Universal Music Corp.
2191   Nothingman                            PA0000663643   Universal Music Corp.
2192   Now You Got Someone                   PA0001371421   Universal Music Corp.
2193   Off He Goes                           PAu002141248   Universal Music Corp.
2194   Old School                            PA0000773742   Universal Music Corp.
2195   Once And Forever                      PA0001779598   Universal Music Corp.
2196   One                                   PA0001120335   Universal Music Corp.
2197   One Love                              PA0001850371   Universal Music Corp.
2198   Only Thing I Ever Get For Christmas   PA0001780235   Universal Music Corp.
2199   Orphan Girl                           PA0000714948   Universal Music Corp.
2200   Outro                                 PA0001317551   Universal Music Corp.
2201   Pass You By                           PA0000787739   Universal Music Corp.
2202   Permanent Scar                        PA0001856298   Universal Music Corp.
2203   Picture Perfect                       PA0001317548   Universal Music Corp.
2204   Piggy Bank                            PA0001298491   Universal Music Corp.
2205   Play                                  PA0001726635   Universal Music Corp.
2206   Rag Doll                              PA0000349998   Universal Music Corp.
2207   Rain                                  PA0001317547   Universal Music Corp.
2208   Red Clay Halo                         PA0001063437   Universal Music Corp.
2209   Remember When                         PAu003539449   Universal Music Corp.
2210   Resist The Temptation                 PA0001640073   Universal Music Corp.
2211   Revelator                             PA0001063434   Universal Music Corp.
2212   Ride                                  PA0001849604   Universal Music Corp.
2213   Rider                                 PA0001395512   Universal Music Corp.
2214   Ridin'                                PA0001317544   Universal Music Corp.
2215   Ripe                                  PA0001777093   Universal Music Corp.
2216   Rise                                  PA0001685123   Universal Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 47 of 71 PageID# 3850


2217   Roll                               PA0001639100   Universal Music Corp.
2218   Ruination Day Part 2               PA0001063441   Universal Music Corp.
2219   Runaway                            PA0001334141   Universal Music Corp.
2220   Ryder Music                        PA0001298498   Universal Music Corp.
2221   Save You                           PA0001134589   Universal Music Corp.
2222   Saw You First                      PA0001777092   Universal Music Corp.
2223   Secret Heart                       PA0000807140   Universal Music Corp.
2224   Setting Forth                      PA0001649580   Universal Music Corp.
2225   She's Got A Way                    PA0000119692   Universal Music Corp.
2226   Shine                              PA0001864791   Universal Music Corp.
2227   Shotz To Tha Double Glock          PA0000767835   Universal Music Corp.
2228   Silent Night                       PA0001782591   Universal Music Corp.
2229   Sk8er Boi                          PA0001101507   Universal Music Corp.
2230   Slipped Away                       PA0001251269   Universal Music Corp.
2231   Smile                              PA0001785766   Universal Music Corp.
2232   So Many Tears                      PA0000773738   Universal Music Corp.
2233   So Many Ways                       PA0001371413   Universal Music Corp.
2234   Someone Else's Dream               PA0000764860   Universal Music Corp.
2235   Soul Intact                        PA0000810659   Universal Music Corp.
2236   Spin The Black Circle              PA0000663640   Universal Music Corp.
2237   Stacked Actors                     PA0001693331   Universal Music Corp.
2238   Still Ballin'                      PA0001219183   Universal Music Corp.
2239   Stop Standing There                PA0001742271   Universal Music Corp.
2240   Sure Thing                         PA0001751394   Universal Music Corp.
2241   Survival                           PA0001965032   Universal Music Corp.
2242   Take Me Home                       PA0001864792   Universal Music Corp.
2243   Tear My Stillhouse Down            PA0000762783   Universal Music Corp.
2244   Temptations                        PA0000875889   Universal Music Corp.
2245   Text Me Texas                      PA0001878108   Universal Music Corp.
2246   That's What I Need                 PA0000664035   Universal Music Corp.
2247   The Chair                          PA0000482311   Universal Music Corp.
2248   The Downeaster 'Alexa'             PA0000458309   Universal Music Corp.
2249   The Future Is Now                  PA0001856271   Universal Music Corp.
2250   The Rain                           PA0001396083   Universal Music Corp.
2251   The River Of Dreams                PA0000693490   Universal Music Corp.
2252   The Way He Was Raised              PA0001642914   Universal Music Corp.
2253   The Wolf                           PA0001685123   Universal Music Corp.
2254   These Arms Of Mine                 PA0000258549   Universal Music Corp.
2255   They Don't Give A F**** About Us   PA0001115097   Universal Music Corp.
2256   Things I'll Never Say              PA0001101513   Universal Music Corp.
2257   Think I'm Crazy                    PA0001167383   Universal Music Corp.
2258   Think Twice                        PA0000681510   Universal Music Corp.
2259   Think You're Gonna Like It         PA0000664034   Universal Music Corp.
2260   This Is 50                         PA0001298490   Universal Music Corp.
2261   Thugz Mansion                      PA0001115087   Universal Music Corp.
2262   Tired Of Runnin'                   PA0001396084   Universal Music Corp.
2263   To The Moon                        PA0001751378   Universal Music Corp.
2264   Tomorrow                           PA0001101511   Universal Music Corp.
2265   Tony Montana - Behind The Scenes   PA0001859140   Universal Music Corp.
2266   Top of the World                   PA0001114803   Universal Music Corp.
2267   Trailerhood                        PA0001642900   Universal Music Corp.
2268   Trick Or Treat                     PA0001011470   Universal Music Corp.
2269   True Believers                     PA0001864805   Universal Music Corp.
2270   True Love                          PA0001817461   Universal Music Corp.
2271   Truth No. 2                        PA0001114802   Universal Music Corp.
2272   Truthfully                         PA0001147359   Universal Music Corp.
2273   Tuolumne                           PA0001685126   Universal Music Corp.
2274   Turn It Up                         PA0001317543   Universal Music Corp.
2275   Turn Me Up                         PA0001842638   Universal Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 48 of 71 PageID# 3851


2276   Turntables                                    PA0001732352   Universal Music Corp.
2277   Unsaveable                                    PA0001120337   Universal Music Corp.
2278   Up Up Up                                      PA0001777090   Universal Music Corp.
2279   Vertigo                                       PA0001896435   Universal Music Corp.
2280   Void In My Life                               PA0001317550   Universal Music Corp.
2281   Walk On Water                                 PA0001015665   Universal Music Corp.
2282   We All Die One Day                            PA0001245480   Universal Music Corp.
2283   What About Love                               PA0000265040   Universal Music Corp.
2284   What The Hell                                 PA0001785765   Universal Music Corp.
2285   What's It Gonna Be                            PA0000810659   Universal Music Corp.
2286   When I Get Free                               PA0001051889   Universal Music Corp.
2287   When The World Ends                           PA0001046455   Universal Music Corp.
2288   Who Knows                                     PA0001251272   Universal Music Corp.
2289   Who You Are                                   PAu002141251   Universal Music Corp.
2290   Wide Awake                                    PA0001765708   Universal Music Corp.
2291   Wish You Were Here                            PA0001785767   Universal Music Corp.
2292   Words                                         PA0001777098   Universal Music Corp.
2293   Write This Down                               PA0000947848   Universal Music Corp.
2294   Yellow Ledbetter                              PA0000756318   Universal Music Corp.
2295   You                                           PA0001757407   Universal Music Corp.
2296   You Don't Miss Your Water                     PA0000387512   Universal Music Corp.
2297   You Stay With Me                              PA0001302582   Universal Music Corp.
2298   You're Always On My Mind                      PA0000664031   Universal Music Corp.
2299   Beauty And A Beat                             PA0001850375   Universal Music Corp.
                                                     PAu001547996
                                                     PA0000549273
2300   Cream (Version w/o Rap Monologue)             PA0000543529   Universal Music Corp.
2301   Gett Off                                      PA0000535946   Universal Music Corp.
2302   Kiss                                          PA0000284474   Universal Music Corp.
2303   Radar                                         PA0001732673   Universal Music Corp.
2304   Supreme                                       PA0001034208   Universal Music Corp.
2305   U Got The Look                                PA0000339613   Universal Music Corp.
2306   Bringing Out The Elvis                        PA0000955483   Universal Music Publishing AB
2307   Done Stealin'                                 PA0001677401   Universal Music Publishing AB
2308   If My Heart Had Wings                         PA0000976309   Universal Music Publishing AB
2309   Shape Of My Heart                             PA0001039513   Universal Music Publishing AB
2310   What's In It For Me                           PA0000976311   Universal Music Publishing AB
2311   Distractions (Live)                           PA0001263481   Universal Music Publishing Limited
2312   Warriors                                      PA0001898514   Universal Music Publishing Limited
2313   Charlotte Sometimes                           PA0000344066   Universal Music Publishing MGB Limited
2314   Lullaby                                       PA0001073354   Universal Music Publishing MGB Limited
2315   Pavement Cracks                               PA0001105463   Universal Music Publishing MGB Limited
2316   100 Yard Dash                                 PA0001612668   Universal Music Publishing, Inc.
2317   How Come You Don't Call Me                    PA0001316943   Universal Music Publishing, Inc.
2318   Lose My Cool                                  PA0001318280   Universal Music Publishing, Inc.
2319   Love That Girl                                PA0001612668   Universal Music Publishing, Inc.
2320   Out Of Control                                PA0001015243   Universal Music Publishing, Inc.
2321   Sometimes                                     PA0001612668   Universal Music Publishing, Inc.
2322   Signs                                         PA0001193822   Universal Music Publishing, Inc.
2323   This Is The Day                               PA0001277414   Universal/Island Music Limited
2324   Time Is Ticking Out                           PA0001277412   Universal/Island Music Limited
2325   Without You                                   PA0000577490   Universal/MCA Music Publishing Pty. Limited
2326   ¡Viva La Gloria!                              PA0001859360   W.B.M. Music Corp.
                                                     PA0001653856
2327   21 Guns                                       PA0001859360   W.B.M. Music Corp.
2328   After Your Heart                              PA0001603421   W.B.M. Music Corp.
2329   All The Time                                  PA0001059863   W.B.M. Music Corp.
2330   American Eulogy: Mass Hysteria/Modern World   PA0001859360   W.B.M. Music Corp.
2331   American Idiot                                PA0001251385   W.B.M. Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 49 of 71 PageID# 3852


2332   Armatage Shanks                                      PA0000774217   W.B.M. Music Corp.
2333   Bab's Uvula Who?                                     PA0000774217   W.B.M. Music Corp.
2334   Basket Case                                          PA0000713967   W.B.M. Music Corp.
2335   Before The Lobotomy                                  PA0001859360   W.B.M. Music Corp.
2336   Blood, Sex And Booze                                 PA0001022884   W.B.M. Music Corp.
2337   Boulevard Of Broken Dreams                           PA0001251317   W.B.M. Music Corp.
2338   Brat                                                 PA0000774217   W.B.M. Music Corp.
2339   Burnout                                              PA0000713967   W.B.M. Music Corp.
2340   Christian's Inferno                                  PA0001859360   W.B.M. Music Corp.
2341   Chump                                                PA0000713967   W.B.M. Music Corp.
2342   Church On Sunday                                     PA0001022884   W.B.M. Music Corp.
2343   Coming Clean                                         PA0000713967   W.B.M. Music Corp.
2344   Confessions                                          PA0001227181   W.B.M. Music Corp.
2345   East Jesus Nowhere                                   PA0001859360   W.B.M. Music Corp.
2346   Emenius Sleepus                                      PA0000713968   W.B.M. Music Corp.
2347   Friends We Won't Forget                              PA0001800763   W.B.M. Music Corp.
2348   FutureSex/LoveSound                                  PA0001368884   W.B.M. Music Corp.
2349   Geek Stink Breath                                    PA0000774217   W.B.M. Music Corp.
2350   Good Riddance (Time Of Your Life)                    PA0001059866   W.B.M. Music Corp.
2351   Got You Home                                         PA0001343363   W.B.M. Music Corp.
2352   Hitchin' A Ride                                      PA0001059862   W.B.M. Music Corp.
2353   Holiday/Boulevard Of Broken Dreams                   PA0001251317   W.B.M. Music Corp.
2354   Horseshoes And Handgrenades                          PA0001859360   W.B.M. Music Corp.
2355   In The End                                           PA0000713967   W.B.M. Music Corp.
2356   J.A.R. (Jason Andrew Relva)                          PA0000773776   W.B.M. Music Corp.
2357   Jaded                                                PA0000774217   W.B.M. Music Corp.
2358   Jesus Of Suburbia                                    PA0001251310   W.B.M. Music Corp.
2359   King For A Day                                       PA0001059865   W.B.M. Music Corp.
2360   Know Your Enemy                                      PA0001859360   W.B.M. Music Corp.
2361   Last Night On Earth                                  PA0001859360   W.B.M. Music Corp.
2362   Last Of The American Girls                           PA0001859360   W.B.M. Music Corp.
2363   Longview                                             PA0000713967   W.B.M. Music Corp.
2364   Losing My Way                                        PA0001368885   W.B.M. Music Corp.
2365   LoveStoned / I Think She Knows Interlude             PA0001368884   W.B.M. Music Corp.
2366   Lovestoned/I Think She Knows                         PA0001368884   W.B.M. Music Corp.
2367   Maria                                                PA0001062006   W.B.M. Music Corp.
2368   Medley: Sexy Ladies / Let Me Talk to You (Prelude)   PA0001368884   W.B.M. Music Corp.
2369   Minority                                             PA0001022884   W.B.M. Music Corp.
2370   Murder City                                          PA0001859360   W.B.M. Music Corp.
2371   Nice Guys Finish Last                                PA0001059862   W.B.M. Music Corp.
2372   Oklahoma Sky                                         PA0001789998   W.B.M. Music Corp.
2373   Peacemaker                                           PA0001859360   W.B.M. Music Corp.
2374   Poprocks & Coke                                      PA0001062007   W.B.M. Music Corp.
2375   Redundant                                            PA0001059862   W.B.M. Music Corp.
2376   Restless Heart Syndrome                              PA0001859360   W.B.M. Music Corp.
2377   Scream                                               PA0001761672   W.B.M. Music Corp.
2378   Scumbag                                              PA0001070002   W.B.M. Music Corp.
2379   See The Light                                        PA0001859360   W.B.M. Music Corp.
2380   Sexy Ladies                                          PA0001368884   W.B.M. Music Corp.
2381   SexyBack                                             PA0001368818   W.B.M. Music Corp.
2382   She                                                  PA0000713967   W.B.M. Music Corp.
2383   She's A Rebel                                        PA0001251316   W.B.M. Music Corp.
2384   So Hard                                              PA0001375845   W.B.M. Music Corp.
2385   Song Of The Century                                  PA0001859360   W.B.M. Music Corp.
2386   St. Jimmy                                            PA0001251316   W.B.M. Music Corp.
2387   Stuck With Me                                        PA0000774217   W.B.M. Music Corp.
2388   Summer Love                                          PA0001368885   W.B.M. Music Corp.
2389   The Grouch                                           PA0001059862   W.B.M. Music Corp.
2390   The Static Age                                       PA0001859360   W.B.M. Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 50 of 71 PageID# 3853


2391   Throwed                                         PA0001719705   W.B.M. Music Corp.
2392   Waiting                                         PA0001022884   W.B.M. Music Corp.
2393   Wake Me Up When September Ends                  PA0001251317   W.B.M. Music Corp.
2394   Walking Alone                                   PA0001059865   W.B.M. Music Corp.
2395   Walking Contradiction                           PA0000774217   W.B.M. Music Corp.
2396   Warning                                         PA0001022884   W.B.M. Music Corp.
2397   Was It Worth It?                                PA0001603613   W.B.M. Music Corp.
2398   Welcome To Paradise                             PA0000713967   W.B.M. Music Corp.
2399   What Goes Around... Comes Around                PA0001368884   W.B.M. Music Corp.
2400   What Goes Around.../...Comes Around Interlude   PA0001368884   W.B.M. Music Corp.
2401   Where Did He Go                                 PA0001767261   W.B.M. Music Corp.
                                                                      W.B.M. Music Corp. / Warner-Tamerlane
2402 Hardly Breathing                                  PA0001882751   Publishing Corp.
                                                                      W.B.M. Music Corp. / Warner-Tamerlane
2403 I Can Only Imagine                                PA0001778164   Publishing Corp.
                                                                      W.B.M. Music Corp. / Warner-Tamerlane
2404   My Love                                         PA0001368886   Publishing Corp.
2405   Generation                                      PA0001644603   W.B.M. Music Corp. / WB Music Corp.
2406   The End                                         PA0001644615   W.B.M. Music Corp. / WB Music Corp.
2407   When I'm Gone                                   PA0001644615   W.B.M. Music Corp. / WB Music Corp.
2408   2012                                            PA0001842279   Warner-Tamerlane Publishing Corp.
2409   1st Time                                        PA0001347989   Warner-Tamerlane Publishing Corp.
2410   6 Foot 7 Foot                                   PA0001807261   Warner-Tamerlane Publishing Corp.
2411   A Conspiracy                                    PA0000738881   Warner-Tamerlane Publishing Corp.
2412   Abortion                                        PA0001842433   Warner-Tamerlane Publishing Corp.
2413   All Kinds of Kinds                              PA0001789995   Warner-Tamerlane Publishing Corp.
2414   All Of The Lights                               PA0001791088   Warner-Tamerlane Publishing Corp.
2415   All Of The Lights (Interlude)                   PA0001773393   Warner-Tamerlane Publishing Corp.
2416   All Summer Long                                 PA0001643681   Warner-Tamerlane Publishing Corp.
2417   All The Shine                                   PA0001773706   Warner-Tamerlane Publishing Corp.
2418   Almost Lose It                                  PA0001846094   Warner-Tamerlane Publishing Corp.
2419   Already Taken                                   PA0001902781   Warner-Tamerlane Publishing Corp.
2420   American Star                                   PA0001728543   Warner-Tamerlane Publishing Corp.
                                                       PA0001761402
2421   Apple Pie Moonshine                             PA0001917489   Warner-Tamerlane Publishing Corp.
2422   As You Turn Away                                PA0001817433   Warner-Tamerlane Publishing Corp.
2423   Baby Come Home                                  PA0001114113   Warner-Tamerlane Publishing Corp.
2424   Bad Decisions                                   PA0001865868   Warner-Tamerlane Publishing Corp.

2425   Bad Luck Blue Eyes Goodbye                      PA0000577818   Warner-Tamerlane Publishing Corp.
2426   Banjo                                           PA0001853119   Warner-Tamerlane Publishing Corp.
2427   Barry Bonds                                     PA0001861693   Warner-Tamerlane Publishing Corp.
2428   Because Of Your Love                            PA0001249901   Warner-Tamerlane Publishing Corp.
2429   Bending the Rules and Breaking the Law          PA0001694074   Warner-Tamerlane Publishing Corp.
2430   Birdman Interlude                               PA0001814502   Warner-Tamerlane Publishing Corp.
2431   Birthday Song                                   PA0001844437   Warner-Tamerlane Publishing Corp.
                                                       PA0001891174
2432 Black Skinhead                                    PA0001890242   Warner-Tamerlane Publishing Corp.
2433 Blackberry                                        PA0001043932   Warner-Tamerlane Publishing Corp.
2434 Blame Game                                        PA0001784046   Warner-Tamerlane Publishing Corp.
                                                       PA0001855571
2435   Blood On The Leaves                             PA0001921565   Warner-Tamerlane Publishing Corp.
2436   Blue Ocean Floor                                PA0001915504   Warner-Tamerlane Publishing Corp.
2437   Body 2 Body                                     PA0001868401   Warner-Tamerlane Publishing Corp.
2438   Body Ache                                       PA0001917965   Warner-Tamerlane Publishing Corp.
2439   Bottle Poppin'                                  PA0001648776   Warner-Tamerlane Publishing Corp.
2440   Bound 2                                         PA0001921191   Warner-Tamerlane Publishing Corp.
2441   Bravo                                           PA0001778260   Warner-Tamerlane Publishing Corp.
2442   Breathe                                         PA0001349255   Warner-Tamerlane Publishing Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 51 of 71 PageID# 3854


                                      PAu002367443
2443   By Your Side                   PA0000939602   Warner-Tamerlane Publishing Corp.
2444   BYOB                           PA0001648815   Warner-Tamerlane Publishing Corp.
2445   Camouflage                     PA0002001267   Warner-Tamerlane Publishing Corp.
2446   Can You Feel It                PA0001780093   Warner-Tamerlane Publishing Corp.
2447   Candy                          PA0001763960   Warner-Tamerlane Publishing Corp.
2448   Carried Away                   PA0000830048   Warner-Tamerlane Publishing Corp.
2449   Carry Out                      PA0001780010   Warner-Tamerlane Publishing Corp.
2450   Carrying Your Love With Me     PA0000849801   Warner-Tamerlane Publishing Corp.
2451   Changed                        PA0001853120   Warner-Tamerlane Publishing Corp.
2452   Chapter V                      PA0001865863   Warner-Tamerlane Publishing Corp.
2453   Chevy Smile                    PA0001648814   Warner-Tamerlane Publishing Corp.
                                      Eu0000684610
2454 Cigarettes and Coffee            RE0000442404   Warner-Tamerlane Publishing Corp.
2455 Circus                           PA0001622999   Warner-Tamerlane Publishing Corp.
                                      PAu002625389
2456   Cocky                          PA0001114105   Warner-Tamerlane Publishing Corp.
2457   Cold As Stone                  PA0001817040   Warner-Tamerlane Publishing Corp.
2458   Come A Little Closer           PA0001069964   Warner-Tamerlane Publishing Corp.
2459   Come Wake Me Up                PA0001853117   Warner-Tamerlane Publishing Corp.
2460   Compass                        PA0001879179   Warner-Tamerlane Publishing Corp.
2461   Control Myself                 PA0001599521   Warner-Tamerlane Publishing Corp.
2462   Crack                          PA0001811848   Warner-Tamerlane Publishing Corp.
2463   Da Da Da                       PA0001728546   Warner-Tamerlane Publishing Corp.
2464   Dance With Me Tonight          PA0001847635   Warner-Tamerlane Publishing Corp.
2465   Dancin' Away With My Heart     PA0001817030   Warner-Tamerlane Publishing Corp.
2466   Dark As A Dungeon              EP0000097185   Warner-Tamerlane Publishing Corp.
2467   Days Like These                PA0001790666   Warner-Tamerlane Publishing Corp.
                                      PA0000773741
2468   Dear Mama                      PA0000875888   Warner-Tamerlane Publishing Corp.
2469   Dear Old Nicki                 PA0001739207   Warner-Tamerlane Publishing Corp.
2470   Devil In A New Dress           PA0001791337   Warner-Tamerlane Publishing Corp.
2471   Dive In                        PA0001868040   Warner-Tamerlane Publishing Corp.
2472   Don't Be Scared                PA0001931589   Warner-Tamerlane Publishing Corp.
2473   Don't Hold The Wall            PA0001915504   Warner-Tamerlane Publishing Corp.
2474   Don't Play Wit It              PA0001347984   Warner-Tamerlane Publishing Corp.
2475   Don't Tell Me U Love Me        PA0001638755   Warner-Tamerlane Publishing Corp.
2476   Doorbell                       PA0001856251   Warner-Tamerlane Publishing Corp.
2477   Dope Boy Magic                 PA0001347985   Warner-Tamerlane Publishing Corp.
2478   Downtown Girl                  PA0001856129   Warner-Tamerlane Publishing Corp.
2479   Drop The World                 PA0001848752   Warner-Tamerlane Publishing Corp.
2480   Drunk And Hot Girls            PA0001592989   Warner-Tamerlane Publishing Corp.
                                      PAu002607513
2481   Drunk In the Morning           PA0001114114   Warner-Tamerlane Publishing Corp.
2482   Ease Off The Liquor            PA0001780085   Warner-Tamerlane Publishing Corp.
2483   Easy                           PA0001349254   Warner-Tamerlane Publishing Corp.
2484   Every Girl                     PA0001741596   Warner-Tamerlane Publishing Corp.
2485   Extravaganza                   PA0001323666   Warner-Tamerlane Publishing Corp.
2486   Fall Into Me                   PA0001884101   Warner-Tamerlane Publishing Corp.
2487   Fancy                          PA0001852254   Warner-Tamerlane Publishing Corp.
2488   Fast                           PA0001935086   Warner-Tamerlane Publishing Corp.
2489   Fast Cars And Freedom          PA0001268341   Warner-Tamerlane Publishing Corp.
2490   Feng Shui                      PA0001338255   Warner-Tamerlane Publishing Corp.
2491   Fire Fly                       PA0001773710   Warner-Tamerlane Publishing Corp.
2492   Flip Flop                      PA0001347987   Warner-Tamerlane Publishing Corp.
2493   Flowers                        PA0001162294   Warner-Tamerlane Publishing Corp.
                                      PAu002635078
2494 Forever                          PA0001114104   Warner-Tamerlane Publishing Corp.
2495 Forever Unstoppable              PA0001856129   Warner-Tamerlane Publishing Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 52 of 71 PageID# 3855


2496   Forever Yours                  PA0001865870   Warner-Tamerlane Publishing Corp.
2497   Fumble                         PA0001866132   Warner-Tamerlane Publishing Corp.
2498   G.R.I.T.S                      PA0001750920   Warner-Tamerlane Publishing Corp.
2499   Get A Life                     PA0001728548   Warner-Tamerlane Publishing Corp.
2500   Get Some                       PA0001253726   Warner-Tamerlane Publishing Corp.
2501   Getting To Da Money            PA0001648763   Warner-Tamerlane Publishing Corp.
2502   Ghetto Love                    PA0001396265   Warner-Tamerlane Publishing Corp.
2503   Girls Around The World         PA0001677803   Warner-Tamerlane Publishing Corp.
                                      PAu002367443
2504 Go Faster                        PA0000939602   Warner-Tamerlane Publishing Corp.
2505 Go N' Get It                     PA0001808406   Warner-Tamerlane Publishing Corp.
2506 Gonorrhea                        PA0001741928   Warner-Tamerlane Publishing Corp.
                                      PAu002069934
2507   Good Friday                    PA0000812918   Warner-Tamerlane Publishing Corp.
2508   Good Life                      PA0001597235   Warner-Tamerlane Publishing Corp.
2509   Good Times Gone                PA0001103821   Warner-Tamerlane Publishing Corp.
2510   Gorgeous                       PA0001740943   Warner-Tamerlane Publishing Corp.
2511   Got To Get My Heart Back       PA0001603589   Warner-Tamerlane Publishing Corp.
2512   Hail Mary                      PA0001865861   Warner-Tamerlane Publishing Corp.
2513   Halfway to Heaven              PA0001693861   Warner-Tamerlane Publishing Corp.
2514   Hangnail                       PA0001103821   Warner-Tamerlane Publishing Corp.
2515   Harajuku Girls                 PA0001274356   Warner-Tamerlane Publishing Corp.
2516   Hate Sleeping Alone            PA0001997263   Warner-Tamerlane Publishing Corp.
2517   Hear Me Coming                 PA0001347989   Warner-Tamerlane Publishing Corp.
2518   Heart Attack                   PA0001931588   Warner-Tamerlane Publishing Corp.
2519   Hell On Wheels                 PA0001694071   Warner-Tamerlane Publishing Corp.
2520   Hell Yeah                      PA0001648815   Warner-Tamerlane Publishing Corp.
2521   Hello Good Morning             PA0001745034   Warner-Tamerlane Publishing Corp.
2522   Hold My Liquor                 PA0001890241   Warner-Tamerlane Publishing Corp.
2523   Hold Up                        PA0001741949   Warner-Tamerlane Publishing Corp.
2524   Hollywood                      PA0001103822   Warner-Tamerlane Publishing Corp.
2525   Hollywood Divorce              PA0001603423   Warner-Tamerlane Publishing Corp.
2526   How To Hate                    PA0001807231   Warner-Tamerlane Publishing Corp.
2527   How To Love                    PA0001807262   Warner-Tamerlane Publishing Corp.

2528   Hustle Hard                    PA0001808406   Warner-Tamerlane Publishing Corp.
2529   Hustlemania (Skit)             PA0001648764   Warner-Tamerlane Publishing Corp.
2530   HYFR (Hell Ya Fucking Right)   PA0001869936   Warner-Tamerlane Publishing Corp.
2531   Hyyerr                         PA0001679583   Warner-Tamerlane Publishing Corp.
2532   I Ain't Goin' Out Like That    PA0000848472   Warner-Tamerlane Publishing Corp.
2533   I Am Not A Human Being         PA0001741896   Warner-Tamerlane Publishing Corp.
2534   I Can Transform Ya             PA0001744956   Warner-Tamerlane Publishing Corp.
                                      PA0000593349
2535   I Cross My Heart               PA0000643057   Warner-Tamerlane Publishing Corp.
2536   I Get It                       PA0001387419   Warner-Tamerlane Publishing Corp.
2537   I Know You See It              PA0001347990   Warner-Tamerlane Publishing Corp.
2538   I Know You Won't               PA0001644685   Warner-Tamerlane Publishing Corp.
2539   I Like It Like That            PA0001856125   Warner-Tamerlane Publishing Corp.
2540   I Like The View                PA0001807227   Warner-Tamerlane Publishing Corp.
2541   I Melt                         PA0001136262   Warner-Tamerlane Publishing Corp.
2542   I Run To You                   PA0001706945   Warner-Tamerlane Publishing Corp.
2543   I Stand Accused                EP0000329319   Warner-Tamerlane Publishing Corp.
2544   I'll Die For You               PA0001732190   Warner-Tamerlane Publishing Corp.
2545   I'm Him                        PA0001347988   Warner-Tamerlane Publishing Corp.
2546   I'm In It                      PA0001890238   Warner-Tamerlane Publishing Corp.
2547   I'm Single                     PA0001741951   Warner-Tamerlane Publishing Corp.
2548   I'm So Blessed                 PA0001852361   Warner-Tamerlane Publishing Corp.
2549   I'm So Over You                PA0001732191   Warner-Tamerlane Publishing Corp.
2550   I'm The Best                   PA0001739207   Warner-Tamerlane Publishing Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 53 of 71 PageID# 3856


2551   If Drinkin' Don't Kill Me (Her Memory Will)   PA0000102104   Warner-Tamerlane Publishing Corp.
2552   If Today Was Your Last Day                    PA0001622259   Warner-Tamerlane Publishing Corp.
2553   If You Want A Bad Boy                         PA0001971305   Warner-Tamerlane Publishing Corp.
2554   In Case You Didn't Know                       PA0001847635   Warner-Tamerlane Publishing Corp.
2555   Initiation                                    PA0001951618   Warner-Tamerlane Publishing Corp.
2556   Inside Interlewd                              PA0001866129   Warner-Tamerlane Publishing Corp.
2557   Interlude                                     PA0001807226   Warner-Tamerlane Publishing Corp.
2558   Interlude4U                                   PA0001865878   Warner-Tamerlane Publishing Corp.
2559   Intro                                         PA0001807226   Warner-Tamerlane Publishing Corp.
2560   It Did                                        PA0001628194   Warner-Tamerlane Publishing Corp.
2561   It Will Be Me                                 PA0000988177   Warner-Tamerlane Publishing Corp.
2562   It's Five O' Clock Somewhere                  PA0001158580   Warner-Tamerlane Publishing Corp.
2563   It's Good                                     PA0001842432   Warner-Tamerlane Publishing Corp.
2564   It's Not Over                                 PA0001349172   Warner-Tamerlane Publishing Corp.
2565   Jesus For A Day                               PA0001157410   Warner-Tamerlane Publishing Corp.
2566   Johnny Cash                                   PA0001292991   Warner-Tamerlane Publishing Corp.
2567   Just A Kiss                                   PA0001817035   Warner-Tamerlane Publishing Corp.
2568   Just For                                      PA0001103819   Warner-Tamerlane Publishing Corp.
2569   Keep Me From Loving You                       PA0001641540   Warner-Tamerlane Publishing Corp.
2570   Keep The Girl                                 PA0001935083   Warner-Tamerlane Publishing Corp.
2571   Keep You With Me                              PA0001856129   Warner-Tamerlane Publishing Corp.
                                                     PAu002367443
2572   Kickin' My Heart Around                       PA0000939602   Warner-Tamerlane Publishing Corp.
2573   Knock It Out                                  PA0001347991   Warner-Tamerlane Publishing Corp.
2574   Knock You Down                                PA0001767248   Warner-Tamerlane Publishing Corp.
2575   Ladies Go Wild                                PA0001846093   Warner-Tamerlane Publishing Corp.
                                                     PAu002607508
2576   Lay It On Me                                  PA0001114110   Warner-Tamerlane Publishing Corp.
2577   LES                                           PA0001773586   Warner-Tamerlane Publishing Corp.
2578   Let It Rock                                   PA0001624274   Warner-Tamerlane Publishing Corp.
2579   Let The Beat Build                            PA0001621374   Warner-Tamerlane Publishing Corp.
2580   Let The Groove Get In                         PA0001915504   Warner-Tamerlane Publishing Corp.
2581   Let's Make Love                               PA0000988178   Warner-Tamerlane Publishing Corp.
2582   Lifeline                                      PA0001671748   Warner-Tamerlane Publishing Corp.
2583   Like We Never Loved At All                    PA0001290857   Warner-Tamerlane Publishing Corp.
2584   Linger                                        PA0000608834   Warner-Tamerlane Publishing Corp.
2585   Lollipop                                      PA0001619781   Warner-Tamerlane Publishing Corp.
                                                     PAu002635077
2586   Lonely Road Of Faith                          PA0001114106   Warner-Tamerlane Publishing Corp.
2587   Look At Me Now                                PA0001921210   Warner-Tamerlane Publishing Corp.
2588   Lookin' At You                                PA0001263491   Warner-Tamerlane Publishing Corp.
2589   Love Faces                                    PA0001856243   Warner-Tamerlane Publishing Corp.
2590   Love I've Found In You                        PA0001817038   Warner-Tamerlane Publishing Corp.
2591   Love In This Club, Part II                    PA0001690182   Warner-Tamerlane Publishing Corp.
2592   Made To Be Together                           PA0001856238   Warner-Tamerlane Publishing Corp.
2593   Main Title (From "Star Wars")                 PA0000062943   Warner-Tamerlane Publishing Corp.
2594   Make Me Proud                                 PA0001869946   Warner-Tamerlane Publishing Corp.
2595   Mama's Broken Heart                           PA0001790000   Warner-Tamerlane Publishing Corp.
2596   Marvin & Chardonnay                           PA0001780731   Warner-Tamerlane Publishing Corp.
2597   Medicated                                     PA0001952869   Warner-Tamerlane Publishing Corp.
2598   MegaMan                                       PA0001807233   Warner-Tamerlane Publishing Corp.
2599   Memory Lane                                   PA0001868403   Warner-Tamerlane Publishing Corp.
2600   Mercy.1                                       PA0001913931   Warner-Tamerlane Publishing Corp.
                                                     PAu002607511
2601   Midnight Train To Memphis                     PA0001114112   Warner-Tamerlane Publishing Corp.
2602   Miss Me                                       PA0001728552   Warner-Tamerlane Publishing Corp.
2603   Moment 4 Life                                 PA0001739210   Warner-Tamerlane Publishing Corp.
2604   Momma                                         PA0001648755   Warner-Tamerlane Publishing Corp.
2605   Money Bought                                  PA0001103822   Warner-Tamerlane Publishing Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 54 of 71 PageID# 3857


2606   My Kinda Party                 PA0001750920   Warner-Tamerlane Publishing Corp.
2607   Never Again                    PA0001819832   Warner-Tamerlane Publishing Corp.
2608   Never Ever                     PA0001659049   Warner-Tamerlane Publishing Corp.
2609   New Joc City - Intro           PA0001347982   Warner-Tamerlane Publishing Corp.
2610   New Slaves                     PA0001890237   Warner-Tamerlane Publishing Corp.
2611   Nightmares Of The Bottom       PA0001915461   Warner-Tamerlane Publishing Corp.
2612   No                             PA0001628202   Warner-Tamerlane Publishing Corp.
2613   Not Over You                   PA0001763962   Warner-Tamerlane Publishing Corp.
2614   On Fire                        PA0001848480   Warner-Tamerlane Publishing Corp.
2615   On Sight                       PA0001890235   Warner-Tamerlane Publishing Corp.
2616   One Hell Of An Amen            PA0001971314   Warner-Tamerlane Publishing Corp.
2617   One Way Trip                   PA0001728549   Warner-Tamerlane Publishing Corp.
2618   One, Two Step                  PA0001263489   Warner-Tamerlane Publishing Corp.
                                      PAu002367443
2619   Only A Fool                    PA0000939602   Warner-Tamerlane Publishing Corp.
2620   Outro                          PA0001807226   Warner-Tamerlane Publishing Corp.
2621   Outside                        PA0001773713   Warner-Tamerlane Publishing Corp.
2622   Own It                         PA0001891427   Warner-Tamerlane Publishing Corp.
                                      PA0000159305
2623   P.Y.T. (Pretty Young Thing)    PA0000193603   Warner-Tamerlane Publishing Corp.
2624   Paint This House               PA0001882750   Warner-Tamerlane Publishing Corp.
2625   Pak Man                        PA0001648771   Warner-Tamerlane Publishing Corp.
2626   Panic Prone                    PA0001253726   Warner-Tamerlane Publishing Corp.
2627   Panty Wetter                   PA0001865865   Warner-Tamerlane Publishing Corp.
2628   Paper Scissors Rock            PA0001866592   Warner-Tamerlane Publishing Corp.
2629   Paradice                       PA0001728547   Warner-Tamerlane Publishing Corp.
2630   Patron                         PA0001347986   Warner-Tamerlane Publishing Corp.
2631   Payphone                       PA0001849242   Warner-Tamerlane Publishing Corp.
2632   Phone Home                     PA0001621245   Warner-Tamerlane Publishing Corp.
2633   Pick Up The Phone              PA0001263490   Warner-Tamerlane Publishing Corp.
2634   Picture Perfect                PA0001347992   Warner-Tamerlane Publishing Corp.
2635   Play Your Cards                PA0001648743   Warner-Tamerlane Publishing Corp.
2636   Player's Prayer                PA0001387429   Warner-Tamerlane Publishing Corp.
2637   Playin' Hard                   PA0001866123   Warner-Tamerlane Publishing Corp.
2638   Please Return My Call          PA0001771885   Warner-Tamerlane Publishing Corp.
2639   Pocahontas Proud               PA0001227155   Warner-Tamerlane Publishing Corp.
2640   Pop That                       PA0001861940   Warner-Tamerlane Publishing Corp.
2641   Popular                        PA0001741903   Warner-Tamerlane Publishing Corp.
2642   Prayin' For Daylight           PA0000978701   Warner-Tamerlane Publishing Corp.
2643   President Carter               PA0001807235   Warner-Tamerlane Publishing Corp.
2644   Pretty Girl's Lie              PA0001865867   Warner-Tamerlane Publishing Corp.
2645   Prom Queen                     PA0001728544   Warner-Tamerlane Publishing Corp.
2646   Pusher Love Girl               PA0001915504   Warner-Tamerlane Publishing Corp.
2647   Queen Of Hearts                PA0001742580   Warner-Tamerlane Publishing Corp.
2648   Radiation                      PA0001763960   Warner-Tamerlane Publishing Corp.
2649   Radio                          PA0001630369   Warner-Tamerlane Publishing Corp.
2650   Release                        PA0001761877   Warner-Tamerlane Publishing Corp.
2651   Rest Of Our Life               PA0001896429   Warner-Tamerlane Publishing Corp.
2652   Right Above It                 PA0001741926   Warner-Tamerlane Publishing Corp.
2653   Right In Front Of You          PA0001102062   Warner-Tamerlane Publishing Corp.
2654   Right One Time                 PA0001853122   Warner-Tamerlane Publishing Corp.
2655   Rise Above                     PA0001951621   Warner-Tamerlane Publishing Corp.
2656   Run Every Time                 PA0001763961   Warner-Tamerlane Publishing Corp.
2657   Salvation                      PA0000791575   Warner-Tamerlane Publishing Corp.
2658   Say Something                  PA0001728554   Warner-Tamerlane Publishing Corp.
2659   See Me Now                     PA0001865581   Warner-Tamerlane Publishing Corp.
2660   See You In My Nightmares       PA0001643088   Warner-Tamerlane Publishing Corp.
2661   See You When I See You         PA0001790669   Warner-Tamerlane Publishing Corp.
2662   Session One                    PA0001848890   Warner-Tamerlane Publishing Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 55 of 71 PageID# 3858


2663   Sex In The Lounge                    PA0001842417   Warner-Tamerlane Publishing Corp.
2664   Shattered Glass                      PA0001632385   Warner-Tamerlane Publishing Corp.
2665   She Don't Have to Know               PA0001299028   Warner-Tamerlane Publishing Corp.
2666   She Talks To Angels                  PA0000532894   Warner-Tamerlane Publishing Corp.
2667   She Will                             PA0001807232   Warner-Tamerlane Publishing Corp.
2668   Shine                                PA0001778259   Warner-Tamerlane Publishing Corp.
2669   Shoot Me Down                        PA0001915522   Warner-Tamerlane Publishing Corp.
2670   Shut It Down                         PA0001870871   Warner-Tamerlane Publishing Corp.
2671   Simply Amazing                       PA0001868036   Warner-Tamerlane Publishing Corp.
2672   Skeletons                            PA0001789847   Warner-Tamerlane Publishing Corp.
2673   Ski Mask Way                         PA0001281578   Warner-Tamerlane Publishing Corp.
2674   So Special                           PA0001807229   Warner-Tamerlane Publishing Corp.
2675   Somewhere Love Remains               PA0001817433   Warner-Tamerlane Publishing Corp.
2676   Spaceship Coupe                      PA0001915506   Warner-Tamerlane Publishing Corp.
2677   Spell It Out                         PA0001763961   Warner-Tamerlane Publishing Corp.
2678   St. Elsewhere                        PA0001338251   Warner-Tamerlane Publishing Corp.
2679   Stealing                             PA0001763960   Warner-Tamerlane Publishing Corp.
                                            PAu001613582
2680   Sting Me                             PA0000577821   Warner-Tamerlane Publishing Corp.
2681   Stop, Look, Listen (To Your Heart)   EP0000286226   Warner-Tamerlane Publishing Corp.
2682   Straight Jacket Fashion              PA0001387418   Warner-Tamerlane Publishing Corp.
2683   Straight Up                          PA0001808141   Warner-Tamerlane Publishing Corp.
2684   Strawberry Bubblegum                 PA0001915506   Warner-Tamerlane Publishing Corp.
2685   StreetLove                           PA0001387433   Warner-Tamerlane Publishing Corp.
2686   Summon The Heroes                    PA0000844744   Warner-Tamerlane Publishing Corp.
2687   Sunrise                              PA0001773580   Warner-Tamerlane Publishing Corp.
2688   Sunshine & Summertime                PA0001290858   Warner-Tamerlane Publishing Corp.
2689   Sweeter                              PA0001763962   Warner-Tamerlane Publishing Corp.
2690   Take It Outside                      PA0001694081   Warner-Tamerlane Publishing Corp.
2691   Take You Home                        PA0001387431   Warner-Tamerlane Publishing Corp.
2692   Tapout                               PA0001976125   Warner-Tamerlane Publishing Corp.
2693   Tattoo Of My Name                    PA0001896737   Warner-Tamerlane Publishing Corp.
2694   Tattoos On This Town                 PA0001790667   Warner-Tamerlane Publishing Corp.
2695   Teach Me How To Dougie               PA0001744864   Warner-Tamerlane Publishing Corp.
2696   Tell Somebody                        PA0001842284   Warner-Tamerlane Publishing Corp.
2697   Texas Was You                        PA0001790669   Warner-Tamerlane Publishing Corp.
2698   That Girl                            PA0001915505   Warner-Tamerlane Publishing Corp.
2699   That Power                           PA0001773578   Warner-Tamerlane Publishing Corp.
2700   The Boogie Monster                   PA0001338253   Warner-Tamerlane Publishing Corp.
2701   The Clincher                         PA0001253725   Warner-Tamerlane Publishing Corp.
2702   The Fad                              PA0001387418   Warner-Tamerlane Publishing Corp.
2703   The Night Before (Life Goes On)      PA0001302091   Warner-Tamerlane Publishing Corp.
2704   The Price Is Wrong                   PA0001728550   Warner-Tamerlane Publishing Corp.
2705   The Real Her                         PA0001869994   Warner-Tamerlane Publishing Corp.
2706   Them Boys                            PA0001693846   Warner-Tamerlane Publishing Corp.
2707   This Song Is About You               PA0001847635   Warner-Tamerlane Publishing Corp.
                                            PAu000613584
2708   Thorn In My Pride                    PA0000577819   Warner-Tamerlane Publishing Corp.
2709   Thug Style                           PA0001263491   Warner-Tamerlane Publishing Corp.
2710   Till I Die                           PA0001842278   Warner-Tamerlane Publishing Corp.
2711   Time                                 PA0001760169   Warner-Tamerlane Publishing Corp.
2712   Tomorrow In The Bottle               PA0001780008   Warner-Tamerlane Publishing Corp.
2713   Too Bad                              PA0001103820   Warner-Tamerlane Publishing Corp.
2714   Touch The Sky                        PA0001299042   Warner-Tamerlane Publishing Corp.
2715   Transformer                          PA0001338256   Warner-Tamerlane Publishing Corp.
2716   True                                 PA0000895879   Warner-Tamerlane Publishing Corp.
2717   Trumpet Lights                       PA0001842283   Warner-Tamerlane Publishing Corp.
2718   Tunnel Vision                        PA0001915506   Warner-Tamerlane Publishing Corp.
2719   Turnin Me On                         PA0001881520   Warner-Tamerlane Publishing Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 56 of 71 PageID# 3859


2720   Two Shots                                    PA0001842435   Warner-Tamerlane Publishing Corp.
2721   Under Ground Kings                           PA0001808381   Warner-Tamerlane Publishing Corp.
2722   Up Up And Away                               PA0001997140   Warner-Tamerlane Publishing Corp.
2723   Valentine                                    PA0001387428   Warner-Tamerlane Publishing Corp.
2724   Vitamin R (Leading Us Along)                 PA0001253726   Warner-Tamerlane Publishing Corp.
2725   Wait A Minute                                PA0001697038   Warner-Tamerlane Publishing Corp.
2726   Waitin' On a Woman                           PA0001288292   Warner-Tamerlane Publishing Corp.
2727   Walking On The Moon                          PA0001893004   Warner-Tamerlane Publishing Corp.
2728   Wanted You More                              PA0001817205   Warner-Tamerlane Publishing Corp.
2729   Wasted                                       PA0001302090   Warner-Tamerlane Publishing Corp.
2730   Watch n' Learn                               PA0001842405   Warner-Tamerlane Publishing Corp.
                                                    Pau002607518
2731   WCSR                                         PA0001114103   Warner-Tamerlane Publishing Corp.
2732   We Been On                                   PA0001995834   Warner-Tamerlane Publishing Corp.
2733   We Belong To The Music                       PA0001780088   Warner-Tamerlane Publishing Corp.
2734   We'll Be Fine                                PA0001869942   Warner-Tamerlane Publishing Corp.
2735   Well Enough Alone                            PA0001387417   Warner-Tamerlane Publishing Corp.
2736   What Happened                                PA0001227154   Warner-Tamerlane Publishing Corp.
                                                    PAu002625391
2737   What I Learned Out On The Road               PA0001114109   Warner-Tamerlane Publishing Corp.
2738   What You Wanna Do                            PA0001387432   Warner-Tamerlane Publishing Corp.
2739   Whatever                                     PA0001856129   Warner-Tamerlane Publishing Corp.
2740   When I Think About Cheatin'                  PA0001227155   Warner-Tamerlane Publishing Corp.
2741   When It Rains                                PA0001227155   Warner-Tamerlane Publishing Corp.
2742   When U Love Someone                          PA0001638755   Warner-Tamerlane Publishing Corp.
2743   When You Were Mine                           PA0001817032   Warner-Tamerlane Publishing Corp.
2744   Where Do I Hide                              PA0001103821   Warner-Tamerlane Publishing Corp.
2745   Where You Are                                PA0001763960   Warner-Tamerlane Publishing Corp.
2746   Wide Open                                    PA0001935080   Warner-Tamerlane Publishing Corp.
2747   Wild Ones                                    PA0001883945   Warner-Tamerlane Publishing Corp.
2748   Wind Beneath My Wings / He Hawai`i Au        PA0000154386   Warner-Tamerlane Publishing Corp.
2749   Wipe Your Eyes                               PA0001811795   Warner-Tamerlane Publishing Corp.
2750   Wiser Time                                   PA0000738881   Warner-Tamerlane Publishing Corp.
2751   Wish You Would                               PA0001660102   Warner-Tamerlane Publishing Corp.
2752   Woke Up This Morning                         PA0001103820   Warner-Tamerlane Publishing Corp.
2753   Work Hard, Play Hard                         PA0001951615   Warner-Tamerlane Publishing Corp.
2754   Wut We Doin?                                 PA0001846684   Warner-Tamerlane Publishing Corp.
2755   You (Edited)                                 PA0001387424   Warner-Tamerlane Publishing Corp.
2756   You Are Everything                           EP0000291953   Warner-Tamerlane Publishing Corp.
2757   You Know Where I'm At                        PA0001763960   Warner-Tamerlane Publishing Corp.
                                                    PAu002607516
2758   You Never Met A Motherf**Ker Quite Like Me   PA0001114102   Warner-Tamerlane Publishing Corp.
2759   You Will Be Mine                             PAu001966658   Warner-Tamerlane Publishing Corp.
2760   Yuck!                                        PA0001846689   Warner-Tamerlane Publishing Corp.
2761   Zombie                                       PA0000734574   Warner-Tamerlane Publishing Corp.
                                                                   Warner-Tamerlane Publishing Corp. /
2762 Better In The Long Run                         PA0001790002   Warner/Chappell Music, Inc.
                                                                   Warner-Tamerlane Publishing Corp. / WB Music
2763 No Lie                                         PA0001846688   Corp.
                                                                   Warner-Tamerlane Publishing Corp. / WB Music
2764 Outlaw                                         PA0000754054   Corp.
                                                                   Warner-Tamerlane Publishing Corp. / WB Music
2765 Outta Control                                  PA0001298486   Corp.
                                                                   Warner-Tamerlane Publishing Corp. / WB Music
2766 Beautiful                                      PA0001868404   Corp.
2767 1 Mo Time                                      PA0001765676   Warner/Chappell Music, Inc.

2768 American Saturday Night                        PA0001674346   Warner/Chappell Music, Inc.
2769 Bouquet of Roses                               EP0000027412   Warner/Chappell Music, Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 57 of 71 PageID# 3860


2770 California Waiting                  PA0001204543   Warner/Chappell Music, Inc.
                                         EU0000753361
2771 Casey Jones                         RE0000515038   Warner/Chappell Music, Inc.
2772 Catch All The Fish                  PA0001644207   Warner/Chappell Music, Inc.
2773 Closer                              PA0001204538   Warner/Chappell Music, Inc.
                                         Eu0000322794
                                         RE0000084677
                                         EP0000094728
2774 Cry Me a River                      RE0000152354   Warner/Chappell Music, Inc.
                                         Eu0000548552
2775 Don't Take Your Guns to Town        RE0000283032   Warner/Chappell Music, Inc.
2776 Faithful                            PA0001299024   Warner/Chappell Music, Inc.
                                         Eu0000571483
2777 Five Feet High and Rising           RE0000320846   Warner/Chappell Music, Inc.
                                         Eu0000545553
2778   Frankie's Man Johnny              RE0000283029   Warner/Chappell Music, Inc.
2779   Friday                            PA0001765676   Warner/Chappell Music, Inc.
2780   Genius                            PA0001204546   Warner/Chappell Music, Inc.
2781   Happy Alone                       PA0001204539   Warner/Chappell Music, Inc.
2782   Holy Roller Novocaine             PA0001204548   Warner/Chappell Music, Inc.
2783   I Am The Club                     PA0001765676   Warner/Chappell Music, Inc.
                                         Eu0000541378
2784   I Still Miss Someone              RE0000283809   Warner/Chappell Music, Inc.
2785   Jesus, Take The Wheel             PA0001339680   Warner/Chappell Music, Inc.
2786   Joe's Head                        PA0001204541   Warner/Chappell Music, Inc.
2787   Just A Dream                      PA0001742365   Warner/Chappell Music, Inc.
2788   Let's Take A Ride                 PA0001133272   Warner/Chappell Music, Inc.
2789   Little Miss Strange               Eu0000081092   Warner/Chappell Music, Inc.
2790   Losing You                        PA0001637010   Warner/Chappell Music, Inc.
2791   Molly's Chambers                  PA0001204545   Warner/Chappell Music, Inc.
2792   My Funny Valentine                EP0000061055   Warner/Chappell Music, Inc.
2793   Nothin' Else                      PA0001133267   Warner/Chappell Music, Inc.
2794   Pick a Bale O' Cotton             PA0000736399   Warner/Chappell Music, Inc.
                                         Eu0000548553
2795   Pickin' Time                      RE0000276205   Warner/Chappell Music, Inc.
2796   Position Of Power                 PA0001868739   Warner/Chappell Music, Inc.
2797   Red Morning Light                 PA0001204538   Warner/Chappell Music, Inc.
2798   Rewind                            PA0001969112   Warner/Chappell Music, Inc.
2799   She's So Fine                     Eu0000031444   Warner/Chappell Music, Inc.
2800   So Amazing                        PA0001868740   Warner/Chappell Music, Inc.
2801   Spiral Staircase                  PA0001204544   Warner/Chappell Music, Inc.
2802   Stand                             PA0001345399   Warner/Chappell Music, Inc.
2803   Take Care                         PA0001841723   Warner/Chappell Music, Inc.
2804   Take It From Here                 PA0001133263   Warner/Chappell Music, Inc.
2805   Talk About Our Love               PA0001281568   Warner/Chappell Music, Inc.
                                         Eu0000684114
2806 Tennessee Flat Top Box              RE0000428313   Warner/Chappell Music, Inc.
                                         Eu0000753362
2807 The Legend Of John Henry's Hammer   RE0000519119   Warner/Chappell Music, Inc.
2808 Then                                PA0001703715   Warner/Chappell Music, Inc.
2809 Trani                               PA0001204542   Warner/Chappell Music, Inc.
                                         Eu0000805018
2810 Understand Your Man                 RE0000568246   Warner/Chappell Music, Inc.
2811 Wasted Time                         PA0001204540   Warner/Chappell Music, Inc.
                                         Eu0000824378
2812   Wreck of the Old 97               RE0000575401   Warner/Chappell Music, Inc.
2813   You Look So Good In Love          PAu000502409   Warner/Chappell Music, Inc.
2814   (Kissed You) Good Night           PA0001840707   WB Music Corp.
2815   (Oh No) What You Got              PA0001149533   WB Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 58 of 71 PageID# 3861


2816   (One Of Those) Crazy Girls     PA0001854435   WB Music Corp.
2817   ***Flawless                    PA0001918122   WB Music Corp.
2818   1+1                            PA0001861929   WB Music Corp.
2819   A Welcome Burden               PA0001059185   WB Music Corp.
                                      Eu0000655755
2820   Achilles Last Stand            RE0000895725   WB Music Corp.
2821   Addicted                       PA0001084656   WB Music Corp.
2822   Afrodisiac                     PA0001236712   WB Music Corp.
2823   All Her Love                   PA0001087582   WB Music Corp.
2824   All I Ask For                  PA0001146376   WB Music Corp.
2825   All I Wanted                   PA0001676908   WB Music Corp.
2826   All In The Name Of...          PA0000354504   WB Music Corp.
2827   All My Love                    PA0000078104   WB Music Corp.
2828   All Night Long                 PA0001741514   WB Music Corp.
2829   All Over The Road              PA0001859563   WB Music Corp.
2830   Already Gone                   PA0001249431   WB Music Corp.
2831   Anklebiters                    PA0001854436   WB Music Corp.
2832   Announcement                   PA0001656977   WB Music Corp.
                                      PA0001352640
2833   Avarice                        PA0001296201   WB Music Corp.
2834   Aw Naw                         PA0001887674   WB Music Corp.
2835   Awaken                         PA0001111236   WB Music Corp.
2836   Babe I'm Gonna Leave You       EP0000256803   WB Music Corp.
2837   Baby You Belong                PA0001147137   WB Music Corp.
2838   Back To School (Mini Maggit)   PA0001033072   WB Music Corp.
2839   Bad Boy Boogie                 PA0000354502   WB Music Corp.
2840   Bad News                       PA0001633768   WB Music Corp.
2841   bang bang bang                 PA0001750215   WB Music Corp.
2842   Basement                       PA0001075310   WB Music Corp.
2843   Battle-axe                     PA0001157470   WB Music Corp.
2844   BBC                            PA0001858826   WB Music Corp.
2845   Be Alone                       PA0001854435   WB Music Corp.
2846   Be Quiet And Drive             PA0000870906   WB Music Corp.
2847   Believe                        PA0001111236   WB Music Corp.
2848   Berzerk                        PA0001863184   WB Music Corp.
2849   Best Thing I Never Had         PA0001752857   WB Music Corp.
2850   Betty's a Bombshell            PA0001762863   WB Music Corp.
2851   Beware                         PA0001373477   WB Music Corp.
                                      PA0001080612
2852 Big Pimpin'/Papercut             PA0001937229   WB Music Corp.
2853 Birthday Cake                    PA0001841920   WB Music Corp.
2854 Birthmark                        PA0000776635   WB Music Corp.
                                      EU0000301138
2855   Black Dog                      RE0000820347   WB Music Corp.
2856   Black Moon                     PA0001336033   WB Music Corp.
2857   Bliss                          PA0001741512   WB Music Corp.
2858   Blood Brothers                 PA0001870874   WB Music Corp.
2859   Blue Clear Sky                 PA0000828422   WB Music Corp.
2860   Bored                          PA0000776635   WB Music Corp.
2861   Born For This                  PA0001595081   WB Music Corp.
                                      PA0001225978
2862   Bottom                         PA0001204553   WB Music Corp.
2863   Bound                          PA0001111236   WB Music Corp.
2864   Breath                         PA0001111236   WB Music Corp.
2865   Brick By Boring Brick          PA0001676905   WB Music Corp.
                                      PA0001311759
2866 Bring Me Down                    PA0001075311   WB Music Corp.
2867 Bring The Noize                  PA0001862990   WB Music Corp.
2868 Broken Glass                     PA0001335215   WB Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 59 of 71 PageID# 3862


2869   Brokenhearted                              PA0000757404   WB Music Corp.
2870   Brooklyn                                   PA0001335215   WB Music Corp.
2871   Buried Alive Interlude                     PA0001869935   WB Music Corp.
2872   Business                                   PA0001118664   WB Music Corp.
2873   California Gurls                           PA0001753646   WB Music Corp.
2874   Careful                                    PA0001676905   WB Music Corp.
2875   Carousel                                   PA0001335214   WB Music Corp.
2876   Change (In The House Of Flies)             PA0001029983   WB Music Corp.
2877   Change My Mind                             PA0001204552   WB Music Corp.
2878   Chasin' That Neon Rainbow                  PA0000458323   WB Music Corp.
2879   Chattahoochee                              PA0000587430   WB Music Corp.
2880   Check On It                                PA0001163316   WB Music Corp.
2881   Cherry Waves                               PA0001373477   WB Music Corp.
2882   Children Of The Korn                       PA0001058922   WB Music Corp.
2883   Chloe                                      PA0001762863   WB Music Corp.
2884   Circle The Drain                           PA0001753641   WB Music Corp.
2885   Clique                                     PA0001913932   WB Music Corp.
2886   Close Your Eyes and Count to Ten           PA0001762863   WB Music Corp.
2887   Closure                                    PA0001859504   WB Music Corp.
2888   Cloud 9                                    PA0001262375   WB Music Corp.
2889   Clumsy                                     PA0001165468   WB Music Corp.
2890   Coffee                                     PA0001779668   WB Music Corp.
                                                  PA0001397703
2891 Colours                                      PA0001762865   WB Music Corp.
                                                  PA0001373477
2892   Combat                                     PA0001373482   WB Music Corp.
2893   Come As You Are                            PA0001236710   WB Music Corp.
2894   Come Rain or Come Shine                    EP0000001893   WB Music Corp.
2895   Comfortable Liar                           PA0001859610   WB Music Corp.
2896   Communication Breakdown                    EP0000256801   WB Music Corp.
2897   Conflict                                   PA0001000622   WB Music Corp.
2898   Countdown                                  PA0001861897   WB Music Corp.
2899   Crash My Party                             PA0001870878   WB Music Corp.
2900   Crazy                                      PA0001251376   WB Music Corp.
2901   Crenshaw Punch / I'll Throw Rocks At You   PA0001336034   WB Music Corp.
2902   Criminal                                   PA0001697247   WB Music Corp.
2903   Cruel and Beautiful World                  PA0001762863   WB Music Corp.
2904   crushcrushcrush                            PA0001595045   WB Music Corp.
2905   Cry Me A River                             PA0001266147   WB Music Corp.
2906   D'yer Mak'er                               Eu0000402445   WB Music Corp.
2907   Dai The Flu                                PA0000870906   WB Music Corp.
2908   Damage                                     PA0001395679   WB Music Corp.
2909   Dance For You                              PA0002096977   WB Music Corp.
2910   Dance Real Slow                            PA0001859563   WB Music Corp.
2911   Dancing On Glass                           PA0000354501   WB Music Corp.
2912   Dangerously In Love                        PA0000954078   WB Music Corp.
2913   Daydreaming                                PA0001854435   WB Music Corp.
2914   Daylight                                   PA0001849227   WB Music Corp.
2915   Dazed And Confused                         EP0000256809   WB Music Corp.
2916   Dead                                       PA0001741514   WB Music Corp.
2917   Deathblow                                  PA0001157470   WB Music Corp.
2918   Decadence                                  PA0001296200   WB Music Corp.
2919   Deceiver                                   PA0001697227   WB Music Corp.
2920   Dehumanized                                PA0001224644   WB Music Corp.
2921   Deify                                      PA0001296199   WB Music Corp.
2922   Devour                                     PA0001111236   WB Music Corp.
2923   Digital Bath                               PA0001029983   WB Music Corp.
2924   Dirt Off Your Shoulder/Lying From You      PA0001937215   WB Music Corp.
2925   Divide                                     PA0001697247   WB Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 60 of 71 PageID# 3863


2926   Don't Rock The Jukebox                   PA0000525633   WB Music Corp.
2927   Don't Wake Me Up                         PA0001842282   WB Music Corp.
2928   Don't Wanna Think About You              PA0001238984   WB Music Corp.
2929   Dopefiend's Diner                        PA0001696337   WB Music Corp.
2930   Double Bubble Trouble                    PA0001919079   WB Music Corp.
2931   Down With The Sickness                   PA0001000622   WB Music Corp.
2932   Dr Feelgood                              PA0000440229   WB Music Corp.
2933   Dressin' Up                              PA0001816541   WB Music Corp.
2934   Drift And Die                            PA0001075312   WB Music Corp.
2935   Drive Slow                               PA0001310079   WB Music Corp.
2936   Droppin' Plates                          PA0001000622   WB Music Corp.
2937   Drumming Song                            PA0001892793   WB Music Corp.
2938   E.T.                                     PA0001753644   WB Music Corp.
2939   Elevator                                 PA0001647059   WB Music Corp.
2940   Emergency                                PA0001305589   WB Music Corp.
2941   End Of Time                              PA0001861922   WB Music Corp.
2942   Enough                                   PA0001697242   WB Music Corp.
2943   Entombed                                 PA0001849262   WB Music Corp.
2944   Everything                               PA0001335214   WB Music Corp.
2945   Everytime                                PA0001251376   WB Music Corp.
2946   Extremely Blessed                        PA0001846687   WB Music Corp.
2947   F*ckwithmeyouknowigotit                  PA0001858846   WB Music Corp.
2948   Facade                                   PA0001697247   WB Music Corp.
2949   Fall                                     PA0001884084   WB Music Corp.
2950   Fast In My Car                           PA0001854436   WB Music Corp.
2951   Fear                                     PA0001000622   WB Music Corp.
2952   Feeling Sorry                            PA0001676906   WB Music Corp.
2953   Fences                                   PA0001595053   WB Music Corp.
2954   Finally                                  PA0001236713   WB Music Corp.
2955   Fireal                                   PA0000776635   WB Music Corp.
2956   Firework                                 PA0001753920   WB Music Corp.
2957   Five Years Dead                          PA0000332227   WB Music Corp.
2958   Focus                                    PA0001236716   WB Music Corp.
2959   For A Pessimist, I'm Pretty Optimistic   PA0001595045   WB Music Corp.
2960   For My Dawgs                             PA0001847144   WB Music Corp.
2961   Forfeit                                  PA0001859504   WB Music Corp.
                                                PA0001352640
2962   Forgiven                                 PA0001296201   WB Music Corp.
2963   Freak Of The World                       PA0001225980   WB Music Corp.
2964   Fu-Gee-La                                PA0000794856   WB Music Corp.
2965   Future                                   PA0001854435   WB Music Corp.
2966   Gauze                                    PA0001849262   WB Music Corp.
2967   Get Your Money Up                        PA0001881522   WB Music Corp.
2968   Girls, Girls, Girls                      PA0000342182   WB Music Corp.
2969   Gladiator                                PA0001731495   WB Music Corp.
2970   Go                                       PA0001302099   WB Music Corp.
2971   God Must Hate Me                         PA0001084657   WB Music Corp.
2972   God Of The Mind                          PA0001045439   WB Music Corp.
2973   Good Times Bad Times                     EP0000256802   WB Music Corp.
2974   Goon Squad                               PA0001849262   WB Music Corp.
2975   Gorilla                                  PA0001869823   WB Music Corp.
2976   Graphic Nature                           PA0001849262   WB Music Corp.
2977   Grow Up                                  PA0001854435   WB Music Corp.
2978   Guarded                                  PA0001296198   WB Music Corp.
2979   Gunz Come Out                            PA0001281577   WB Music Corp.
2980   Hallelujah                               PA0001595045   WB Music Corp.
2981   Hard                                     PA0001711867   WB Music Corp.
2982   Hate                                     PA0001711046   WB Music Corp.
2983   Hate To See Your Heart Break             PA0001854435   WB Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 61 of 71 PageID# 3864


2984   Haunted                                PA0001697242   WB Music Corp.
2985   Have You Seen Her                      PA0001087579   WB Music Corp.
2986   He Won't Hurt You                      PA0001087585   WB Music Corp.
2987   Headup                                 PA0000870907   WB Music Corp.
2988   Heartache That Don't Stop Hurting      PA0001727379   WB Music Corp.
2989   Heartbreaker                           EP0000267881   WB Music Corp.
2990   Heartland                              PA0000643056   WB Music Corp.
2991   Hell                                   PA0001310671   WB Music Corp.
2992   Hello                                  PA0001789865   WB Music Corp.
2993   Hello                                  PA0000839504   WB Music Corp.
2994   Hello World                            PA0001896735   WB Music Corp.
2995   Here In The Real World                 PA0000458321   WB Music Corp.
2996   Here We Go Again                       PA0001305590   WB Music Corp.
2997   Hexagram                               PA0001157469   WB Music Corp.
2998   Hey Hey What Can I Do?                 Eu0000222687   WB Music Corp.
2999   Hip Hop Star                           PA0001208970   WB Music Corp.
3000   Hold On, We're Going Home              PA0001891428   WB Music Corp.
3001   Holding On                             PA0001644614   WB Music Corp.
3002   Hole In The Earth                      PA0001373476   WB Music Corp.
3003   Home Sweet Home                        PA0000269462   WB Music Corp.
3004   Homies                                 PA0001847137   WB Music Corp.
3005   Hot For Teacher                        PA0000215905   WB Music Corp.
3006   Hot N Cold (Innerpartysystem Main)     PA0001697567   WB Music Corp.
                                              Eu0000557533
3007   Houses Of The Holy                     V1671P390      WB Music Corp.
3008   Human Nature                           PA0000158773   WB Music Corp.
3009   Hummingbird Heartbeat                  PA0001753638   WB Music Corp.
3010   I Can Wait Forever                     PA0001644607   WB Music Corp.
                                              PAu002504855
3011   I Feel Like I'm Forgetting Something   PA0001120877   WB Music Corp.
3012   I Just Wanna F.                        PA0001778193   WB Music Corp.
3013   I Tried                                PA0001236714   WB Music Corp.
3014   I Wanna Luv U                          PA0001087576   WB Music Corp.
3015   I Want You                             PA0001741512   WB Music Corp.
3016   I Won't Be There                       PA0001084657   WB Music Corp.
3017   I'd Do Anything                        PA0001084655   WB Music Corp.
3018   I'm Alive                              PA0001296200   WB Music Corp.
3019   I'm Just A Kid                         PA0001084655   WB Music Corp.
3020   I'm So Sure                            PA0001669444   WB Music Corp.
3021   If I Could Love You                    PA0001657879   WB Music Corp.
3022   Ignorance                              PA0001676905   WB Music Corp.
3023   Immigrant Song                         Eu0000212957   WB Music Corp.
3024   In The Evening                         PA0000078099   WB Music Corp.
3025   In Town                                PA0001846685   WB Music Corp.
3026   Indestructible                         PA0001697227   WB Music Corp.
3027   Inhale                                 PA0001731503   WB Music Corp.
3028   Inside The Fire                        PA0001697227   WB Music Corp.
3029   Interlude: Holiday                     PA0001854437   WB Music Corp.
3030   Interlude: I'm Not Angry Anymore       PA0001854435   WB Music Corp.
3031   Interlude: Moving On                   PA0001854435   WB Music Corp.
3032   Intoxication                           PA0001111236   WB Music Corp.
3033   It Matters To Me                       PAu001966659   WB Music Corp.
3034   It's A Party                           PA0001741512   WB Music Corp.
3035   It's Alright                           PA0001087587   WB Music Corp.
3036   Itchin' On A Photograph                PA0001762863   WB Music Corp.
3037   Izzo/In The End                        PA0001038342   WB Music Corp.
3038   Jigga What/Faint                       PA0001937227   WB Music Corp.
3039   Jump                                   PA0001251376   WB Music Corp.
3040   Just Stop                              PA0001296198   WB Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 62 of 71 PageID# 3865


3041   Karmageddon                             PA0001919074   WB Music Corp.
3042   Kashmir                                 Eu0000557529   WB Music Corp.
3043   Keep Dancin' On Me                      PA0001659055   WB Music Corp.
3044   Knife Prty                              PA0001029983   WB Music Corp.
3045   Last Friday Night (T.G.I.F.)            PA0001753637   WB Music Corp.
3046   Last Hope                               PA0001854435   WB Music Corp.
3047   Leathers                                PA0001849262   WB Music Corp.
3048   Let Me Blow Ya Mind                     PA0001060407   WB Music Corp.
3049   Let The Flames Begin                    PA0001595049   WB Music Corp.
3050   Lhabia                                  PA0000870906   WB Music Corp.
3051   Liberate                                PA0001111236   WB Music Corp.
3052   Liberty                                 PA0001741511   WB Music Corp.
3053   Lifter                                  PA0000776635   WB Music Corp.
3054   Light Up                                PA0001732180   WB Music Corp.
3055   Like A Surgeon                          PA0001659055   WB Music Corp.
3056   Little Man                              PA0001318139   WB Music Corp.
3057   Livin' On Love                          PA0000727505   WB Music Corp.
3058   Locked Out of Heaven                    PA0001869823   WB Music Corp.
3059   Looking Up                              PA0001676905   WB Music Corp.
3060   Looks That Kill                         PA0000193924   WB Music Corp.
3061   Lost                                    PA0001669756   WB Music Corp.
3062   Love Her Like She's Leavin'             PA0001769705   WB Music Corp.
3063   Love On Top                             PA0001861938   WB Music Corp.
3064   Love Will Save Your Soul                PA0001762863   WB Music Corp.
3065   Lovely Cup                              PA0001762863   WB Music Corp.
3066   Lucky You                               PA0001146106   WB Music Corp.
3067   Make Her Say                            PA0001847910   WB Music Corp.
3068   Marvins Room / Buried Alive Interlude   PA0001869935   WB Music Corp.
3069   MATANGI                                 PA0001919076   WB Music Corp.
3070   Me & U                                  PA0001627318   WB Music Corp.
3071   Me Against The World                    PA0001251376   WB Music Corp.
3072   Meaning Of Life                         PA0001000622   WB Music Corp.
3073   Meet You There                          PA0001084656   WB Music Corp.
3074   Merry Go Round                          PA0001657844   WB Music Corp.
3075   Midnight In Montgomery                  PA0000533558   WB Music Corp.
3076   Minerva                                 PA0001157469   WB Music Corp.
3077   Minus Blindfold                         PA0000776635   WB Music Corp.
3078   Misery Business                         PA0001595045   WB Music Corp.
3079   Misguided Ghosts                        PA0001676906   WB Music Corp.
3080   Mistress                                PA0001111236   WB Music Corp.
3081   Moana                                   PA0001157471   WB Music Corp.
3082   Money Machine                           PA0001846686   WB Music Corp.
3083   Moonshine                               PA0001669444   WB Music Corp.
3084   Murder To Excellence                    PA0001816414   WB Music Corp.
3085   MX                                      PA0000870906   WB Music Corp.
3086   My Alien                                PA0001084656   WB Music Corp.
3087   My Dad's Gone Crazy                     PA0001118665   WB Music Corp.
3088   My Heart                                PA0001305589   WB Music Corp.
3089   Naked Kids                              PA0001762865   WB Music Corp.
                                               PA0001311759
3090   Never Change                            PA0001075311   WB Music Corp.
3091   Never Enough                            PA0001284523   WB Music Corp.
3092   Never Let Me Down                       PA0001159068   WB Music Corp.
3093   Never Let This Go                       PA0001305588   WB Music Corp.
3094   Never Say Never                         PA0000949112   WB Music Corp.
3095   Never Say Never                         PA0001741512   WB Music Corp.
3096   New York Minute: Vacation               PA0001251377   WB Music Corp.
3097   Next 2 You                              PA0001335216   WB Music Corp.
3098   No Angel                                PA0001918140   WB Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 63 of 71 PageID# 3866


3099   No Hands                                          PA0001739078   WB Music Corp.
3100   No Love                                           PA0001644610   WB Music Corp.
3101   No Miracles                                       PA0001896740   WB Music Corp.
3102   No Quarter                                        EP0000316459   WB Music Corp.
3103   No Trash in My Trailer                            PA0001056014   WB Music Corp.
3104   Nobody Feelin' No Pain                            PA0001904211   WB Music Corp.
3105   Nobody Told Me                                    PA0001075310   WB Music Corp.
3106   Nobody's Fault But Mine                           Eu0000655751   WB Music Corp.
3107   Nosebleed                                         PA0000776635   WB Music Corp.
3108   Not Like The Movies                               PA0001753643   WB Music Corp.
3109   Nothing Left To Lose                              PA0001249431   WB Music Corp.
3110   Notorious Thugs                                   PA0001005836   WB Music Corp.
3111   Now                                               PA0001854435   WB Music Corp.
3112   Numb                                              PA0001000622   WB Music Corp.
3113   Numb/Encore                                       PA0001160198   WB Music Corp.
3114   Oceans                                            PA0001858843   WB Music Corp.
3115   Oh My Lord                                        PA0001741514   WB Music Corp.
3116   On And On                                         PA0001745026   WB Music Corp.
3117   On My Highway                                     PA0001935081   WB Music Corp.
3118   One                                               PA0001251378   WB Music Corp.
3119   One and Only                                      PA0001759715   WB Music Corp.
3120   One Day                                           PA0001084657   WB Music Corp.
3121   One For Me                                        PA0001396264   WB Music Corp.
3122   One Weak                                          PA0000776635   WB Music Corp.
3123   Onset                                             PA0001335215   WB Music Corp.
3124   Our World                                         PA0001741505   WB Music Corp.
3125   Out Like That                                     PA0001870872   WB Music Corp.
3126   Out of Line                                       PA0001335214   WB Music Corp.
3127   Out Of My Head                                    PA0001153778   WB Music Corp.
3128   Out on the Town                                   PA0001791458   WB Music Corp.
                                                         EP0000314551
3129 Over The Hills And Far Away                         RE0000840949   WB Music Corp.
3130 Overburdened                                        PA0001296200   WB Music Corp.
                                                         PA0001352640
3131   Pain Redefined                                    PA0001296201   WB Music Corp.
3132   Panama                                            PA0000785636   WB Music Corp.
3133   Parasite                                          PA0001677916   WB Music Corp.
3134   Part II                                           PA0001854436   WB Music Corp.
3135   Part Of Me                                        PA0001845827   WB Music Corp.
3136   Passenger                                         PA0001911867   WB Music Corp.
3137   Passenger                                         PA0001029982   WB Music Corp.
3138   Peacock                                           PA0001753921   WB Music Corp.
3139   Pearl                                             PA0001753642   WB Music Corp.
3140   Perfect                                           PA0001084657   WB Music Corp.
3141   Perfect Insanity                                  PA0001687498   WB Music Corp.
3142   Perfect World                                     PA0001251377   WB Music Corp.
3143   Pink Cellphone                                    PA0001373481   WB Music Corp.
3144   Pink Maggit                                       PA0001029983   WB Music Corp.
3145   Playing God                                       PA0001676906   WB Music Corp.
3146   Points Of Authority/99 Problems/One Step Closer   PA0001937228   WB Music Corp.
3147   Poltergeist                                       PA0001849262   WB Music Corp.
3148   Prayer                                            PA0001111236   WB Music Corp.
3149   Pretty Hurts                                      PA0001918127   WB Music Corp.
3150   Primal Scream                                     PA0000549203   WB Music Corp.
3151   Promise                                           PA0001251378   WB Music Corp.
3152   Proof                                             PA0001854436   WB Music Corp.
3153   Pushin'                                           PA0001087577   WB Music Corp.
                                                         EP0000162847
3154 Quando, Quando, Quando (with Nelly Furtado)         RE0000451824   WB Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 64 of 71 PageID# 3867


3155   Radiate                                      PA0001657838   WB Music Corp.
3156   Rain, Tax (It's Inevitable)                  PA0001102058   WB Music Corp.
3157   Ramble On                                    EP0000267883   WB Music Corp.
3158   Recovery                                     PA0001741510   WB Music Corp.
3159   Red Camaro                                   PA0001878244   WB Music Corp.
3160   Red Lipstick                                 PA0001841921   WB Music Corp.
3161   Remember                                     PA0001111236   WB Music Corp.
3162   Renegade                                     PA0001038351   WB Music Corp.
3163   Rhinestone Cowboy                            Eu0000459595   WB Music Corp.
3164   Rich Girl                                    PA0001274357   WB Music Corp.
3165   Right For Me                                 PA0001149533   WB Music Corp.
3166   Rise                                         PA0001111236   WB Music Corp.
3167   Roar                                         PA0001861206   WB Music Corp.
                                                    EP0000298501
3168   Rock And Roll                                RE0000820247   WB Music Corp.
3169   Rock The BeaT                                PA0001679015   WB Music Corp.
3170   Rock The House                               PA0001066507   WB Music Corp.
3171   Rockstar 101                                 PA0001711708   WB Music Corp.
3172   Romantic Dreams                              PA0001849262   WB Music Corp.
3173   Rosemary                                     PA0001849262   WB Music Corp.
                                                    EP127232
                                                    EP0000107653
3174   Round Midnight                               RE0000246069   WB Music Corp.
3175   Run The World (Girls)                        PA0001861905   WB Music Corp.
3176   Running Out of Time                          PA0001644610   WB Music Corp.
3177   Rx Queen                                     PA0001029983   WB Music Corp.
                                                    PA0001352640
3178   Sacred Lie                                   PA0001296201   WB Music Corp.
3179   Sadiddy                                      PA0001236712   WB Music Corp.
3180   Said                                         PA0001153778   WB Music Corp.
3181   Same Girl                                    PAu003411255   WB Music Corp.
3182   Same Ol' Situation (S.O.S.)                  PA0000440234   WB Music Corp.
3183   Same Old You                                 PA0001789997   WB Music Corp.
3184   Save You                                     PA0001644614   WB Music Corp.
3185   Say What You Say                             PA0001118663   WB Music Corp.
3186   Schoolin' Life                               PA0002096976   WB Music Corp.
3187   Sealion                                      PA0001382155   WB Music Corp.
3188   Send The Pain Below                          PA0001859504   WB Music Corp.
                                                                   WB Music Corp.
3189 Sex 4 Suga                                     PA0001731496
3190 She Couldn't Change Me                         PA0001095336   WB Music Corp.
                                                    PA0000586645
3191   She's Got the Rhythm (And I Got the Blues)   PAu001522810   WB Music Corp.
3192   Shit Hits The Fan                            PA0001245810   WB Music Corp.
3193   Shorty (Got Her Eyes On Me)                  PA0001087581   WB Music Corp.
3194   Should I Go                                  PA0001236715   WB Music Corp.
3195   Shout At The Devil                           PA0000193923   WB Music Corp.
3196   Shout Out To The Real                        PA0001852372   WB Music Corp.
3197   Shut Up!                                     PA0001251377   WB Music Corp.
3198   Sickened                                     PA0001790006   WB Music Corp.
                                                    EP0000319292
3199   Since I've Been Loving You                   RE0000843291   WB Music Corp.
3200   Single Ladies (Put A Ring On It)             PA0001630370   WB Music Corp.
3201   Sister Rose                                  PA0000627931   WB Music Corp.
3202   Slow                                         PA0001762863   WB Music Corp.
3203   Slow Dance                                   PA0001767256   WB Music Corp.
3204   Smash Into You                               PA0001624967   WB Music Corp.
3205   Snake In The Grass                           PA0001739078   WB Music Corp.
3206   So Far                                       PA0001335214   WB Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 65 of 71 PageID# 3868


3207   Somebody Stand By Me                  PA0000705224   WB Music Corp.
3208   Someone To Watch Over Me              E00000651512   WB Music Corp.
3209   Sons Of Plunder                       PA0001296200   WB Music Corp.
3210   Sorry                                 PA0001335216   WB Music Corp.
3211   Spin You Around                       PA0001249431   WB Music Corp.
3212   Spun                                  PA0001762863   WB Music Corp.
                                             EP0000305686
                                             RE0000819939
3213   Stairway To Heaven                    RE0000820176   WB Music Corp.
3214   Still Into You                        PA0001854435   WB Music Corp.
3215   Stricken                              PA0001296198   WB Music Corp.
3216   Stunt on Ya                           PA0001977398   WB Music Corp.
3217   Stupify                               PA0001000622   WB Music Corp.
3218   Sumthin' For Nuthin'                  PA0000332225   WB Music Corp.
3219   Sunshine                              PA0001335215   WB Music Corp.
3220   Superpower                            PA0001918119   WB Music Corp.
3221   Swerve City                           PA0001849262   WB Music Corp.
3222   Sydney                                PA0001225980   WB Music Corp.
3223   Take My Hand                          PA0001644614   WB Music Corp.
3224   Take You Down                         PA0001395676   WB Music Corp.
3225   Teenage Dream                         PA0001753645   WB Music Corp.
3226   Tell Me What Your Name Is             PA0001659058   WB Music Corp.
3227   Tempest                               PA0001849262   WB Music Corp.
                                             PA0001347236
3228 Ten Thousand Fists                      PA0001296198   WB Music Corp.
3229 Thank You                               PA0001251377   WB Music Corp.
                                                            WB Music Corp.
3230   That's How You Like It                PA0001131257
3231   That's What You Get                   PA0001595073   WB Music Corp.
3232   The Chill Of An Early Fall            PA0000472652   WB Music Corp.
3233   The Curse                             PA0001697242   WB Music Corp.
3234   The Game                              PA0001000622   WB Music Corp.
3235   The Last Song                         PA0001704476   WB Music Corp.
3236   The Lazy Song                         PA0001869989   WB Music Corp.
3237   The Night                             PA0001697227   WB Music Corp.
3238   The Night I Fell in Love              PA0000259621   WB Music Corp.
3239   The One That Got Away                 PA0001753639   WB Music Corp.
3240   The Only Exception                    PA0001676905   WB Music Corp.
3241   The Real Slim Shady                   PA0001040874   WB Music Corp.
3242   The Red                               PA0001859504   WB Music Corp.
                                             EU0000402444
                                             RE0000841595
                                             EP0000316464
3243   The Song Remains The Same             RE0000840966   WB Music Corp.
3244   The Truth                             PA0001935087   WB Music Corp.
3245   The Way You Love Me                   PA0000977102   WB Music Corp.
3246   The Wedding Song                      PA0000627930   WB Music Corp.
3247   The Worst Day Ever                    PA0001084655   WB Music Corp.
3248   These Things                          PA0001741511   WB Music Corp.
                                             PA0001204554
3249   Think                                 PA0001225979   WB Music Corp.
3250   Think About It (Don't Call My Crib)   PA0001087584   WB Music Corp.
3251   Thinking About You                    PA0001657895   WB Music Corp.
3252   This Luv                              PA0001087578   WB Music Corp.
3253   This Moment                           PA0001599219   WB Music Corp.
3254   Till I Get There                      PA0001739115   WB Music Corp.
3255   Time Flies                            PA0001225979   WB Music Corp.
3256   Time To Say Goodbye                   PA0001644605   WB Music Corp.
3257   Tommie Sunshine's Megasix Smash-Up    PA0001753640   WB Music Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 66 of 71 PageID# 3869


3258   Tongue Tied                        PA0001762863   WB Music Corp.
3259   Too Fast For Love                  PA0000152365   WB Music Corp.
3260   Torn                               PA0001697247   WB Music Corp.
3261   Touch My Body                      PA0001769539   WB Music Corp.
3262   Toyfriend                          PA0001864275   WB Music Corp.
3263   Trampled Underfoot                 Eu0000557531   WB Music Corp.
3264   Treasure                           PA0001869830   WB Music Corp.
3265   Turn It Off                        PA0001676905   WB Music Corp.
3266   U Know What's Up                   PA0001087583   WB Music Corp.
3267   U,U,D,D,L,R,L,R,A,B,Select,Start   PA0001373479   WB Music Corp.
3268   Umbrella                           PA0001602373   WB Music Corp.
3269   Until The End Of Time              PA0001053379   WB Music Corp.
3270   Until The End Of Time              PA0001015657   WB Music Corp.
3271   Up Out My Face                     PA0001677862   WB Music Corp.
3272   Versus                             PA0001858836   WB Music Corp.
3273   Violence Fetish                    PA0001000622   WB Music Corp.
3274   Voices                             PA0001000622   WB Music Corp.
3275   Want                               PA0001000622   WB Music Corp.
3276   We Are Broken                      PA0001595053   WB Music Corp.
                                          PA0001791456
3277   We Are Young                       PA0001811978   WB Music Corp.
3278   What Happened To You?              PA0001849262   WB Music Corp.
3279   When Girls Telephone Boys          PA0001157470   WB Music Corp.
3280   When I'm With You                  PA0001084656   WB Music Corp.
3281   When It Rains                      PA0001595076   WB Music Corp.
                                          EU0000301134
                                          RE0000819916
                                          EP0000319303
3282 When The Levee Breaks                RE0000840985   WB Music Corp.
3283 Where The Lines Overlap              PA0001676905   WB Music Corp.
3284 Who Am I Living For?                 PA0001753640   WB Music Corp.
                                          PAu000755785
                                          PA0000264133
                                          PA0000265526
3285 Who's Gonna Fill Their Shoes         PA0000258925   WB Music Corp.
                                          EU0000144295
                                          RE0000767454
                                          EP0000267876
3286   Whole Lotta Love                   RE0000767436   WB Music Corp.
3287   Why They Call It Falling           PA0001032265   WB Music Corp.
3288   Wild Side                          PA0000332232   WB Music Corp.
3289   Without You                        PA0000440233   WB Music Corp.
3290   www.memory                         PA0001013750   WB Music Corp.
3291   XO                                 PA0001918135   WB Music Corp.
3292   Y.A.L.A.                           PA0001919078   WB Music Corp.
3293   You Can't Win                      PA0001789856   WB Music Corp.
3294   You Love Me                        PA0001789870   WB Music Corp.
3295   You're All I Need                  PA0000354505   WB Music Corp.
3296   Your Love Is A Lie                 PA0001644614   WB Music Corp.
3297   Mr. Know It All                    PA0001851190   WB Music Corp.
3298   Life As We Know It                 PA0001879182   WB Music Corp. / W.B.M. Music Corp.
                                                         WB Music Corp. / Warner-Tamerlane Publishing
3299 107                                  PA0001022575   Corp.
                                                         WB Music Corp. / Warner-Tamerlane Publishing
3300 2 Reasons                            PA0001865859   Corp.
                                                         WB Music Corp. / Warner-Tamerlane Publishing
3301 All Me                               PA0001967814   Corp.
                                                         WB Music Corp. / Warner-Tamerlane Publishing
3302 All The Same                         PA0000914816   Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 67 of 71 PageID# 3870


                                                               WB Music Corp. / Warner-Tamerlane Publishing
3303 Amen                                       PA0001842305   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3304 Ass Like That                              PA0001284525   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3305 Bang                                       PA0001739089   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3306 Beach Is Better                            PA0001858808   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3307 Big Weenie                                 PA0001284525   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3308 Bitches & Bottles (Let's Get It Started)   PA0001852363   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3309 Blow Remix                                 PA0001918139   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3310 Blue                                       PA0001918115   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3311 Bricksquad                                 PA0001739083   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3312 Bustin' At 'Em                             PA0001739055   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3313 But I Will                                 PA0000669875   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3314 California King Bed                        PA0001771890   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3315 Chasing Sirens                             PA0001022575   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3316 Check Me Out                               PA0001865883   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3317 Coffee Shop                                PA0001858764   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3318 Crack A Bottle                             PA0001848051   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3319 Crown                                      PA0001858816   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3320 Dem Haters                                 PA0001317458   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3321 Dissention                                 PA0000914816   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3322 Do You Know What You Have                  PA0001882749   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3323 Dramatica                                  PA0001022575   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3324 Drive                                      PA0001870025   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3325 Drunk in Love                              PA0001918132   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3326 Encore                                     PA0001284526   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3327 Eva                                        PA0001022575   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3328 Evil Deeds                                 PA0001284525   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3329 Eyes-Radio-Lies                            PA0001022575   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3330 F.U.T.W.                                   PA0001858842   Corp.
                                                               WB Music Corp. / Warner-Tamerlane Publishing
3331 F**k The Club Up                           PA0001847136   Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 68 of 71 PageID# 3871


                                                     WB Music Corp. / Warner-Tamerlane Publishing
3332 F**k This Industry               PA0001739132   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3333 Fetisha                          PA0000914814   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3334 Fiction (Dreams In Digital)      PA0001022579   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3335 Fiend                            PA0000914814   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3336 G Check                          PA0001739116   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3337 Gender                           PA0000914814   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3338 Gimme Whatcha Got                PA0001732722   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3339 Grove St. Party                  PA0001739117   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3340 Guilt Trip                       PA0001883988   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3341 Haunted                          PA0001918115   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3342 Heaven                           PA0001918115   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3343 Holy Grail                       PA0001858794   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3344 How Forever Feels                PA0001044172   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3345 Jealous                          PA0001918143   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3346 Karma                            PA0001739133   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3347 Knockout                         PA0001848470   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3348 La Familia                       PA0001858842   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3349 Lift Off                         PA0001768255   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3350 Live By The Gun                  PA0001746038   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3351 Living The Life                  PA0001648817   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3352 Love Money Party                 PA0001870000   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3353 Loyal                            PA0001912898   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3354 Made In America                  PA0001768256   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3355 Mine                             PA0001918125   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3356 Mirror                           PA0001842434   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3357 Mosh                             PA0001284524   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3358 Move That Dope                   PA0001888725   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3359 My Wild Frontier                 PA0000901850   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3360 Neva End                         PA0001856290   Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 69 of 71 PageID# 3872


                                                        WB Music Corp. / Warner-Tamerlane Publishing
3361 New Day                             PA0001941862   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3362 Nickels And Dimes                   PA0001858821   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3363 No Love                             PA0001735858   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3364 Opticon                             PA0001022575   Corp.
                                         PA0000914814   WB Music Corp. / Warner-Tamerlane Publishing
3365 Pantomime                           PA0000966498   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3366 Panty Droppa (Intro)                PA0001703149   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3367 Part II (On The Run)                PA0001858831   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3368 Partition                           PA0001918144   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3369 Piece Of My Heart                   PA0000669975   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3370 Platinum                            PA0000914814   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3371 Pon de Replay                       PA0001311248   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3372 Pound Cake / Paris Morton Music 2   PA0001967812   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3373 POWER                               PA0001866095   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3374 Rain Man                            PA0001284524   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3375 Re-Creation                         PA0001022578   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3376 Revival                             PA0000914815   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3377 Revolver                            PA0001764628   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3378 Ridaz                               PA0001848889   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3379 Rocket                              PA0001918124   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3380 Run This Town                       PA0001678122   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3381 Runnin                              PA0001848481   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3382 Saving Amy                          PA0001694078   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3383 Saving Faces                        PA0001022576   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3384 Send It Up                          PA0001890236   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3385 Shine                               PA0001305505   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3386 Slip of the Tongue                  PA0000308826   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3387 Small Town Throwdown                PA0001971316   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3388 Smoke, Drank                        PA0001847147   Corp.
                                                        WB Music Corp. / Warner-Tamerlane Publishing
3389 SMS (Bangerz)                       PA0001870020   Corp.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 70 of 71 PageID# 3873


                                                     WB Music Corp. / Warner-Tamerlane Publishing
3390 So Appalled                      PA0001740945   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3391 Social Enemies                   PA0000914813   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3392 Somewhereinamerica               PA0001858818   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3393 Stitches                         PA0000914814   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3394 Stronger                         PA0001597242   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3395 Suckerface                       PA0001022575   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3396 Sugar                            PA0001638753   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3397 Swagger Jagger                   PA0001884104   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3398 Take You                         PA0001884089   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3399 Tattoo                           PA0001872991   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3400 The Big One                      PA0001945087   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3401 The Odyssey                      PA0001022577   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3402 Timber                           PA0001868393   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3403 Truth Gonna Hurt You             PA0001852655   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3404 TTG (Trained To Go)              PA0001739067   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3405 Turn On The Lights               PA0001852654   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3406 Two More Lonely People           PA0001741421   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3407 Underground/Ken Kaniff           PA0001848054   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3408 Vapor Transmission (Intro)       PA0001022575   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3409 We Can't Stop                    PA0001870026   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3410 Welcome To The Jungle            PA0001816412   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3411 When I Was Down                  PA0001087575   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3412 Where's Gerrold                  PA0001022574   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3413 Who Gon Stop Me                  PA0001850662   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3414 Worst Behavior                   PA0001967813   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3415 You Deserve It                   PA0001808144   Corp.
                                                     WB Music Corp. / Warner-Tamerlane Publishing
3416 You Give Me Love                 PA0000901849   Corp.
3417 Cop Car                          PA0001878240   WB Music Corp. / Warner/Chappell Music, Inc.
                                      Eu0000845843
3418 Don't Let Me Be Misunderstood    EP0000198593   WB Music Corp. / Warner/Chappell Music, Inc.
3419 Radio                            PA0001939474   WB Music Corp. / Warner/Chappell Music, Inc.
3420 Thank God For Hometowns          PA0001848754   WB Music Corp. / Warner/Chappell Music, Inc.
Case 1:18-cv-00950-LO-JFA Document 148-2 Filed 05/15/19 Page 71 of 71 PageID# 3874


3421 Work It Out                      PA0001073475   WB Music Corp. / Warner/Chappell Music, Inc.
